        Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 1 of 131




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

M.J., et al.,                                        )
                                                     )
                                Plaintiffs,          )
                                                     )
         - against -                                 )
                                                         Civ. No. 1:18-cv-1901 (EGS)
                                                     )
The District of Columbia, et al.,                    )
                                                     )
                                Defendants.          )
                                                     )

                DECLARATION OF KIMBERLY CAMPBELL IN SUPPORT OF
                   PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

         I, Kimberly Campbell, of full age, hereby certify as follows:

   1.    I am over 18 years of age and competent to testify regarding the matters described herein.

   2.    I am a licensed clinical social worker who has spent over 25 years delivering and

         administering health and human services, including children’s mental health. I have

         worked with schools, child welfare and other service agencies to support hundreds of

         children with mental health disabilities, including those with significant support needs.

   3.    I have been retained to review the services provided to L.R., the named plaintiff in the

         class action Complaint M.J. v. District of Columbia (Aug. 14, 2018). I have also been

         asked to review service records and conduct interviews for a random sample of

         Medicaid-eligible children, and for other children who are clients of Disability Rights

         D.C.

   4.    My review of these children reveals some consistent similarities, including deficiencies in

         the services provided to them by the District of Columbia. Based on my review and my

         professional expertise, I conclude that L.R. and the other children need, but have

         generally not received, intensive community-based services (ICBS) as defined in the
     Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 2 of 131




      Complaint, which represent a professional consensus about a set of services and an

      approach to providing them that have been shown to produce positive outcomes for

      children with significant mental health needs, and their families, when provided with

      fidelity.

5.    Importantly, L.R. and the other children whose records I have reviewed need, but

      generally have not received, intensive mental health services that are provided in the

      community and are designed and implemented by a child and family team. One approach

      that can be implemented by a child and family team is referred to as the “Wraparound

      Planning Process” facilitated by professionals working in children’s mental health and

      inclusive of professionals from other systems with which the child and family are

      involved; under this approach, both formal services and informal supports from family

      members, caretakers, and others who know the child engage in a teaming process,

      develop a plan based on the child and family’s strengths and needs, and share

      responsibility for plan implementation. Even though L.R. and at least one of the other

      children have been enrolled in a service called “High Fidelity Wraparound,” this service

      does not appear to have been provided to them, or was not provided with fidelity to this

      model, and has not prevented their hospitalizations, out-of-home residential and foster

      placements, and incarceration in juvenile detention facilities.

6.    Because they have not received ICBS, L.R. and most of the other children remain at high

      risk of institutionalization of one sort or another, including in psychiatric residential

      treatment facilities, congregate care group homes, or juvenile or adult criminal detention.

      Institutionalization is the highest level of out-of-home placement that a child or youth can

      experience and includes any congregate care setting that is not with a foster family or the



                                                 2
     Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 3 of 131




      child’s own family, where the child resides for an extended period of time such that the

      institution has primary responsibility for caretaking of the child. In a sense, the individual

      is being raised by the institution. A child is at high risk of institutionalization when, for

      example, there is evidence of deterioration of functioning across major life domains and

      the service systems fail to respond in a coordinated way that stabilizes and supports

      healthy functioning for the child and family.

      Background and Expertise

7.    Since October 2019, I have served as Assistant County Administrator in Broward

      County, Florida. The Broward County Office of the County Administrator oversees a

      county with 1.9 million residents and operations for over 60 agencies with more than

      6,200 employees. Among my responsibilities is oversight of the Broward County Human

      Services Department, which provides services to thousands of Broward County residents,

      including services to children, adults, families, elderly, veterans, and homeless

      populations. The services provided include, among others, primary health care services,

      substance abuse services, rape crisis and sexual assault services, child welfare services,

      homeless services, juvenile justice prevention services, children’s special needs services,

      HIV/AIDS and Ryan White related services, family self-sufficiency services, and

      children’s mental health services, including to pre-adjudicated youth.

8.    Before becoming Assistant County Administrator, from 2015 to 2019 I was the Director

      of the Human Services Department. During my tenure, the Department provided mental

      health screening, assessment, and case management services for juvenile offenders, and

      contracted with providers for mental health services, including: “wraparound” intensive

      community-based services; individual, group, and family therapy; targeted case



                                                 3
     Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 4 of 131




      management; and substance abuse services. We provided forensic evaluations and

      assessments for children who had been abused and were served in the child welfare

      system. The Department also collaborated with the Broward County Public Schools to

      provide school-based counseling services to students. Before becoming director, I served

      as Deputy Director of the Department from 2013 to 2015.

9.    Before working in Broward County, from 2007 to 2013 I was the director of the

      children’s mental health system in Mecklenburg County, North Carolina, which includes

      the city of Charlotte. The coordinated system of care for children with mental health

      needs and their families in Mecklenburg County was called “MeckCARES.” As director,

      I provided clinical oversight and leadership for 80 child and adolescent mental health

      service providers, as they provided services and supports to children and families. The

      MeckCARES providers, who served clients through individual child-family teams,

      consulted with me when they needed ideas for how to implement effective behavioral

      interventions with specific children. In this role, I worked with the most “at-risk”

      children in Mecklenburg County, consulting with providers when their clients were

      deemed “out of control.” I have attended at least 1,000 child-family team meetings

      during my career. Each year, I also consulted with schools on about 75 individual

      students who were referred to school intervention teams for academic problems,

      behavioral issues, or both. I participated in many Individualized Education Program

      (IEP) teams for children with emotional disturbance.

10. During this time, I also consulted with Montgomery Public Schools in Montgomery,

      Alabama on how it could better serve students with emotional disturbance. I have also

      consulted with advocates in Mississippi about how to serve students living in Psychiatric



                                               4
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 5 of 131




    Residential Treatment Facilities (PRTFs) in their own homes and communities. Further,

    I have consulted with advocates in Louisiana, where I evaluated how the state’s mental

    health system serves children with emotional disturbance and whether the system

    provides them with appropriate services. Similarly, I have consulted with advocates in

    California and Pennsylvania about children’s mental health services there. In addition, I

    have consulted with the United States Department of Justice regarding its efforts to

    enforce the Americans with Disabilities Act.

11. At least three presentations that I co-authored and presented at children’s mental health

    research conferences have been published in the conference proceedings. I have written

    over 20 additional presentations for conferences and meetings, or for use by

    MeckCARES, its partner schools, and other mental health providers.

12. I have not testified as an expert at trial or by deposition in the previous 4 years.

13. My CV is attached as Exhibit A to this declaration and includes a list of my publications.

14. I am being compensated at an hourly rate of $150 per hour for my work on this case.

    Methodology

15. Plaintiffs’ counsel engaged me to review a set of records for children and youth in

    Washington, D.C. (the “District”), and asked me to determine if these individuals have

    mental health needs, if those needs were met by the services and systems in the

    community where they live, and if not, what services they needed and did not receive.

    The purpose of this study, and this litigation, is to ensure that children with mental health

    disabilities living in the District have the supports they need to stabilize their mental

    health needs and allow them to live, learn, play, and grow in the least restrictive

    environment possible.



                                               5
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 6 of 131




16. I have reviewed the planning and services provided to L.R. and other children in the

    District, in much the same way as I review planning and services for children in my other

    professional work.

17. I reviewed cases assigned to me by Plaintiffs’ counsel. These cases include L.R., a

    named plaintiff in this litigation, and three Disability Rights, D.C. clients, E.H., M.W,

    and K.R. I also reviewed a sample of Medicaid-eligible children, including T.W., D.S.,

    D.G., and J.S. It is my understanding that this sample was chosen by another expert

    engaged by Plaintiffs’ counsel. (E.H. was also among the individuals identified by the

    District, chosen as part of the random sample, and engaged by Plaintiffs for the client

    review study.)

18. I am one of several experts working on case reviews for Plaintiffs’ counsel in this case.

    Each of the case review experts was assigned a group of individual cases to review; we

    were not involved in the assignment process.

19. I began working with Plaintiffs’ counsel on case reviews related to this case in 2018. At

    that time, I spoke with L.R. and reviewed her records. In 2019, I began working with

    other case review experts engaged by Plaintiffs. We worked together to develop

    guidelines for our case reviews. In 2020, I reviewed records for E.H., K.R., and M.W. I

    was assigned a randomly selected group of children in early 2021. I reviewed records

    and conducted interviews for these children and youth in 2021.

20. The specific records available for each child differed depending on the child’s history and

    service providers. At a minimum, I reviewed assessment and evaluation and treatment

    records for each child to understand the behavioral health challenges they were having

    and the interventions they had received to address those challenges. When relevant and



                                              6
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 7 of 131




    available, I also reviewed case notes from the D.C. Department of Behavioral Health

    (DBH), psychiatric medication management notes, hospital records, Individualized

    Education Program (IEP) plans, and court documents such as permanency orders and

    juvenile justice commitment orders. A list of documents that I reviewed is attached to

    my report as Exhibit B.

21. I conducted interviews with children and their parents or other caregivers, service

    providers, and other individuals familiar with the child and family who were willing to

    speak with me. All interviews that took place in 2020 or 2021 were conducted virtually.

    These interviews are important to provide a more complete understanding of the child

    and family and supplement any gaps in the records. I cross-checked information I

    learned from interviews with the child’s records to identify consistencies and

    inconsistencies and fill in gaps.

22. I also interviewed service providers such as therapists, psychiatrists, nurse practitioners,

    community support workers, school social workers, and teachers, to understand their

    specific perspective on the child. I do these types of interviews because each has a

    different view of a child, which when put together give you a more complete picture of

    that child; what a teacher sees in the classroom during the day might be different than

    what a therapist sees in their office or what a parent sees at home. All interviews were

    voluntary for the interviewees and some individuals declined to speak with me.

23. In cases where I offer an opinion on a child, I received enough information from the

    available records and interviews to form a professional opinion. I consider records and

    interviews together. In cases where a child has more extensive records, provider

    interviews are less important. In the cases of D.G. and J.S., I was unable to form an



                                              7
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 8 of 131




    opinion about whether the youth needed ICBS and was at risk of institutionalization

    because I could not arrange an interview with the child or child’s parent or their service

    providers, and their records were not sufficiently complete.

24. Early in the review process, I met with other experts to develop guidelines for our case

    reviews. We did this to standardize our process for the case reviews and ensure that we

    were all looking at the same domains where behavioral issues typically occur.

25. For our interviews with children, caregivers, and service providers, we developed a set of

    questions related to basic demographic information about the child and family, the child’s

    mental health and the systems they have been involved in, the child’s family, community,

    and school life, and their strengths, needs, challenges, hopes, and aspirations in all of

    life’s domains. Although I ask about similar issues in each of my interviews, I adjust my

    language and vocabulary as appropriate to match the age and professional background of

    the person I am interviewing.

26. We developed similar guidelines for our review of a child’s records, including examining

    the descriptive history of services provided to the child and the impact or outcome of

    those services.

27. The client review experts also held what we refer to in the field as “case staffing” calls in

    spring and early summer 2021. During these calls, we discussed our preliminary findings

    from file reviews and interviews and provided high level overviews of what we were

    seeing in the cases. These calls allowed us to talk through each study participant’s

    experiences and specific needs. Other experts asked questions about the cases and this

    helped us have a deeper analysis and understanding of what is happening with the

    participant and their family. The benefit of a team, whether of experts or of clinicians



                                              8
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 9 of 131




    and other providers, is to provide multiple sources of knowledge and types of expertise to

    benefit the project’s overall objectives.

28. As part of the development of our case review protocols, the client review experts

    identified risk factors of children who may need ICBS. These risk factors include a

    diagnosis of a mental, behavioral, or emotional disorder, out-of-home placement in the

    last one to two years, disruptive behaviors across multiple settings (i.e. behavioral

    challenges at home and in the community, or in the community and at school, or any

    combination of the three), and multi-system involvement, especially involvement in the

    juvenile justice, child welfare, or special education systems.

29. The client review experts applied a definition of ICBS based on the standard

    understanding of this term in the field of children’s mental health. Each of the experts

    has extensive experience in children’s mental health and working within a system of care

    framework, which involves bringing all systems to the table to plan, deliver, and evaluate

    services for children and families in a community that are based upon the individualized

    strengths, needs and culture identified through a thorough assessment process. ICBS are

    services that are provided in the community and centered around meeting the child’s

    needs and the needs of the family. Our definition of ICBS is consistent with the

    definition provided in the Complaint. Paragraph 39 of the Complaint defines ICBS as

    follows:

        a. Intensive care coordination (“ICC”)—an intensive form of case management in

            which a provider convenes a “child and family team,” including the child, the

            child’s family, service providers, and other individuals identified by the family, to




                                                9
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 10 of 131




            design and supervise a plan that provides and coordinates services for children

            with mental health disabilities;

        b. Intensive behavior support services—individualized therapeutic interventions

            provided on a frequent and consistent basis that are designed to improve behavior

            and delivered to children and families in any setting where the child is naturally

            located; and

        c. Mobile crisis services—a mobile, onsite, in-person response, available at any time

            or place to a child experiencing a crisis, for the purpose of identifying, assessing,

            and stabilizing the situation and reducing any immediate risk of harm. These

            services may be delivered in the child’s home, school, or community.

30. ICBS requires assistance and coordination from multiple providers. The care coordinator

    connects the child to services and a paraprofessional works with the child on active skill

    building and implementing interventions in the home and community that are included in

    treatment plans and discussed during therapy. When appropriate for the child and

    family’s needs, a licensed clinician does therapy.

31. When a child is involved in multiple systems and has multiple needs across different life

    domains, a child and family team is crucial to coordinate the child’s services and

    interventions and to ensure the family is not overwhelmed by each system’s competing

    priorities. A child and family team brings representatives of each system together with

    the family and natural or informal supports to create a collective plan for the child’s care.

32. ICBS also includes a continuum of crisis services and supports such as a crisis response

    team or a crisis assistance center. It is necessary to have an individualized crisis plan that

    explicitly articulates what constitutes a crisis for each child and family with interventions



                                               10
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 11 of 131




    tailored to their needs and responsive to varying levels of crisis, from suicide risk to less

    acute crisis. It is important that mobile crisis services be available as an alternative to

    calling 911 to have the police respond in an emergency, as a solely law enforcement

    response is inappropriate to address a child’s mental health needs.

33. Other services should also be available to be prescribed by a child and family team as

    part of ICBS, including peer support services for older teens that are transitioning to

    adulthood, and participation in group therapy where indicated. Parents should also be

    offered parenting support or parent advocacy services because you cannot treat children

    outside the context of their families. Respite services are also important. Rearing

    children with significant needs can be challenging and a short-term respite placement can

    minimize stressors on parents. Temporary short term foster care or respite care can give

    everyone a break for a limited period of time and prevent a longer term out-of-home

    placement. Ancillary services such as equine therapy, music therapy, art therapy, yoga,

    and meditation can also be supportive for children.

34. I have reviewed the Complaint filed in this case and dated August 14, 2018, which

    alleges that L.R. and other Medicaid-eligible children in Washington, D.C., with mental

    health disabilities are needlessly institutionalized or at serious risk of institutionalization

    because the District fails to provide them medically necessary ICBS, including intensive

    care coordination, intensive in-home supports, and crisis services. I agree with the

    definition of ICBS provided in the Complaint. I also agree that a significant number of




                                               11
      Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 12 of 131




        children with serious emotional disturbance1 need these ICBS, including L.R. and other

        children whose records I reviewed.

        L.R.

    35. L.R. is a 20-year-old young woman who currently lives in southeast D.C. She is enrolled

        in the District’s Medicaid program.

    36. I have reviewed records for L.R. provided to me that Plaintiffs’ counsel obtained from the

        District of Columbia Department of Behavioral Health (DBH); the District of Columbia

        Department of Youth Rehabilitation Services, (DYRS); Health Services for Children with

        Special Needs, Inc. (HSCSN), the Medicaid Managed Care Organization in which L.R. is

        enrolled; the Psychiatric Institute of Washington (PIW), a psychiatric hospital for

        children in Washington, D.C., in which L.R. has been a patient; at least two psychiatric

        residential treatment facilities (PRTFs) outside the District in which L.R. has been

        placed; and at least two of L.R.’s past community-based service providers, among others.

    37. I first spoke with L.R. in 2018 and have spoken to her every year since then. I conducted

        three face-to-face interviews with L.R. and spoke to her two to three times by phone. I



1
  Under District law, a child has a “serious emotional disturbance” when (a) the child has a
mental health condition and (b) that condition causes the child to have a functional impairment
that—on an episodic, recurrent, or continuous basis—either substantially limits the child’s
functioning in family, school, or community activities; or limits the child from achieving or
maintaining one or more developmentally appropriate social, behavioral, cognitive,
communicative, or adaptive skills. D.C. Mun. Regs. Tit. 22-A, § 1201.1 (2002). This is the
definition that I use for this term in my report. A serious emotional disturbance can also be
referred to as a mental health disability. A mental health disability is a mental impairment that
substantially limits one or more major life activities. For the purposes of this report, I use these
two terms synonymously.

Further, for a person who is an older youth or adult, the term “serious and persistent mental
illness” is used to refer to what we call a “serious emotional disturbance” for a young child; these
terms have the same meaning, other than the age of the subject. A person with a serious and
persistent mental illness also has a mental health disability.
                                                 12
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 13 of 131




    also conducted face-to-face interviews with L.R.’s father, her uncle, her caseworker from

    one of her community-based service providers, her DYRS caseworker, and the Director

    of Behavioral Health and L.R.’s therapist at the New Beginnings Youth Development

    Center (New Beginnings).

38. L.R. has significant strengths. She is very resilient and resourceful, including in her

    ability to navigate her community and find supports and resources to meet her needs.

    Although she can be guarded around strangers, she has an open and friendly personality.

    She is articulate and can tell you definitively what she wants. She is interested in

    employment, including in cosmetology and in the medical profession. She also is very

    good with younger children and can express empathy with them and their challenges.

    She is also interested in writing and performing poetry. She has the capacity to be a

    leader in whatever she is doing.

39. L.R. has significant natural supports among friends and family. She has an aunt with

    whom she stays in contact. When I visited her in February 2020 she talked about her

    boyfriend and also about a number of her girlfriends. When we spoke again in April

    2021, she again expressed that she finds tremendous strength from her relationship with

    her current boyfriend. She has also told me about extended family members, including

    nieces and nephews, that she wants to connect with.

40. L.R. has a mental health condition. She has been diagnosed with bipolar disorder, a

    mood disorder, and attention deficit hyperactivity disorder (ADHD). Her mental health

    condition has caused her to engage in high risk and sometimes aggressive behaviors that

    have put herself in danger and that have made her living situation unstable. Now that

    L.R. is an older youth, the clinical term for her current condition in some jurisdictions



                                             13
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 14 of 131




    where I have worked is “serious and persistent mental illness” (SPMI), but regardless she

    has a mental health condition, and had a “serious emotional disturbance” when she was

    younger.

41. Over the years, L.R. has experienced many interruptions in her living situation and

    mental health treatment. She was born on October 28, 2000. Her mother used drugs, and

    L.R. was sent to live with her grandmother. L.R.’s younger sister was placed outside the

    home and was ultimately adopted by a family in another state. It is important to note that

    L.R. was desperate to have a connection and relationship with her younger sister, and I

    did not see that a relationship was facilitated by the professionals working with her,

    which represents a missed opportunity.

42. In October 2009, L.R.’s grandmother died, and L.R. was sent to live with her father. She

    and her father were homeless and moved among several temporary residences over the

    next few years, until her father remarried, and they lived with her stepmother.

43. Shortly after her grandmother’s death, L.R. was referred to a community provider,

    Community Connections, by her elementary school. During 2010 and 2011, L.R.

    received a service called “community-based intervention” (CBI) while enrolled with

    Community Connections. In March 2011, after being suspended from school during an

    incident in which the school called the police, L.R. was sent to PIW. She has been

    hospitalized at PIW and also at Children’s National Hospital on several occasions.

44. L.R. was arrested for the first time in 2012, when she was twelve years old. In December

    2013, she was detained at the Youth Services Center (YSC), which is operated by DYRS.

    She has been detained at YSC, New Beginnings, and group homes contracting with

    DYRS many times over the years.



                                             14
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 15 of 131




45. In 2015, L.R. was placed in Devereux Advanced Behavioral Health – an intensive

    residential treatment program in Viera, Florida. She stayed there for about nine months.

    She was discharged to a foster home in the District without community-based mental

    health services in place. She ran away from the foster home in 2016; when she was

    found, she was returned to YSC.

46. In 2017 L.R. was transferred to another residential placement, Youth for Tomorrow in

    Bristow, Virginia. She was discharged from that program for “noncompliance” within a

    few months, and returned to YSC. She then spent a month in PIW. Then she returned to

    YSC; after that, she was placed at another residential program, Harbor Point Behavioral

    Health Center in Portsmouth, Virginia. She spent about two months at Harbor Point and

    then was discharged to her father’s house in the District without community-based mental

    health services in place. She then ran away. When she was found, she was returned to

    YSC.

47. After a time, L.R. was placed at New Beginnings. She was released from New

    Beginnings in October 2018 and sent to Hope House, a group home in Maryland. She

    ran away from Hope House in November 2018. Since she was found, she has lived,

    among other settings, with her father, with an aunt, and at Covenant House, a transitional

    living program. She is currently living with her boyfriend.

48. L.R. was released from New Beginnings without a plan for connection to community-

    based services. There should always be a transition plan for children who are multi-

    system involved, like L.R., and who have been outside the home for an extended period

    of time. Compared to the relative structure of the institution, the community is




                                            15
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 16 of 131




    completely unstructured. Without a plan for the agencies and providers working together

    with the child in the community, the child can fall through the cracks.

49. I understand that L.R.’s advocate from Disability Rights D.C. helped her connect with a

    number of community-based service providers after her release from New Beginnings,

    including for CBI, therapy, and the District’s “High Fidelity Wraparound” service. When

    I met with her in February 2020, she was living with her boyfriend and had completed an

    intake appointment with the “Transitional Age Assertive Community Treatment”

    (TACT) program at Community Connections. When we spoke in April 2021, she was

    receiving only intermittent services.

50. L.R. needs, but has not received, the ICBS described in the Complaint. She needs the

    intensive, individualized services and identification of and support for her natural support

    network that are an essential part of the ICBS model. I do not see that a “child and

    family team”—comprised both of professionals working with L.R. and her family and of

    “natural supports,” like family members, other caregivers, and others who know and

    could support L.R.—has ever been convened to help her. I do not see that a child and

    family team has ever conducted a thorough assessment of her strengths, interests,

    preferences, and needs, and of her family’s resources for supporting her. I do not see that

    such an assessment has informed a service plan for L.R., or that a child and family team

    has monitored her plan and changed it if it wasn’t working. I also do not see that a

    mobile crisis service has ever helped L.R. de-escalate her behavior and avoid punishment

    or hospitalization for her behavior, or helped L.R.’s child and family team develop a

    crisis plan for her. ICBS following this approach and with these components could have




                                             16
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 17 of 131




    helped support L.R. in the community and helped her avoid all of the disruptions in her

    life.

51. Based on my review of her records, it appears as though L.R. has received CBI on as

    many as five different occasions over the years. She has also been enrolled in outpatient

    therapy, and seen a psychiatrist for medication management. L.R. does not appear to

    have benefitted from these services. She continued to experience multiple out-of-home

    placements and engaged in high-risk behavior that contributed to her involvement with

    the courts and DYRS. In my view, this indicates that the services she was provided were

    provided too inconsistently, and were not effective in supporting her needs.

52. In addition, these services did not effectively address issues in L.R.’s home. L.R.’s father

    felt overwhelmed, isolated, and unsupported in meeting L.R.’s mental health needs.

    ICBS wrapped around the child and family model address both the child’s needs and

    those of the family supporting the child. This did not happen for L.R. and her family.

53. I am also concerned that L.R. did not receive adequate benefit during or following her

    hospitalizations at PIW and Children’s National or her residential placements. Hospital

    staff report that L.R. was “stabilized” during her hospital stays, but DBH did not follow

    through to ensure that she was connected to services following her discharge, or that

    L.R.’s family received support while she was hospitalized to prepare for her return.

54. Although TACT services are authorized for L.R., they do not appear to be delivered

    using a teaming approach and are delivered intermittently. TACT is a form of ICBS and

    if the TACT service is delivered with fidelity to its model, it could provide a form of

    intensive community-based service that would benefit L.R. In general, when delivered

    with fidelity, TACT programs provide multidisciplinary support through a team including



                                             17
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 18 of 131




    case managers, therapists, and psychiatrists, to youth in the community who have

    experienced out-of-home placements in residential centers, juvenile correctional

    facilities, and foster homes. L.R. needs assistance with obtaining a driver’s license,

    stable housing (which is her own and not dependent on someone else’s stability), and

    employment (along with vocational rehabilitation support), and she needs mentoring and

    other support for her mental health needs; her TACT team should be able to help her with

    these needs. The TACT team should be able to provide or connect L.R. with therapy

    that addresses the trauma and grief that she has experienced. The TACT team should

    also engage individuals in L.R.’s life who can provide natural supports to her, such as her

    boyfriend, friends or family members. She has expressed an interest in connecting with

    her younger sister; the TACT team could help with this, too. With the effective supports

    that a TACT team should be able to provide, L.R. could be housed in an independent

    living program in a single unit by herself. Unfortunately, L.R. does not appear to have

    received these services and supports.

55. Moreover, it took over a year for DBH to connect L.R. to the TACT service following

    her release from New Beginnings. That delay never should have happened. There is a

    risk that a child will regress if there are no supports or inadequate supports in place

    following discharge from an institution. The child may engage in behaviors similar to

    those for which she was institutionalized in the first place. In L.R.’s case, I believe that

    she has continued to engage in high-risk behaviors, and may have been victimized by

    others since leaving New Beginnings. Certainly, she is in a very unstable housing

    situation, and she was charged several months ago with assaulting someone on public

    transportation. This could have been prevented had she been connected to appropriate



                                             18
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 19 of 131




    services that were in place following her release. This delay is also very concerning

    because L.R. is turning twenty-one years old soon. She is supposed to be getting

    community support services and therapy, and it is not being provided now. At this time,

    a team needs to be thinking carefully about how to properly support the transition to

    adulthood for a child with a serious history of complex trauma and serious criminal

    charges. I believe L.R. is willing to engage in services, and she needs a team who will

    consistently engage with her.

56. L.R.’s advocate helped her enroll in the District’s “High Fidelity Wraparound” service

    following her release from New Beginnings. I do not see that the wraparound service

    was provided with fidelity to the model for wraparound as it is commonly understood

    across the United States. I did not see evidence in L.R.’s records of an assessment of her

    strengths, interests, preferences, and needs. I saw no evidence that a child and family

    team including both formal service providers and persons who could provide informal

    support was convened or met regularly. I did not see evidence of a service plan that

    identified what L.R., her family and caretakers, and her service providers would be

    working on. I did not see evidence of a crisis plan for L.R. Without these elements, L.R.

    was not getting the ICBS that she needs.

57. I am concerned that L.R. remains at high risk of further institutionalization, including

    incarceration in a jail or prison setting. If she is engaging in high-risk behaviors, she may

    be subject to adult criminal charges if she is arrested. I also am concerned that she is at

    risk of being hospitalized in an involuntary psychiatric hold as a danger to herself or

    others as a result of her aggressive behaviors. She is also at high risk of homelessness.




                                             19
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 20 of 131




    Although she currently lives with her boyfriend, her living situation is precarious and

    could be disrupted at any time if he loses housing or their relationship ends.

    Other Children

            E.H.

58. E.H. is a Biracial, Black-Hispanic, 16-year-old young man who is currently detained at

    New Beginnings. I understand that he will be released into the community in summer

    2021. He has been enrolled in and is still eligible for the District’s Medicaid program.

    E.H. is a client of Disability Rights D.C., who made substantial effort to coordinate his

    care.

59. I have reviewed various records for E.H., including psychiatric and psychological

    evaluations and IEP records, as well as records from DBH; DYRS; the Grafton School, a

    psychiatric residential treatment facility in Virginia; the Natchez Trace Youth Academy,

    another residential facility in Tennessee where E.H. has been placed; the Latin American

    Youth Center (LAYC), a behavioral health services provider in the District; and MBI,

    another service provider. These records include treatment plans and summaries,

    psychological evaluations, treatment notes, and a functional behavioral assessment. I

    have also reviewed the declaration of Marcia Proctor, who tells E.H.’s story, and

    interviewed E.H, his prior case manager, and his wrap around coordinator.

60. E.H. has significant strengths. He is intelligent, articulate, charming, and respectful. He

    is capable of making good efforts to learn in academic settings and performs best when

    given challenging work assignments and individualized attention. He has empathy, is

    insightful, and cares about those around him. He also has a good sense of humor, and

    peers seem to like him. He enjoys playing football and basketball, and he likes listening



                                             20
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 21 of 131




    to music. His mother and his great-grandmother have been supportive of him and are

    interested in his success. He seems most receptive to male staff. E.H. is insightful and

    aware of what his challenges are.

61. E.H. has a mental health condition. His records indicate a variety of mental health

    diagnoses, including a depressive disorder, oppositional defiant disorder (ODD), Mood

    Disorder not otherwise specified, conduct disorder, unspecified bipolar disorder, ADHD,

    and a “rule out” of disruptive mood dysregulation disorder (DMDD). Evaluators have

    indicated that he may also have PTSD. He is currently being prescribed Adderall for

    ADHD, but he reports that he does not currently take it because it gives him headaches.

    He has also been diagnosed with specific learning disabilities. He has also experienced

    multiple psychiatric hospitalizations and residential placements. Because of this

    diagnostic and treatment history, in my opinion E.H. has a serious emotional disturbance.

62. E.H. is enrolled in the tenth grade at the Maya Angelou Academy at New Beginnings.

    He is a bright student that is on grade level and works quickly without assistance. His

    full-scale IQ is 88, which is low average. His school records indicate that he is disruptive

    and easily distracted by peers. As of May 2020, E.H. had an IEP in place. His IEP

    indicated that he required behavioral support services in small settings. The IEP also

    states that E.H. should receive a “high level of support services” but does not define these

    services in any way. In the school setting, E.H.’s major behavioral concerns are truancy,

    defiance, and noncompliance. The records also note that he has a desire to control his

    environment and acts out in attention-seeking ways.

63. Like L.R., E.H. grew up living with his grandmother, who was his legal guardian, and to

    whom he was very close. He was exposed to drugs in utero, and there were allegations



                                             21
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 22 of 131




    that his grandmother physically abused him and had substance abuse issues. E.H. did not

    appear to have behavioral issues until after his grandmother died in 2015. After her

    death, in September 2015 he spent about a week at the Psychiatric Institute of

    Washington (PIW). E.H.’s records from PIW state that he engaged in disruptive and

    aggressive behaviors following his grandmother’s death. PIW engaged in efforts to

    stabilize E.H., but I do not see that he or his family were connected to community-based

    services following his hospitalization. There is also nothing in the records to suggest that

    he received grief and loss therapy or services geared toward a child that lost their primary

    caregiver.

64. In 2016, when he was eleven years old, E.H. was sent to the Grafton School, a psychiatric

    residential treatment facility in Winchester, Virginia. He was there for a year. I do not

    see that he or his family were connected to services when he left Grafton.

65. When E.H. returned to the District in 2017, he engaged in aggressive and disruptive

    behaviors in the community. He eventually received juvenile charges and was placed

    under the custody of the Superior Court and DYRS. According to his records, at one

    point he was placed in the Residential Empowerment Adolescent Community Home

    (REACH), a group home for children under DYRS custody. With the help of his

    advocate from Disability Rights D.C., he was also enrolled in CBI and another service

    called “community support” (CS) provided by the Latin American Youth Center

    (LAYC).

66. E.H.’s case manager at LAYC from September 2018 to September 2019 was very

    engaged with the family. During this time E.H. was supposed to receive High Fidelity

    wraparound delivered using a child and family teaming approach; however, it was not



                                             22
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 23 of 131




    delivered with fidelity as the case manager facilitated separate meetings with the family

    and with the collateral team that did not include the family. True child and family

    teaming includes both the family and the collateral team in the same meetings, which did

    not happen for E.H. The case manager noted that during the time that these meetings

    were convened, E.H. showed no improvements.

67. E.H. continued to engage in behavior for which he received additional charges. He was

    detained in YSC in 2018. After his release in early 2019, he was referred to another

    community provider, MBI, Inc., for the “High Fidelity Wraparound” service, but I do not

    see any records indicating whether this service was provided with fidelity. In summer

    2019, E.H. was placed at the Natchez Trace Youth Academy, a psychiatric residential

    treatment facility in Waverly, Tennessee.

68. E.H. was returned to Washington, D.C., in February 2020, and placed in foster care. He

    and his family were not connected with services before his return. I understand that he

    ran away the day that he reached Washington. When he was located, he was sent back to

    YSC. He was placed in New Beginnings in October 2020.

69. E.H. has a history of running away and has done so for an extended period of time on

    several occasions. Reportedly, the primary reason that he runs away from home is

    because his home environment is chaotic and not safe. Following the death of his

    grandmother, his elderly great-grandmother became his legal guardian. The house in

    which they live is small and there are often many people present. His mother lives in the

    same home with E.H. and his great-grandmother. He and his mother do not get along.

    His mother is an active hard drug user who is not in recovery, which creates a chaotic and

    unstable environment for him that he tries to escape.



                                            23
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 24 of 131




70. E.H. needs, but has not received, ICBS as described in the Complaint. He needs services

    that are identified and overseen by a child and family team, and that would meet his

    individualized needs and also support his caregivers’ ability to provide adequate

    supervision and structure. His records indicate repeatedly that his great-grandmother is

    invested in E.H.’s success and wants to support him. E.H. himself has strengths and can

    be successful, but he and his family need a very intensive set of services and supports in

    the community so that he can succeed.

71. I do not think that E.H. received appropriate mental health services following the death of

    his grandmother. Given his developmental history and the trauma he experienced when

    she died, E.H. should have had a child and family team and a service plan in place after

    his behavior began to become more aggressive following her death. He should have been

    provided a mentor, and received counseling from a therapist with experience dealing with

    children’s grief and trauma. My review of E.H.’s records indicates that this did not

    happen. I see no evidence that a child and family team was convened immediately after

    his grandmother’s death. Instead, he was sent to a residential placement, and then he

    returned home and engaged in criminal behavior. I believe that this could have been

    prevented had E.H. received ICBS as described in the Complaint.

72. E.H. had a wraparound coordinator at MBI in 2019. E.H.’s records indicate that the

    coordinator made an effort to connect him to community-based providers, but that

    services were provided inconsistently. He has never received ICBS on a consistent level

    that could have resulted in a meaningful benefit to E.H. The coordinator facilitated what

    she identified as child and family team meetings once a month and coordinated services.

    I see references in his records to CBI, CS, mentoring, “High Fidelity Wraparound,” and



                                            24
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 25 of 131




    cognitive-behavioral therapy (CBT), but no indication that he was engaged in these

    services. However, the notes that I see in his records do not reflect a true teaming

    process, where regular meetings were held to review goals and objectives, talk about

    progress on these, and make adjustments based on what had happened. I do not see

    evidence that wraparound or a child and family team were implemented with fidelity to

    any model with which I am familiar. In my view, he lacked supervision and an adequate

    response from the systems that were responsible for serving him, which led to his

    involvement with the courts and DYRS and to subsequent multiple out-of-home

    placements. It is important to note that some school records and psychological

    evaluations indicate his challenges with externalizing behaviors are a result of a need to

    control his environment in an effort to feel safe.

73. With ICBS, including a child and family team that identifies E.H.’s strengths, needs, and

    informal support network, E.H. and his family could start to receive the formal and

    informal supports that they need. The case management system should be working

    diligently to prepare for his release from New Beginnings; without proper preparation,

    E.H. is likely to run away again. He will require very intensive community-based

    services to support this transition, as he hasn’t been able to demonstrate in the past that he

    can manage his own behavior and be safe, and his caregivers have not been able to

    demonstrate that they can provide a suitable home for him.

74. To prepare for E.H.’s release, services should be re-initiated at LAYC, and he should be

    provided with the same case manager there he had in the past, who had a strong

    relationship with his family and maintains a connection with them. That case manager

    should be actively convening a team to take steps to create a transition plan for his



                                             25
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 26 of 131




    release. E.H. should be being engaged in a strengths and needs assessment process to

    help support his successful transition. Because E.H. is interested in sports, the team

    could explore whether he could be involved in organized sports activities. His interest in

    music should be explored. A case manager from HSCSN and representatives from his

    public school should be invited to the child and family team meeting. The team should

    ensure that he has a plan for instruction and services in school, including for extended

    school year and a plan to help him transition to adulthood. This plan should include

    connecting E.H. to supportive employment through vocational rehabilitation and a

    vocational or certification program to support his interest in pursuing a career as a

    mechanic or working with computers in the future. He also needs counseling to help him

    process his grief and loss as well as address his needs for safety; I do not see that this has

    ever happened. He needs a therapist who is trained in trauma resolution, who will work

    to establish a relationship with him that would allow him to talk about his trauma,

    including his trauma over his grandmother’s death and his mother’s substance use, which

    he still struggles with. E.H. could also benefit from having a mentor that is someone who

    started in the system as an adolescent and is now out of the system and stable as a young

    adult. The team needs to develop an individualized crisis plan that identifies E.H.’s

    triggers causing him to abscond and appropriate intervention strategies to mitigate that

    risk; interventions should include access to mobile crisis.

75. The biggest concern is ensuring that E.H. has a stable living environment to which to

    return. When E.H. is released from New Beginnings, he would like to return home, and

    his great-grandmother would also like him to come home. Significant support needs to

    be provided to his family, including his great-grandmother, for this to be successful. His



                                              26
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 27 of 131




     great-grandmother should be given services and parenting instruction and support on how

     to implement rules and structure, and how to make sure the home is clean, safe, and free

     from substance use. Respite should be provided for the family. The family should be

     provided with functional family therapy. If his mother is still actively using drugs, that

     needs to be addressed before he returns to the home. The team should also explore the

     natural supports that are available to his family, including his extended family or church

     community, and should provide resources to shore up those supports. The team should

     also apply for therapeutic foster care through HSCSN as an alternative, particularly if his

     great-grandmother’s home remains chaotic, and should work to prepare that setting for

     his arrival as well.

76. Given his history, E.H. is at high risk of institutionalization in the future, likely in a

     criminal justice setting or in a PRTF. He has not lived at home since early 2019. He was

     discharged from Natchez Trace in 2020 without adequate planning for transition back to

     Washington, D.C., and he almost immediately ran away. When he runs away, this has

     often resulted in institutionalization at YSC and then at residential placements or group

     homes. E.H. has already had interactions with the criminal system. He currently has

     charges pending for carjacking. E.H. is at a critical point given that he will soon be

     discharged from New Beginnings. In anticipation of his discharge from the facility, a

     case manager should be diligently working on a transition plan that includes preparing his

     family or a foster family for his arrival, setting up therapy, connecting with his school,

     and exploring potential natural supports in his community. I am concerned that if a

     transition plan developed in partnership with E.H. is not done and he is placed in a foster




                                               27
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 28 of 131




    home or returned home without ICBS, he will run away or engage in criminal activity

    again, and this cycle will repeat.

            K.R.

77. K.R. is a 19-year-old Hispanic female who lives in an apartment with a roommate

    through an independent living program in the District. She is enrolled in the District’s

    Medicaid program. K.R. is a client of Disability Rights D.C., who made substantial

    efforts to coordinate her care.

78. I have reviewed records for K.R., including her school records and records maintained by

    PIW, Children’s National, the D.C. Department of Disability Services, DBH, and at least

    one of her community-based service providers, the Latin American Youth Center. These

    records include, among other documents, hospital records, psychological evaluations,

    treatment plans, and IEP records. I conducted an interview with K.R. in April 2021 and

    reviewed her declaration filed in this case. Her declaration is consistent with the records

    that I reviewed.

79. K.R. has significant strengths. She is happy and very friendly and outgoing. It is easy

    for her to establish friendships. She has friends both at school and at church. She is

    flexible and adapts to change easily. At school, K.R. works well with peers in small

    group settings. She is very conscientious about her schoolwork. She works hard and

    enjoys her successes. She has never experimented with drugs or alcohol.

80. K.R. has a mental health condition and serious and persistent mental illness (which was

    considered a serious emotional disturbance as a child) that is co-occurring with an

    intellectual or developmental disability. According to psychological evaluation results,

    she has a FSIQ of sixty-four and her intellectual disability is her primary diagnosis. She



                                             28
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 29 of 131




    has been diagnosed with bipolar disorder with psychotic features, dysthymia (persistent

    depressive disorder), major depressive disorder, a mood disorder, and psychosis. She

    reports auditory and visual hallucinations. Her records also reference anxiety and

    possible PTSD. She has had numerous, significant suicidal ideations and at least two

    suicide attempts. She has been hospitalized at least twice at Children’s National Hospital

    for her mental health condition and visited the emergency room at least five times. In

    April 2019 she spent two weeks at PIW. She takes medication every day and sees a

    therapist twice a week.

81. According to her records, K.R. experienced developmental delays as a small child, and

    was late to begin talking and walking. She lived with family in Texas until 2017, when

    she reported that she was sexually abused by an uncle. Then she came to Washington,

    D.C., to live with her mother. K.R. reports that she was raped by her mother’s boyfriend

    and her mother was physically abusive. As a result of this abuse, she repeatedly ran away

    from home. At one point, K.R.’s relationship with her mother became so conflicted that

    her mother did not want her in the home anymore.

82. K.R. enrolled in a public charter school in the District. Although K.R. received special

    education services in Texas, it is unclear whether she received appropriate services from

    her charter school. On a number of occasions, she was taken from school to the

    emergency room at Children’s National, where she would be examined and sent home.

    On at least two occasions, in May 2017 and in November 2018, these trips to the

    emergency room resulted in an admission and hospital stay of at least a week. K.R.

    reports that she ran away every time she was released from the hospital because she

    wanted to go from school to the hospital and did not want to be at home.



                                            29
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 30 of 131




83. It does not appear as though there was any planning for community-based services after

    discharge from the hospital during or after K.R.’s 2017 hospital stay. After her 2018

    hospital stay, she was referred to the Latin American Youth Center (LAYC). She had an

    intake appointment at LAYC in January 2019. At that appointment, K.R.’s mother stated

    that K.R. and her family had not received any mental health services, including after her

    hospitalization in 2017.

84. K.R. had a psychological assessment at LAYC in February 2019. She received a

    treatment plan in April 2019. Between February 2019 and late April 2019, K.R. went to

    the Children’s National emergency room five times. K.R.’s treatment plan at LAYC

    included helping K.R. improve her coping skills and self-regulation abilities, as well as

    working to share her feelings in individual therapy and family therapy around her

    relationship with her mother and self-harm ideation. The plan also included Community-

    Based Intervention (CBI), so that they could work on increasing positive communication

    between K.R. and her mother. CBI is a community-based service but is not tailored to the

    individual child; by itself, CBI is not ICBS, which features a service plan developed and

    monitored by a child and family team for as long as the child needs it. The focus on the

    parent-child relationship made sense based on the level of conflict at the time, but before

    the plan could be implemented, K.R. was hospitalized at PIW beginning in April 2019,

    after cutting herself.

85. Both PIW and K.R.’s charter school recommended a residential placement for K.R. after

    her hospitalization at PIW. K.R. reports that she was hospitalized continuously prior to

    entering her current independent living facility in May 2020.




                                            30
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 31 of 131




86. When she was living with her mother, K.R. needed, but was not provided, ICBS as

    described in the Complaint. Despite multiple warning signs, the mental health system in

    D.C. did not respond to K.R.’s situation in a way that met her needs or kept her safe.

    Given K.R.’s high number of hospitalizations and emergency room visits, her repeated

    suicidal ideation, her repeated running away from home, and the significant amount of

    disruption and conflict at home that was reflected in her records, her school, hospital, and

    community providers should have mobilized and intervened at the child and family level

    to address what was happening. Although the April 2019 LAYC treatment plan

    addressed the primary concern of parent-child conflict, it is not clear that CBI or

    community support services were ever implemented in a consistent way to be effective.

    The DBH notes I reviewed indicated that K.R. did not feel safe at home with her mother,

    but DBH does not appear to have taken actions to keep her safe. DBH authorized CBI

    and community support services and made a note about the need to convene a child and

    family team meeting, but it is not clear that any of these services were actually

    implemented.

87. I did not see evidence that a child and family team was convened to assess K.R.’s

    strengths, preferences, interests, and needs in order to develop a service plan for K.R. and

    her family. In K.R.’s case, this assessment should have included an assessment of how

    her developmental/intellectual disability affected her functioning given her serious

    emotional disturbance. This was needed so that the team could prescribe services that

    would be effective for K.R., given her cognitive functioning and within the context of her

    strengths and needs. Like the other children, K.R. needed highly individualized services,

    and K.R.’s service plan should have included behavioral therapies and other services that



                                             31
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 32 of 131




    would have benefited her. Additionally, particular attention should have been paid to the

    trauma associated with the allegations of abuse and sexual assault, and appropriate

    services should have been delivered to address such. The service plan should also have

    included supports for her family that would help them support K.R. An individualized

    crisis plan should have been developed that included access to mobile crisis to prevent

    the high number of hospitalizations that K.R. experienced.

88. In K.R.’s case, ICBS following a “wraparound” model should have been facilitated and

    led by community-based mental health providers, but it should also have included

    providers from the system serving children with intellectual or developmental disabilities.

    K.R.’s story provides an example of a service system that is inappropriately siloed. Prior

    to K.R.’s recent entry into the Medicaid waiver program, I saw no evidence of cross-

    disability, cross-agency collaboration in K.R.’s records. This resulted in K.R. not getting

    the individualized, intensive services she needed and being unnecessarily hospitalized as

    a result.

89. K.R. was at high risk for institutionalization and was repeatedly institutionalized while

    living with her mother. The number of her trips to the emergency room, the number of

    her suicide attempts, and the number of her psychiatric hospitalizations all indicate that

    K.R. did not receive effective services that met her needs, and that she was at risk for

    additional hospitalizations or out-of-home placements.

90. In May 2020, K.R. entered an independent living program after she qualified for a

    District Medicaid waiver program based on her developmental disability. She was

    connected to the waiver program due to advocacy efforts by Disability Rights D.C. and

    not as a result of what would have been appropriate referrals and connection done by the



                                             32
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 33 of 131




    mental health system. As a result of her participation in the waiver program, K.R.’s

    services have improved dramatically. She now has a comprehensive treatment plan,

    including independent living with services wrapped around her. She has access to staff

    24/7 in a supportive living situation and the staff appear to be doing a good job of

    preparing her for adulthood. The staff cook her meals and she shares in the cleaning.

91. K.R. is in 12th grade and hopes to graduate and go to college. She has an IEP at school

    but this appears to be related to her intellectual disability rather than her mental health

    needs. She does not have any school-based behavioral issues. K.R. wants more help

    with vocational services so that she can take care of herself. She is bilingual and aspires

    to be a translator or have a job where she can work with kids, such as a teacher’s

    assistant.

92. K.R.’s current treatment plan outcomes include to be psychologically stable, able to

    manage her own finances, develop community-based relationships, and earn her GED. It

    is hard for K.R. to be away from her family and she still hopes she can reconcile with her

    mother. She used to be close to her brother but is not as close to him anymore and misses

    him.

93. Although K.R. is currently doing well and appears to be having her needs met, her

    experiences with the D.C. mental health system before entering the Medicaid waiver

    program were tragic. She was repeatedly institutionalized and did not receive the

    services and supports she needed to live safely in the community. It was not until she

    began receiving services through the Medicaid waiver program that she stabilized and has

    done very well.




                                              33
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 34 of 131




            T.W.

94. T.W. is a 17-year-old young Black male who lives with his mother in the District. He is

    enrolled in the District’s Medicaid program.

95. I read T.W.’s mental health records provided by Hillcrest Children and Family Center,

    and I conducted interviews with T.W. and his mother. These records include among

    other documents, treatment plans, psychiatric notes, and a psychosocial summary. I also

    interviewed his tenth grade English teacher, former psychologist, prescribing nurse

    practitioner, most recent prescriber, and a clinician who conducted a psychosocial

    reassessment for T.W.

96. T.W. has significant strengths. He is good at sports, which is an interest for him. He

    already has basic living skills to take care of himself; he can cook, clean, and has good

    personal hygiene. He has a good relationship with his peers in school and will redirect

    students in his class who are misbehaving rather than participating in class. He can

    understand and follow rules or processes from an educational perspective if he is clear

    about the instructions. T.W. likes math and science, and aspires to be a police officer or a

    construction worker when he is older. He has a supportive mother and extended family.

    His family established a church that they attend every Sunday and the church is a strong

    source of support for the entire family.

97. T.W. has a mental health condition. He has received outpatient services from Hillcrest

    Children and Family Center since approximately 2014, and during that time he has

    received several mental health diagnoses and been prescribed a variety of medications.

    His current medications are Adderall for ADHD, Intuniv for aggressive behaviors, and

    Trazadone for Insomnia. He is currently diagnosed with ADHD, which is manifested in



                                               34
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 35 of 131




    an inability to pay attention in school for a period that would be considered normal for

    children his age. He also has associated behavior challenges which manifest as

    aggression towards his siblings and shutting down or withdrawing from class when he is

    struggling because of his inability to attend or grasp concepts. Because of this diagnosis

    and behavioral history, in my opinion T.W. has a serious emotional disturbance.

98. When T.W. was five- or six-years-old, he and his siblings lived with extended family

    while his mother went to a rehabilitation facility for alcoholism. I do not see any

    evidence in the record that Hillcrest helped T.W. process the trauma associated with

    being removed from his mother’s care while she was in the rehabilitation facility, though

    in my view Hillcrest should have provided supports during this disruptive time. There is

    a family history of substance abuse and mental health disorders. T.W. would benefit

    from a therapist that can help him process the challenges associated with having

    caregivers who have their own mental health needs.

99. T.W. is enrolled in the tenth grade at a public charter school in the District. Although he

    is in the tenth grade, he is reading at a fifth-grade level and writing at a sixth-grade level.

    He has not been evaluated for special education nor does he have an IEP. He does

    however currently have a 504 plan and was receiving behavior support services provided

    by a school social worker through pull-out services twice a week before classes went

    online in response to the COVID-19 pandemic. At first, T.W. made a good effort to

    attend class every day and pay attention online, but as T.W. had difficulties paying

    attention and grasping material without the extra support he required, he stopped logging

    on to class. He now has issues with attendance in addition to his difficulties with

    attention. There is no evidence that the behavioral support services set forth in his 504



                                              35
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 36 of 131




    plan are being provided at this time, and the services that T.W. is receiving now do not

    appear to be effective.

100. Based on my interview with T.W’s teacher, T.W. lacks self-confidence in the classroom.

    This is likely a result of years of educators not understanding T.W.’s ADHD and the

    trauma he has experienced, including being shamed, not being provided differentiated

    instruction, and being marginalized by prior teachers and administrators. Given this

    history and his inability to self-regulate at school, T.W. needs someone to help him

    develop self-regulation skills; improve his ability to attend to the lessons and focus; and

    teach him coping skills so that when he is overwhelmed or finds a situation challenging,

    he does not shut down. T.W.’s teacher indicated that a co-teaching model appeared to

    have been effective for T.W. He should have been evaluated for special education

    eligibility long ago and should be evaluated now.

101. At differing points during his time at Hillcrest, T.W. has received medication

    management, family therapy, community support services, and Community-Based

    Intervention (CBI). These services have been provided intermittently with a concerning

    level of turnover among the staff, and there have been periods where nobody at Hillcrest

    has provided services to T.W.

102. The most consistent service T.W. has received has been medication management,

    although he and his mother have had some difficulty making sure he takes his

    medications at the prescribed time. When T.W.’s mother told Hillcrest that T.W. was

    having difficulties with his siblings and being disrespectful to her, Hillcrest added a

    medication to T.W.’s treatment plan instead of providing therapy to teach him conflict

    resolution and social skills that he needs to learn in order to navigate life. In addition,



                                              36
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 37 of 131




    they should have provided T.W.’s mother with parenting support services. In my view,

    this was a missed opportunity.

103. T.W. has never had a residential placement, nor has he had an out of home placement for

    psychiatric services. Additionally, he has never had any juvenile justice involvement.

    The fact that T.W. has, to date, avoided out of home placement appears to be largely

    attributable to the strength of his extended family network, including their support in

    caring for T.W. while his mother was unable to care for him, rather than to the

    effectiveness of the services he has received to help manage his symptoms.

104. T.W. needs, but has not received, ICBS as described in the Complaint. Since February

    2021, T.W. has received services from a provider at Hillcrest who I understand is a

    community support worker. T.W. likes his community support worker, who meets with

    T.W. once a week for about an hour to assist with skills development. As described by

    the clinician who developed T.W.’s treatment plan, community support is limited to

    services provided by this sole community support worker, and it does not include team

    meetings comprised of a case manager, paraprofessional, and therapist who work in

    tandem to monitor and plan for services in a cohesive way.

105. T.W. is at risk of institutionalization if he does not receive consistent services from his

    community support worker and support from his extended family network, in addition to

    receiving ICBS. As T.W. transitions more completely into adolescence, his level of

    conflict with his siblings and mother increases, his educational struggles increase, and he

    continues to have challenges with medication compliance, T.W. is going to need a safety

    net with a team of people around him to ensure that he is successful. Otherwise, I believe

    that T.W. is in danger of penetrating the system even deeper than he has thus far,



                                              37
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 38 of 131




    especially given the number of times T.W. has already had providers cycle in and out of

    his life.

106. T.W. needs additional supports. Specifically, he needs a full psychological evaluation

    and a comprehensive treatment plan that includes identified strengths, needs, goals, and

    objectives. T.W. also needs a vocational assessment to evaluate his strengths and connect

    him to supported employment services and an intensive remediation plan to make up for

    his lack of academic progress during the COVID-19 pandemic. He also needs to be

    evaluated for special education services and receive school-based behavioral support

    services. He should receive functional family therapy with his mother and his siblings to

    manage conflict before it escalates. He is also in need of intensive individual therapy, in

    addition to the services he receives from his community support worker. An

    individualized crisis plan should have been developed that included access to mobile

    crisis. Additionally, because of his strong connection with his extended family and

    church, his treatment plan should pull these invested parties into a teaming process to

    establish informal supports if his formal supports end.

                D.S.

107. D.S. is a 13-year-old Black male who currently lives with his father in the southeast

    region of the District. He is enrolled in the District’s Medicaid program.

108. I read records for D.S., including DBH records and mental health records provided by

    Hillcrest Children and Family Center. These records included, among other documents,

    mental status exams, psychiatric notes, nursing encounter notes, and treatment plans. I

    conducted interviews with D.S. and his father. I also interviewed D.S.’s school social




                                             38
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 39 of 131




    worker, his psychiatric nurse practitioner, his treatment plan developer at Hillcrest, and

    his Hillcrest therapist.

109. D.S. has an astounding number of strengths. He is popular among both staff and other

    students at his school. His school social worker describes him as an awesome kid with

    great talents and abilities. He is intelligent, funny, joyful, friendly, and nice to others. He

    is very accepting of others and encouraging toward his peers. D.S. is also self-aware and

    is able to reflect on his own actions. He does well in school and enjoys reading, playing

    video games with his friends, and watching cartoons. He is a member of his school’s

    chess club and is looking forward to engaging with chess club in person. He also has

    strong support from his father and from his extended family. There is great potential to

    leverage these strengths in treatment.

110. D.S. has a mental health condition. As of October 2020, he was diagnosed with attention

    deficit hyperactivity disorder (ADHD). In the past he has also been diagnosed with

    hyperactive type ADHD, post-traumatic stress disorder (PTSD), oppositional defiant

    disorder (ODD), adjustment disorder with mixed disturbance of conduct and emotion.

    His records also indicate a “rule out” for anxiety disorder.

111. D.S. has a significant trauma history. He experienced severe neglect because of his

    parents’ substance abuse and his exposure to domestic violence. His mother has a

    significant history of mental illness, including bipolar disorder and schizoaffective

    disorder, and she is a polysubstance abuser, including of alcohol and PCP. D.S.’s mother

    was also physically abusive toward him. As a result of this abuse and neglect, D.S. was

    removed from his home at an early age and placed in foster care. D.S. then spent about

    four years in a foster home. His foster parents were extremely abusive to him and ended



                                              39
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 40 of 131




    up losing their foster care license as a result of their mistreatment of D.S. His father was

    eventually able to gain custody, but D.S. was once again removed from his home after his

    father briefly left him in his mother’s care. D.S. spent another year in foster care before

    his father was able to regain custody. D.S. also had a brief out of home placement in

    kinship care while his father completed a treatment program. D.S. experienced

    substantial trauma because of this chaos and lack of stability and has trauma related to his

    relationship with his mother and separation from her.

112. D.S. was exposed to drugs in utero, including PCP, and has experienced seizures. He has

    an intention tremor and, according to his records, this tremor worsens when he

    experiences anxiety.

113. D.S. has struggled to control his behavior from an early age. Beginning in pre-

    kindergarten, D.S. was reported to be quite aggressive and disruptive, including throwing

    furniture, kicking teachers, and getting into fights at school. He fought with his younger

    stepbrother and had some stealing behaviors. D.S. was a victim of bullying and in turn

    had engaged in some bullying behaviors towards younger children. His records reflect

    reports from teachers that he was off-task, destructive, impulsive, and disruptive, and that

    he appeared socially isolated.

114. D.S. continues to struggle with disruptive behavior, a lack of focus, and challenges with

    impulse control. He can also sometimes overreact when kids are teasing or joking with

    each other. He does not currently have issues with violence or property destruction.

    Because of his diagnostic history and behavioral challenges, in my opinion D.S. has a

    serious emotional disturbance.




                                             40
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 41 of 131




115. D.S.’s behavioral challenges are primarily school-based. D.S. attends a public charter

    school in the District and is just finishing seventh grade; he returned to in-person

    schooling in spring 2021. He is classified as “other health impaired” for special

    education because of his ADHD, and he has an IEP. D.S. meets with a school social

    worker once a week for about 30 minutes per session. His social worker provides a

    combination of individual and group interventions with D.S. Most of these sessions were

    on Zoom because of the pandemic, but D.S. was prioritized for a return to school for the

    last two months of the school year because he had significant distractions in the home

    and did not have a quiet place to attend classes from home, although most other students

    had not yet returned to in-person instruction.

116. D.S.’s school social worker reports that his disruptive behavior is a consequence of his

    ADHD as well as his very outgoing, extroverted, and bubbly personality. She has

    worked with D.S. to help him scale back his disruptive behaviors and learn about what is

    appropriate behavior in each setting, and to exercise more restraint so that he and others

    can still learn in a classroom setting. D.S.’s school social worker reports that D.S.’s

    father is very involved in his son’s education, including making sure he does his

    schoolwork, and is very responsive to her outreach. He hasn’t had attendance issues at

    school. Unfortunately, D.S.’s school social worker was leaving at the end of the school

    year.

117. D.S. is not currently receiving therapy. D.S. has been recommended for functional

    family therapy, but the records I reviewed do not indicate whether he received a referral

    for this therapy or whether this therapy was ever provided. D.S.’s therapist mentioned

    doing play therapy with D.S. and his father. D.S. and his father appear to have a good



                                             41
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 42 of 131




    relationship and do not have a difficult time interacting with each other. According to his

    prior therapist at Hillcrest, D.S. received a trauma assessment, was referred for trauma-

    focused treatment, and completed a program of trauma-focused cognitive behavioral

    therapy in April 2019. His primary goals were to work on anger management and

    impulse control skills. He also worked on his relationship with his father, including

    through play therapy. D.S.’s therapist reported that D.S. mastered the “stoplight

    technique” as a means to control his anger (red means freeze, yellow means breathe and

    think about appropriate responses, and green means go by selecting a response). This

    trauma-focused therapy was not documented in the Hillcrest records I reviewed.

118. D.S.’s therapist stated that he and D.S.’s father decided that no additional therapy was

    needed and referred D.S. to community support services. The therapist reported that the

    community support worker role is to reinforce coping skills and strategies learned in

    therapy and coordinate the systems the child is involved with.

119. D.S. does not appear to be currently receiving community-based services. Although

    D.S.’s records indicate that he has been authorized for community support services, they

    do not indicate whether he actually received these services or whether they were

    effective. D.S.’s treatment plan developer reported that D.S. only had five community

    support sessions in 2020, which she attributed to the family’s lack of responsiveness.

    D.S. was placed on Hillcrest’s inactive list in October 2020 because of missed

    appointments. After a family is placed on this inactive list, Hillcrest waits for the family

    to reach out to them again and does not make further efforts to contact them. D.S.’s

    school social worker was not aware that D.S. had received any community support

    services.



                                             42
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 43 of 131




120. D.S. is not currently taking medication. He has previously been prescribed Concerta,

    Ritalin, and Intuniv for ADHD, and Lamictal for irritability and seizures. D.S.’s father

    does not believe D.S. needs psychotropic medication.

121. D.S. and his family need intensive services and supports in the community. Given D.S.’s

    significant trauma history, he needs ongoing trauma-informed therapy. Although D.S.’s

    therapist reported providing a trauma evaluation and trauma-focused cognitive behavioral

    therapy to D.S., this was not reflected in the records. Even if D.S. did receive trauma-

    focused cognitive behavioral therapy in the past, D.S. needs the benefit of an ongoing

    therapeutic relationship to help him process stressors in real time, especially with regard

    to his relationship with his mother. Thirty minutes per week with a school social worker

    is insufficient as the sole intervention being provided, especially given that we are now in

    the summer and that service is not available, but also because his current school social

    worker is leaving.

122. D.S. would also benefit from support with social skills development. D.S. looks up to

    others and would benefit from a mentor, such as through Big Brothers Big Sisters. A

    consistent community support worker who establishes a relationship with D.S. could also

    play a mentorship role while teaching social skills and coping strategies. D.S. would also

    benefit from engagement in community activities such as a participating in a YMCA

    camp or a sleepaway camp.

123. In addition to mental health services, D.S. needs to develop a natural support network.

    Identification of and support for a child’s natural support network is an essential part of

    the ICBS model. D.S.’s father is as strong source of support for D.S. but he needs

    additional help to adequately provide for D.S.’s needs, especially as D.S. enters his



                                             43
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 44 of 131




    teenage years. D.S.’s father also has a trauma history and could benefit from support for

    his parenting, including parenting skills training and education on psychotropic

    medication, especially in light of D.S.’s seizure disorder, and his father’s reticence to

    give him medication. D.S.’s therapist did not work on identifying informal or natural

    supports for D.S. because he was not acting as an intensive care coordinator for the

    family, which would have included facilitating a child and family team.

124. In my opinion, D.S.’s providers and the mental health system in D.C. have fallen short by

    failing to fully engage and support D.S.’s father in his care. D.S.’s school social worker

    has successfully engaged D.S.’s father and found him very responsive, so it is not clear

    why his Hillcrest providers were not able to do so.

125. D.S. has in the past needed, but was not provided, a strong child and family team. I saw

    no evidence of a child and family team or any type of teaming process in D.S.’s records

    and his father does not recall ever participating in creating a plan for his son or their

    family. There were missed opportunities where his need for this type of support should

    have been recognized. D.S. exhibited aggressive and disruptive behavior early in his

    childhood and this behavior, along with a recorded family history of mental illness, the

    fact that he was born exposed to PCP, and his early entry into the child welfare system,

    provided ample warning early on that D.S. needed a coordinated effort to provide him

    with support. D.S. should have had interventions put in place to address his behaviors at

    a young age, including play therapy, parent and child interactive therapy, and individual

    therapy for his father. While in foster care, D.S. also needed a child and family team to

    assist with reunification efforts.




                                              44
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 45 of 131




126. D.S. currently needs, but does not have in place, a child and family team to create a plan

    to support him and his family. Neither D.S.’s therapist nor his school social worker were

    ever invited to participate in a child and family team, and his therapist reported that

    Hillcrest only organizes teams in special cases. D.S. needs someone to coordinate

    planning and services in a way that is not duplicative and that respects the strengths and

    needs of his family across systems and life domains. A team ensures that everyone

    knows what everyone else is doing and shares in the responsibility of providing services

    to the family. Currently, it appears that there is a complete disconnect between the

    school and community settings. D.S.’s treatment plan developer at Hillcrest was not

    aware that he was receiving any school-based services. Similarly, D.S.’s school social

    worker did not know whether he was receiving community support services and had

    never seen a community support worker at his IEP meetings.

127. D.S. is currently relatively stable but his situation is precarious and could fall apart at any

    time. His father provides close supervision and he is not left unsupervised in the

    community. But this stability is primarily a result of his father’s presence and D.S. would

    be at risk of out-of-home placement if his father experienced a relapse or experienced

    housing or employment instability. Additionally, it is unclear what the plans are to

    supervise and care for D.S. during the summer while school is out. D.S. loves his mother

    and wants to see her, but his mother is also a significant source of potential instability for

    him, especially now because D.S. and his mother have reinstituted frequent contact.

    D.S.’s biggest fear is losing his parents. D.S.’s situation could change at any moment

    and, without sufficient services and supports, he could deteriorate quickly. Additionally,

    D.S.’s school social worker, who he is close to, was slated to leave at the end of the



                                               45
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 46 of 131




    school year. He will need to be transitioned to a new school social worker and, if that

    transition is not properly followed through on, D.S. could deteriorate.

            M.W.

128. M.W. is a 20-year-old Black male who lives in a group home in the District. He is

    enrolled in the District’s Medicaid program. M.W. is a client of Disability Rights D.C.

129. I reviewed M.W.’s records from DBH, the District of Columbia Public Schools (DCPS),

    PIW, Community Connections, Umbrella Therapeutic Services, a behavioral health

    service provider in the District, and Youth Villages, another District service provider that

    no longer serves the District. The records that I reviewed included, among other

    documents, diagnostic assessments, treatment plans, clinical summaries, and education

    records, including IEPs. I also interviewed M.W.

130. M.W. appears to be very resilient. He is able to establish friendships and maintain

    relationships with family members. He has a good relationship with his older sister, and

    he appears to be connected to her. M.W. has an extended length of sobriety. He values

    his relationships with his friends. He also loves sports, particularly basketball, and enjoys

    engaging peers at the community recreational center, watching movies, playing pool, and

    attending family gatherings. Additionally, he has strong communication skill and is

    cooperative and youthful.

131. M.W. has a mental health condition. In the past he was diagnosed with disruptive mood

    dysregulation disorder (DMDD), ODD, ADHD, generalized anxiety, an unspecified

    mood disorder, and bipolar disorder. M.W. also had a diagnosis for a “rule out” for

    Schizophrenia. He is currently diagnosed with schizoaffective disorder.




                                             46
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 47 of 131




132. M.W. is currently prescribed Prolyxin injections; however, in the past he has been

    prescribed Concerta, Seroquel, Adderall, Vyvanse, and Abilify for ADHD; Benztropine

    for tremors; and Erisan and Risperidone injections.

133. M.W. is enrolled in the eleventh grade at the Phillips School. Although he is in the

    eleventh grade, he functions at about a fifth-grade level.

134. M.W.’s family has a significant history of trauma and mental health illnesses. His father

    had anger issues, aggression, and a history of mental illness, and he was incarcerated

    multiple times for domestic violence, which M.W. may have been exposed to early in his

    life. His mother was diagnosed with bipolar disorder. His records also identified his

    paternal grandmother as “mentally retarded” and refers to other family members with

    mental illnesses.

135. M.W. was mostly raised by his maternal grandmother and great-aunt. He lived with his

    mother for a few months after birth but has no recollection of ever living with his mother

    and he does not have a relationship with his father. He has two younger brothers and an

    older sister. Although he does not have much of a relationship with his brothers, he does

    connect with his sister.

136. M.W. did not meet developmental milestones timely and is developmentally delayed. He

    was exposed to alcohol, PCP, and other drugs in utero. M.W. did not begin walking until

    he was two-and-a-half years-old and did not speak until the age of three. He wasn’t

    potty-trained until the age of three.

137. M.W. had significant behavioral issues at an early age. His behavioral concerns included

    inappropriate sexual behavior toward family members, running away, destroying

    property, stealing, lying, manipulation, and cruelty to animals. His sexualized behaviors



                                             47
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 48 of 131




    began around age eight. He was physically aggressive at school and had similar fighting

    behaviors at home. His records also express additional concerns about M.W. having

    mood swings, being easily irritated and very impulsive, and extreme distractibility.

    Based on his diagnoses and history of problematic behaviors, it is my opinion that M.W.

    has a serious and persistent mental illness that would have been considered a serious

    emotional disturbance as a child.

138. M.W.’s behavioral concerns continued all throughout his education experience. He was

    expelled from preschool for disruptive behavior and stealing food when he was three-

    years old. During his education career he attended four different schools and had

    multiple suspensions at each school. M.W.’s school records when he was older also

    noted that he showed up under the influence of drugs more times than not, yet nothing in

    the records indicate steps taken to address this issue. There is one GAIN Short screening

    included in the records I reviewed, which indicated the need for a full substance abuse

    assessment and treatment. There is no record that this was provided. M.W.’s behavioral

    concerns across his lifespan are indicative of someone who has experienced neglect as

    well as physical or sexual abuse and whose treatment interventions never fully addressed

    the trauma of such, if at all .

139. In my opinion, each of these behavioral concerns and incidents presented an opportunity

    for intervention and services should have been put in place to support him and his family.

    Had M.W. had a functioning child-family team with someone responsible for managing

    his case across systems and domains, then they could have caught this and intervened.

    The absence of a proper teaming process contributes to why these opportunities to

    intervene were missed.



                                            48
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 49 of 131




140. Eventually, M.W. was identified as a student with a disability and an IEP plan was put in

    place. His IEP referenced his ADHD as well as anger issues, anxiety, social deficits, and

    a very low frustration tolerance. M.W.’s school records also indicated that he gave up

    quickly and required rigid structure. His IEP included a dedicated aide, small classroom

    sizes of no more than two-to-five students, remediation for reading and math, and

    behavioral supports.

141. M.W. needed but did not receive ICBS. M.W. was institutionalized in Children’s

    National and other institutions at least eight times between the ages of twelve and twenty.

    His institutionalization was mostly due to suicidal ideation or extreme physical

    aggression. In 2012, 2015, and 2016, recommendations were made for individual and

    family therapy. His records reference a wraparound child and family team at MBI;

    however, there are no notes associated with any team and it is unclear whether it was ever

    implemented with fidelity. In my opinion, M.W.’s behavioral issues warranted a referral

    to ICBS.

142. M.W. has had multiple interactions with the criminal justice system. He has at least six

    criminal charges, including recent charges for simple assault causing great bodily injury,

    unlawful entry, assault on a female, and resisting arrest. He also has a history of robbery.

143. M.W. needs extensive supports to improve his mental health. M.W. could benefit from a

    TACT/ACT and a Transition to Independence Process (TIP) teaming approach. TIP is a

    teaming process with a facilitator that allows the individual to create their own team and

    does not require the participation of guardians. Through TIP, M.W. would engage in life

    visioning processes where he sets the vision for himself going forward as he transitions

    fully into adulthood. The services would include a case manager or a facilitator, which



                                             49
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 50 of 131




    would provide someone in charge of his treatment interventions, which he needs.

    Because of his cognitive deficits, he needs services designed to address his

    developmental disability. He needs to live in a supervised independent living setting,

    with staff available to help him meet appointments and get his medicine injections every

    two weeks. He currently has a mentor that he trusts, and this relationship should be

    maintained; however, he should also have access to individual therapy that utilizes a

    trauma-based approach to help him recover from his years of unresolved trauma. A

    therapist should provide services face-to-face in the community because phone sessions

    do not appear to be effective with him. He also needs to be provided with medication

    management services. M.W. should be given a vocational assessment to determine his

    capacity, aptitudes, and interests, and supportive employment to get him in a productive

    setting to earn an income and develop skills. M.W. also needs someone to explore what

    his interests are from a social perspective so that he is not isolated and has avenues for

    prosocial activities; this would be provided as part of TIP.

144. In April 2021, Community Connections conducted an adult mental health assessment.

    The records indicate that the assessment was “completed by looking at iCAMS records as

    client and guardian could not be reached.” It is not standard nor usual and customary to

    complete a mental health assessment in the absence of the client, and in my opinion it is

    unacceptable practice to do so. The treatment notes indicate that Community

    Connections started adult services while M.W. was in DYRS custody for an assault

    charge. There is reference to M.W. having a positive connection to treatment, yet

    difficulty maintaining sustained involvement with office-based services as well as an

    acknowledgment that he had difficulty managing his symptoms without consistent



                                             50
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 51 of 131




    service engagement. In May 2021, M.W. aged out and left DYRS custody and currently

    lives in a group home. Based on his response to the adult services provided, M.W. will

    need individualized interventions tailored to his needs and delivered in nontraditional

    settings such as in the community.

145. M.W. currently has a crisis plan that identifies his triggers, his warning signs, his coping

    skills, as well as helping interventions; however, this plan needs to be more

    individualized and include more specificity, particularly around the interventions. His

    plan does not include access to mobile crisis, and it should.

146. According to his plan, he receives the following services: MHRS-ACT, psychotherapy,

    living/coping skills training, vocational goals with supportive employment, nursing case

    management, and care coordination. Additionally, there were quite a few missed

    sessions with his therapist when she tried to provide phone-based therapy; although he

    answered, he always had a reason he could not do the session. Although his records

    identify an ACT team comprised of a case manager, therapist, and nurse, this group does

    not appear to be engaged in a teaming process. Each individual has their own role, but the

    records do not show that it is coordinated, nor do they show that anyone is pushing for a

    teaming process. Services appear to be provided in isolation. ACT is most effective if it

    is implemented using the teaming process, rather than delivered in siloes.

147. M.W.’s case worker is currently working to connect M.W. with programs and benefits

    including SSI, SNAP, and summer school as well as summer youth employment. The

    caseworker is also helping M.W. get an ID and a social security card, and develop money

    management skills and anger management skills.




                                              51
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 52 of 131




148. M.W. lacks a stable and supportive family or community environment and is at high risk

    of further institutionalization in a jail or prison setting. He has a history with criminal

    activity and was recently charged as an adult. The combination of M.W.’s severe mental

    health needs, his unresolved trauma history, and his aggressive behaviors make him at

    high risk of future engagement with the criminal justice system. Further, his current

    diagnosis of schizoaffective disorder could put him at risk for future hospitalizations if

    his symptoms are not effectively managed.

            D.G.

149. D.G. is an eleven-year-old Black female who currently lives with her mother in the

    District. In 2018 she attended Friendship Chamberlain Elementary School, a District

    public charter school. D.G. is enrolled in the District’s Medicaid program.

150. I reviewed D.G.’s records from Community Connections. These included, among other

    documents, assessments, treatment plans, and medication management notes. Attempts

    were made to interview D.G., her mother, and providers at Community Connections, but

    they were unsuccessful.

151. D.G.’s records show significant strengths. She had an invested social worker in

    elementary school. D.G. has a strong relationship with one of her cousins and has great

    family support. She is also helpful at home with chores and uses her tablet as a coping

    strategy when she is upset.

152. D.G. has a mental health condition. In 2017 she was provisionally diagnosed with

    DMDD. In 2018, her diagnosis was updated to ADHD. In 2020, anxiety disorder,

    depression, and a request for “rule out” of DMDD were added to her diagnoses. Her

    records indicate that she is taking Ritalin, Intuniv, and Abilify. Based on the assessment I



                                              52
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 53 of 131




    reviewed, her symptomology, and the medications she has been prescribed, I believe that

    D.G. likely has a serious emotional disturbance.

153. D.G. has significant behavioral issues. D.G.’s first formal connection with a service

    provider was in 2017 at Community Connections. Her records indicate a relationship

    with a school social worker, which may suggest that she was receiving services at school

    prior to Community Connections. D.G. was referred to Community Connections after

    she exhibited verbal and physical aggression toward her younger brother, and property

    damage. D.G.’s records also indicate that she became aggressive at school with her

    teachers and peers. Examples of her behavior include flipping over desks at school;

    poking holes in the walls of her home with a screwdriver; and daily tantrums, including

    crying and screaming, of thirty minutes to an hour. Her problematic behaviors at school

    became so severe that her friends began avoiding her. Her records also indicated that

    D.G. experienced anxiety, high energy, and anger. Prior to 2017 there are no reports of

    behavioral issues at school, suggesting that something took place in her life at this time to

    trigger these outbursts.

154. Without speaking to D.G. or her caregiver, her school, or her treatment staff, I am unable

    to offer an opinion on the supports and services that D.G. received. While the records

    from Community Connections reflect the provision of community support services and

    medication management, her records are not substantive enough to provide a full picture

    and context of the services and supports that D.G. received, and whether they were

    adequate or effective. Given the description of behaviors described in the limited set of

    records reviewed, it is likely that D.G. would have benefitted from a teaming process that




                                             53
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 54 of 131




    included family members, school staff, and treatment staff. This is particularly true given

    that she had behavioral challenges in both the home and school setting.

            J.S.

155. J.S. is a twelve-year-old Black male. He is enrolled in Medicaid and receives services

    through HSCSN. He lives with his mother and older sister in the District.

156. I reviewed records for J.S. from HSCSN and Umbrella Therapeutic Services, a District

    behavioral health provider. These records included, among other documents, treatment

    plan summaries, a psychosocial evaluation, a psychiatric evaluation, and a progress note

    from a medication visit. I also reviewed what appeared to be a transcript of a short

    screening questionnaire from HSCSN. I did not have access to treatment records or

    school records. Although J.S.’s mother originally agreed to participate in this study, we

    were unable to set up an interview with J.S. or his mother despite multiple attempts.

157. J.S.’s records show that he has significant strengths, including being friendly, motivated,

    family-oriented, and a good son. His Christian faith is also important to his family.

158. He has been diagnosed with ADHD. J.S. appears to also suffer from anxiety and

    insomnia and struggles with appetite. There is a reference to depression in his records,

    though I did not see any medication prescribed for depression. There is no reference to

    any experimentation with drugs or alcohol. J.S. can be angry and irritable, with mood

    swings, and there are references in his records to an inability to control himself. J.S.’s

    mother has made references to his difficulty following directions. J.S. appears to have

    been both a victim and perpetrator of bullying and physical assault. J.S. also has a

    history of transient suicidal ideation, but without any specific plan. There is a reference

    in his records to an attempt to jump from a moving car but there are no details about this



                                             54
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 55 of 131




    incident and it is unclear whether it was an actual attempt or just a threat. There is a

    reference in his records to a history of mental illness on his father’s side. I do not have

    sufficient information to determine whether J.S. has a serious emotional disturbance,

    however these types of behaviors are often reflected in other children with a serious

    emotional disturbance or mental health conditions.

159. J.S. is in special education services at the Phillips School, a special education nonpublic

    day school. I saw reference to an IEP in J.S.’s records, but I was unable to access his

    school records to review the IEP itself. J.S. appears to have begun receiving special

    education services at about 9 or 10 years old, around the third grade. He appears to have a

    history of struggling to focus and manage his emotions and disruptive behaviors in the

    classroom.

160. J.S.’s behavioral challenges are predominantly school-based and he appears to function

    much better at home and in the community. There are references in his records to

    challenges created by housing instability and transportation barriers, but J.S. does not

    appear to have a history of out-of-home placement. Nor does he have a history of juvenile

    justice involvement.

161. J.S. has been prescribed Vyvanse for his ADHD. He also has asthma and is on

    medication for that condition. I saw a notation in his records that he is authorized for

    medication management at Alternative Solutions for Youth (ASY), another District

    behavioral health provider, but it is unclear whether he consistently takes his medication

    and whether any medication noncompliance is related to his ADHD or his asthma

    medication.




                                              55
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 56 of 131




162. J.S. appears to be receiving community support services and seems to work well with his

    community support worker, but I do not have records for his community support program

    and do not have details about what his disruptive behaviors look like, how they get

    addressed, or what goals he is working on. In the records I was able to review, I did not

    see any evidence of a child and family team or any teaming process.

163. J.S. has a Medicaid case manager through HSCSN, but this individual is only required to

    have one face-to-face visit with J.S. per year.    J.S.’s records identify problem areas and

    a specific set of activities that the case manager is supposed to conduct; however, the

    status of these activities is noted as being late, including the activities that were identified

    as high priority. If this case manager is providing only medical case management and has

    other contact with J.S. throughout the year, that may be sufficient. But if J.S. needs ICBS

    and this individual is supposed to be providing actual case support, then J.S. would need

    much more frequent contact with a case manager. It is possible that J.S. is receiving

    actual case management through Umbrella or ASY, but I did not see that in the records I

    reviewed.

164. Without speaking to J.S. or his caregiver or his providers, I am unable to form an opinion

    on J.S.’s needs or whether he has received sufficient services and supports to meet those

    needs. Although J.S.’s records reflect the provision of community support services, his

    records are not substantive enough to provide a full picture and context of the services

    and supports that J.S. received, and whether they were adequate or effective. Given the

    description of behaviors described in the limited set of records reviewed, it is likely that

    J.S. would have benefitted from a teaming process that included family members, school

    staff, and treatment staff.



                                              56
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 57 of 131




        Similarities and Trends

165. My conclusions on similarities and trends are limited to the cases I was able to develop

    opinions for and do not include D.G. and J.S.

166. Each of the children whose cases I reviewed and developed opinions for were enrolled in

    Medicaid or eligible for Medicaid.

167. Each of the children whose cases I reviewed and developed opinions for have a serious

    emotional disturbance or serious and persistent mental illness and intensive needs.

168. Each of the children whose cases I reviewed and developed opinions for were multi-

    system involved and needed intensive in-home supports and intensive care coordination

    delivered through a child and family team. Each of the children who were multi-system

    involved needed a crisis plan and the availability of mobile crisis services so that calling

    911 would not be the only option in a crisis.

169. L.R., E.H., M.W., and T.W. are institutionalized or at serious risk of institutionalization.

    Of the cases I reviewed and developed opinions for, only K.R. and D.S. are not currently

    at high risk of institutionalization. K.R. is currently in a stable living situation because of

    her participation in the Medicaid waiver program based on her developmental disability

    but has a history of institutionalization and was at high risk of institutionalization when

    she was living with her mother. I am unsure of D.S.’s risk of institutionalization because

    he is currently in a stable living situation and is closely supervised by his father, but his

    situation is precarious and he may be at greater risk if his interactions with his mother

    increase, as all prior removals from his home were directly tied to his interactions with

    his mother, or if he is not successfully transitioned to a new school social worker.




                                              57
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 58 of 131




170. In my opinion, none of the children received a benefit from the institutionalization that

    they experienced. In the instance of E.H., he has a history of absconding in the

    community for days or weeks, which can place him in danger, and he is safer when he

    has been institutionalized in a structured and supervised setting. However, there has not

    been an effort to create safety for him in his home or to address the reasons that he has

    been running away, and the institutional settings have not provided him with appropriate

    training necessary to be successful in his home, community, and school.

171. I observed consistent trends in the services children did receive. Each of the children

    needed highly individualized services tailored to the strengths and needs of the child and

    their families. But rather than providing an individualized plan, the treatment plans that I

    saw were basic, and all the children were referred to the same basic services: a therapist,

    a community support worker, and a psychiatrist or APRN for medication management. It

    appears that the nonprofit agencies providing these services deliver the services in the

    same way for every kid. For example, everyone was working on anger management and

    coping skills. The service plans that I reviewed did not seem to be based on the unique

    needs of each child.

172. I did not see evidence that any of the children were served by a child and family team that

    was provided with fidelity to any model that I am familiar with. Some of the records that

    I reviewed and some people that I interviewed made references to a child and family

    team existing or the need for a child and family team, including for E.H., K.R., and

    M.W., but none of the records contained notes from any child and family team meetings,

    and no parent or child with whom I spoke indicated that they had participated in a team. I

    never saw any indication that anyone from a child’s school participated in a team.



                                             58
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 59 of 131




    Notably, E.H., K.R., and M.W. each had the assistance of a Disability Rights D.C.

    advocate to help them access services. Children who need ICBS typically have complex

    needs and are multi-system involved, and the best way to deal with all of the relevant

    actors is to use a proper teaming process, so that everyone from all involved systems is

    on the same page about the strengths, needs, and goals of the child, as well as who is

    responsible for providing various services. The team should meet as frequently as

    needed, but minimally once a month, to make sure progress is happening and that the

    plan does not need to be adjusted to respond to the changing needs and situation of the

    child and family over time. I did not see evidence that this was happening effectively for

    any child whose case I reviewed.

173. All of the children have moderate to severe trauma histories but in the records I reviewed,

    I did not see any evidence of trauma evaluations or trauma-informed services. I spoke to

    only one provider who referenced providing trauma-informed services; this was in the

    case of D.S.

174. I saw no evidence that any of the children or their families were served by a mobile crisis

    team. Several of the children had instances where they needed such services, which

    should have included dispatching a licensed clinician trained in de-escalation who could

    have assessed their status and needs in the moment. E.H. and M.W. should have been

    provided with mobile crisis services due to their histories of absconding. K.R. had

    repeated visits to the emergency room, which I believe could have been avoided had she

    been served by a mobile crisis team in the community.

175. In general, the services provided to the children whose cases I reviewed were sporadic

    and transient, and turnover was high. Based on what I heard from speaking with



                                             59
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 60 of 131




    children, parents, and professionals, and what I saw in children’s records, services were

    provided on an intermittent basis, which makes it highly unlikely that the services would

    have been effective. Some children remained with one agency but experienced high

    turnover within that agency, other children had frequent changes of agencies, and some

    children experienced high turnover both within and between agencies. Stability in

    treatment providers is important to create a deep relationship and build rapport to support

    a child getting real benefit from the services as well as minimize the number of times a

    child has to repeat their story, which in and of itself can be traumatizing. When a child

    has one worker for 1-3 months and then a new worker, they will not invest in the

    relationship because they cannot trust the individual to stay in their lives. Children also

    experienced interruptions in care, sometimes for months at a time, when they changed

    service providers. This turnover also repeats the abandonment many children

    experienced in their family of origin, which perpetuates their trauma. Further, I have not

    seen any evidence that anyone within the system is overseeing transitions within or

    between agencies, and I have not seen evidence of any effective transition services in any

    case that I have reviewed.

176. I have not seen evidence that school and community services are integrated or

    coordinated. I have seen no evidence that school-based staff attended meetings with

    community service providers, or that community service providers attended IEP

    meetings. Only two children whose cases I reviewed appear to have received effective

    school-based services at any point in their histories. D.S. received effective school-based

    social worker services, but they are not connected at all with the services he is supposed

    to be receiving in the community. K.R. appears to be getting effective support at school



                                             60
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 61 of 131




    currently, but the services she receives there appear to be based on her intellectual

    disability rather than her mental health needs. No other children appear to have received

    any effective school-based services.

177. Each of the children whose cases I reviewed and developed opinions for are experiencing

    harms because they have not received ICBS. Most of them are functioning below grade

    level at school and have delayed social functioning. Strained social relationships across

    settings, including in the community, at school, and at home and with family members,

    get worse over time without mitigation. Some youth have criminal charges that they

    could have avoided if the mental health system had provided appropriate services and

    supports at the right intensity for their needs. For children involved in the child welfare

    system, such as D.S., there was ample warning that he needed intensive support at an

    early age, but it was not provided.

178. The District government contracts with a provider network to deliver services and, based

    on my experience in managing systems of care, it is my professional opinion that the

    District government has a responsibility to monitor those services and ensure they are

    delivered with fidelity if they are evidence-based, are consistent, and are having the

    intended impact. In my professional opinion, the District government should have

    quality standards in place and should be overseeing their service providers for the

    provision of quality services. In my professional opinion, the District government should

    ensure that providers are actually engaging parents and families and are doing outreach to

    ensure that families are ready to participate. In the cases I reviewed, I did not see any

    evidence that the District government is taking responsibility to ensure that children are

    getting better and progressing through the service system. Nor did I see any evidence



                                             61
Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 62 of 131
Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 63 of 131




                 Exhibit A
                Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 64 of 131


                                       KIMM R. CAMPBELL, MSW, LCSW
                                           tcgbutterfly@gmail.com
                                                919-332-6326

Employment
1/95-12/95        Case Manager, Families and Youth, Incorporated, Las Cruces, NM
1/96-12/96        Investigator, Child Protective Services, State of New Mexico, Las Cruces, NM
12/96-12/97       Clinical Case Manager, Olympia Behavioral Health, Las Cruces, NM
12/97-9/99        Senior Practitioner/Therapist, Olympia Behavioral Health, Las Cruces, NM
9/99-4/02         Asst. Director, System of Care Branch, Child & Family Services Sec., Div. Of MH/ DD/SAS, State of NC, Raleigh, NC
4/02-4/06         Director, Family Violence Intervention Services, Triangle Family Services, Raleigh, NC
7/04-4/06         Clinical Psychotherapist, Individual & Family Counseling, Triangle Family Services, Raleigh, NC
2/06-6/06         System of Care Consultant, Mecklenburg County LME, Charlotte, NC
6/06-6/07         Clinical Director, MeckCARES System of Care, Mecklenburg County LME, Charlotte, NC
6/07-10/12        Director, MeckCARES System of Care & Forensic Evaluations, Mecklenburg County LME, Charlotte, NC
10/12-09/15       Deputy Director, Broward County Human Services Department, Fort Lauderdale, FL
9/15-10/19        Director, Broward County Human Services Department, Fort Lauderdale, FL
10/19-present     Assistant County Administrator, Broward County, Fort Lauderdale, FL
4/10- present     President & CEO, Transitions Consulting Group, Inc.: Professional Consulting

Accomplishments
 • Member of executive leadership team responsible for 5.8-Billion-dollar County Enterprise with over 6000 employees, including
     an international airport and seaport; direct oversight of Human Services Department, Parks and Recreation Division, Cultural
     Division, Libraries Division, and Criminal Justice liaison with Broward County Sheriff’s Office with combined budget responsibility
     of over 750M annually
 • As Human Services Director, effectively managed 160M annual budget, over 100 provider contracts, and lead over 600 staff in
     expanding the service array and increasing the numbers of consumers served to over 50,000 annually in adult and child mental
     health, rape/crisis services, child protection, HIV/AIDS, homelessness, primary health care, general assistance and basic needs,
     adult substance abuse, childcare licensing, and elderly and veterans’ services
 • Instrumental in the creation of the Broward County Race Equity in Child Welfare Taskforce which has reduced the number of
     children of color coming into foster care in Broward County
 • Established the Broward County Office of Equity and Community Investment and initiated a comprehensive Dismantling Racism
     Initiative, which includes training, policy and procedure revision, changes in contracting, grass roots organizing, and outcomes
     measurement
 • Provide professional consulting services for the Bazelon Center for Mental Health Law, Southern Poverty Law Center, various
     State Disability Rights Centers, and US Dept. of Justice around such issues as FAPE relative to placement and services for
     special education students, as well as inappropriate PRTF and other restrictive residential placements of youth with mental
     health needs
 • Assisted in the design and implementation of a centralized Civil Citation Initiative serving as the coordinating entity for law
     enforcement agencies and eight providers responding to the needs of first time juvenile misdemeanants as a pre-diversion
     strategy to reduce the number of youth being arrested, particularly from the Broward County School District
 • Served as project manager to design and establish a Consolidated Human Services Department in Mecklenburg County, which
     consolidated mental health, public health, domestic violence, social services, and child support services under one umbrella
     agency
 • Designed a Family Support Services Framework for the Charlotte Housing Authority for use in their Moving Forward Initiative
 • Improved processes, revised policies and procedures, and advanced the knowledge base of Mecklenburg County Social
     Workers in Child Welfare
 • Standardized supportive services available for students and their families through the development of policies and procedures
     for Charlotte Mecklenburg School System specific to RTI, Intervention Teams, and K-12 student support services
 • Streamlined processes for Forensic Evaluations and developed guidelines for Juvenile Court Judges for use in determining best
     course of action for court involved youth and their families
 • Launched one of the largest workforce development initiatives addressing children’s mental health in the Southeast, which is
     being replicated in other parts of the nation
 • Created and implemented Jail Services Wellness Program in Charlotte for incarcerated youthful offenders to address the mental
     health and substance abuse needs of youth prior to their release and prepare their families for a seamless transition home
 • Created and implemented Juvenile Predisposition Services to prevent the unnecessary incarceration of youth in Broward County
 • Wrote the Domestic Violence Abuser Treatment Program Standards for the state of North Carolina
                 Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 65 of 131

  •    Wrote Community Practice Standards for public and private child serving agencies adopted by the state of North Carolina
  •    Mecklenburg County Area Mental Health representative for Child Fatality Task force, Children’s Alliance, Juvenile Justice
       Partnership, Model Courts Committee, Juvenile Crime Prevention Council, Cultural Competency Advisory Council
  •    Provided technical assistance to the state of North Carolina Department of Mental Health in the development of Service
       Definitions and training requirements for providers of Medicaid reimbursable services included in the State Mental Health Plan
  •    Co-Chair of Broward County Juvenile Alternatives to Detention Initiative
  •    Chair of Broward County SOC Leadership Council
  •    Chair of Broward County Suicide Prevention Coalition
  •    Board Member of Broward Behavioral Health Coalition
  •    Board Member of OIC of South Florida
  •    National Board Member of Black Administrators in Child Welfare
  •    2018 Legacy Magazine 25 Most Prominent Black Women in Business and Industry award recipient
  •    2019 Urban League – Margaret L. Roach Humanitarian of the Year award recipient
  •    2020 Broward Community and Family Health Center Trailblazer award recipient
  •    2020 City of Tamarac Proclamation Recipient for Outstanding Community Impact

Publications
Cook, J., Kilmer, R., Cable, L., Campbell, K., DeRusso, A., Vishnevsky, T. (2008). Utilizing the Participant Rating Form to Assess Child
and Family Team Functioning and Enhance Wraparound Fidelity. The 20th Annual Research Conference Proceedings: A System of
Care for Children’s Mental Health: Expanding the Research Base (pp. 165-170). Tampa: University of South Florida, Florida Mental
Health Institute, Research and Training Center for Children’s Mental Health.

Fernandez, M., O’Donnell, M., Honess, K., Thurber, L., Smitely, A., Campbell, K. (2002). System of Care and Delinquent Behavior: A
Report from NC FACES. The 14th Annual Research Conference Proceedings: A System of Care for Children’s Mental Health:
Expanding the Research Base (pp. 43-47). Tampa: University of South Florida, Florida Mental Health Institute, Research and Training
Center for Children’s Mental Health.

Fernandez, M., Campbell, K., Honess, K., Gallagher, N., Thurber, L., Smitely, A. (2001). NC Families and Communities Equals Success
(FACES): Six Months Later. The 13th Annual Research Conference Proceedings: A System of Care for Children’s Mental Health:
Expanding the Research Base (pp. 123-126). Tampa: University of South Florida, Florida Mental Health Institute, Research and Training
Center for Children’s Mental Health.

Presentations & Professional Development Facilitation
1999-2002       Division of Mental Health, Developmental Disabilities, & Substance Abuse Services, Child & Family Services Section
                – Statewide training events: Case Management in the System of Care Approach, System of Care Evaluation
                Procedures, Building Community Collaborations, Strategic Planning, Shared Resources & Blended Funding
                Strategies, Parents as Partners, Service Testing in a System of Care

2001              Research & Training Center for Children’s Mental Health – 13th Annual Research Conference, A System of Care for
                  Children’s Mental Health: NC Families and Communities Equals Success (FACES): Six Months Later

2002              Research & Training Center for Children’s Mental Health – 14th Annual Research Conference, A
                  System of Care for Children’s Mental Health: System of Care & Delinquent Behavior: A Report from NC FACES

2003              Governor’s Crime Commission – Victim Services Committee: Domestic Violence Abuser Treatment: Outcomes &
                  Funding Implications
2004              North Carolina State Legislature – Subcommittee on Domestic Violence: Domestic Violence Abuser Treatment &
                  Recommendations for New Legislation
2005              Smart Marriages/Happy Families – The 9th Annual Conference of the Coalition for Marriage, Family and Couples
                  Education: Domestic Violence, Community Readiness, & Relationship Education

2005              Prevent Child Abuse NC, Child Well Being & Domestic Violence Project – Parenting & Domestic Violence
                  Conference: Abuser Treatment: What Is It and How Do We Work With Them?

2005              Governor’s Crime Commission – Victim Services Committee: Domestic Violence Abuser Treatment: Setting Program
                  Priorities for Fiscal Year Funding Cycles

2006              NC Institute of Government – NC District Court Judges Conference: NC State Standards for Abuser Tx. Programs:
                  Required Components & Best Practice Approaches
       Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 66 of 131

2006   MeckCARES Rollout Events (3) – Orientation to MeckCARES and System of Care

2006   Mecklenburg County Youth and Family Services – 70 Supervisors - One Child One Plan Implementation

2007   Charlotte Mecklenburg School System – 130 Social Workers, 150 Psychologists – SOC 101
       Mecklenburg County Public Health – 35 School Based Nurses – SOC 101

2007   Community Support Provider Network – 350 Community Support Providers – CFT 101
       Department of Juvenile Justice and Delinquency Prevention – 40 Court Counselors – CFT 101

2007   Mecklenburg County LME – 45 Supervisors/Managers: Cultural Competency Overview

2007   WCCB - TV Channel 18: Fox News Rising In-depth Interview: Children’s Mental Health: Warning Signs and
       Treatment Options

2007   National Public Radio (NPR) In-depth Interview: Children’s Mental Health: Warning Signs and Treatment Options

2007   WTVI – TV Channel 42 – Expert Medical Panel: Children’s Mental Health: Warning Signs and Treatment Options

2007   North Carolina State System of Care Conference: MeckCARES Infrastructure Development to Sustain Local
       Systems of Care – Community Practice Standards

2008   Charlotte Mecklenburg Schools System – 150 Principals: Strengthening School Based Intervention Teams using
       Systems of Care

2008   21st Annual NC MH/DD/SA Community Service Array Conference: “Perseverance thru Change: The Silver Lining
       within You.” MeckCARES: Mecklenburg County’s System of Care

2008   Charlotte Mecklenburg School District: Integrating System of Care and PBIS for Effective School Based Mental
       Health Supports

2009   17th NCCAN National Conference: System of Care: A Child Welfare and Mental Health Collaboration

2009   National System of Care Community Training: Social Marketing and Resource Development: Partnering Around
       Sustainability

2009   NC Council of Community Programs Annual Conference: Using Systems of Care and Recovery Models When
       Transitioning Youth during Challenging Times

2010   Georgetown National Training Institutes: Professional Development for Training and Technical Assistance Leaders;
       Building a Sustainable Infrastructure for System of Care through Workforce Development

2010   This Will Pass: Suicide Prevention Health Video Publication: Mecklenburg County Department of Public Health,
       Mecklenburg County Department of Area Mental Health

2011   National Conference on System of Care for Children’s Mental Health: Establishing and Sustaining Systems of Care
       through Effective Community Collaborations

2015   National Association of Drug Court Professionals Annual Conference: Effective Collaboration with Communities of
       Color

2015   National Association of Drug Court Professionals Annual Conference: Serving Crossover Youth: A Broward County
       Collaborative Pilot Project

2015   Black Administrators in Child Welfare Symposium “Straight Talk, No Chaser”: Serving Black and Brown Boys
       Effectively: A Practitioner’s Point of View

2017   International Conference on Counseling and Treating People of Color: A County Human Services Initiative on
       Undoing Racism and Racial Equity Work in Child Welfare
                  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 67 of 131

 2019              Robert Wood Johnson Foundation Culture of Health Prize Conference. Addressing Racial Equity as an Approach to
                   Impacting Health Disparities

2020              Robert Wood Johnson Foundation Forum on Communities Addressing Racism: Creating Systemic Change with a Focus
                  on a Dismantling Racism Initiative in Broward County

2020              UpEND Movement Conference on UpENDing the Child Welfare System: The Road to Abolition: Creating Systemic
                  Change with a Focus on the Racial Equity in Child Welfare Taskforce in Broward County

2020              Health Affairs Publication Zoom Conference on Health Equity: The Impact of Covid-19 on Communities of Color: An Anti-
                  racist Response Approach in Broward County

 Research
 ►Principle Investigator on a project ending 6/05 that involved the research and design of an integrated treatment model that
 addresses the co-existence of substance abuse and domestic violence and their effects on parenting simultaneously through a
 cognitive behavioral group approach with a theoretical underpinning of MET (Governor’s Crime Commission grant nos. 092-1-03-018-
 AD-217; 092-1-04-018-AD-281)
 ►Principle Investigator on a project to research the feasibility of providing relationship skills training to couples who have experienced
 domestic violence and choose to stay together once the abuser has completed an abuser treatment program (Department of Health
 and Human Services, Administration for Children and Families, Office of Community Services grant number 90EV0299). This was a
 17-month project done in collaboration with a local victim service agency, a local prevent child abuse/advocacy agency, and a local
 private provider of relationship skills training.


 Kimm Campbell holds a master’s degree and clinical licensure in social work and has over 24 years of extensive experience in public
 administration within state and local governments, as well as in non-profit settings. She has provided leadership, direct services, and
 consultative services across such public sectors as child and adult mental health, special education, domestic violence, rape crisis, child
 welfare, juvenile justice, homelessness, and substance abuse. Most recently, she provides oversight of the following agencies within
 Broward County Government: Human Services Department, Cultural Division, Parks and Recreation Division, Libraries Division,
 Centralized Grants Administration and Criminal Justice Initiatives.

 Immediately prior, Ms. Campbell provided leadership direction in her role as Director of the Broward County Human Services
 Department. Areas of service include child welfare, adult and child mental health and substance abuse, homelessness, elderly and
 veterans’ services, financial crisis assistance, rape crisis and sexual assault, juvenile offender services, and primary health care services
 including HIV/AIDS.

 Previous experience involved directing the Mecklenburg County System of Care, which required establishing cross system collaboration,
 infrastructure, and working in four systems simultaneously, and directing the Children’s System of Care for the state of North Carolina.
 She is very adept at working across departments and with cultural minority groups in terms of culturally responsive and anti-racist policy
 development, service provision, and equal access/outreach. Ms. Campbell has practical experience in planning, developing,
 implementing, managing, and evaluating programs that meet national accreditation standards, and has done this work for public
 housing, school districts, mental health providers, and child welfare departments. Ms. Campbell has developed and implemented logic
 models, strategic plans, social marketing plans, training plans, policies and procedures, and budgets and has a proven track record for
 writing successful grants at the national, state, and local levels.

Education
 Bachelor of Social Work – New Mexico State University
 Master of Social Work – New Mexico State University
 Doctor of Social Work(s) – Florida Atlantic University

 Graduate Certificates:
 Duke University - Empowerment Skills for Leaders Graduate Certificate
 Georgetown University - Public Policy – Center for Juvenile Justice Graduate Certificate
                         National Leadership Academy for Children’s Mental Health Graduate Certificate
Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 68 of 131




                 Exhibit B
       Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 69 of 131




                             Exhibit B: Documents Reviewed

General

M.J. v. D.C. Class Action Complaint

L.R.

 Beginning   Ending
 Bates No.   Bates No.    Case   Date          Document
 MJ-PL-      MJ-PL-
 00001684    00001689     L.R.   2/12/15       DC DYRS Youth Assessment
 MJ-PL-      MJ-PL-                            Children’s National / Star Med Invoice /
 00001690    00001695     L.R.   5/30/18       Consent for DRDC Records Request
 MJ-PL-      MJ-PL-
 00015096    00015129     L.R.   5/3/16        Devereux Discharge Summary
 MJ-PL-      MJ-PL-
 00015096    00015129     L.R.   6/1/16        Devereux Discharge Summary
 MJ-PL-      MJ-PL-
 00015096    00015129     L.R.   6/26/15       Devereux Psych Eval
 MJ-PL-      MJ-PL-
 00015096    00015129     L.R.   3/11/16       Devereux Psych Eval
 MJ-PL-      MJ-PL-
 00015096    00015129     L.R.   4/19/16       Devereux BioPsychoSocial Assessment
 MJ-PL-      MJ-PL-
 00015096    00015129     L.R.   4/11/16       Devereux Discharge and Aftercare Plan
 MJ-PL-      MJ-PL-
 00001696    00001696     L.R.   4/30/14       DC DYRS DSA Release Form
 MJ-PL-      MJ-PL-
 00001697    00001699     L.R.   3/6/15        DC DYRS CAFAS Treatment Plan
 MJ-PL-      MJ-PL-                            Children’s Behavioral Solutions Capstone
 00001700    00001700     L.R.   3/22/17       Referral Acceptance Letter
 MJ-PL-      MJ-PL-                            DC DYRS Youth Service Center Release
 00001701    00001701     L.R.   3/24/17       Authorization
 MJ-PL-      MJ-PL-                            Kidlink Treatment Services Referral
 00001702    00001702     L.R.   3/24/17       Acceptance Letter to DC DYRS
 MJ-PL-      MJ-PL-                            Youth For Tomorrow New Life Center
 00001703    00001703     L.R.   2016-17       Report Card
 MJ-PL-      MJ-PL-                            ICPC Report on Child’s Placement Status
 00001704    00001704     L.R.   3/24/17       from D.C. to Virginia
 MJ-PL-      MJ-PL-                            ICPC Report on Child’s Placement Status
 00001705    00001705     L.R.   4/25/17       from D.C. to Florida
 MJ-PL-      MJ-PL-
 00001706    00001708     L.R.   4/28/17       DC DYRS-YSC Classification Assessment
 MJ-PL-      MJ-PL-
 00001710    00001712     L.R.   5/8/17        DC DYRS CAFAS Treatment Plan


                                           1
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 70 of 131




MJ-PL-     MJ-PL-                          Psych Institute of Washington Discharge
00001713   00001724   L.R.   4/27/17       Plan
MJ-PL-     MJ-PL-
00001725   00001730   L.R.   2/12/15       DC DYRS Youth Assessment
MJ-PL-     MJ-PL-
00001731   00001731   L.R.   4/26/17       HSCSN Referral Acceptance Letter
MJ-PL-     MJ-PL-                          DC DYRS Committed Services Admin Team
00001732   00001732   L.R.   5/12/17       Decision Making Meeting Sign-In Sheet
MJ-PL-     MJ-PL-                          DC DYRS YSC Release Authorization /
00001733   00001738   L.R.   5/16/17       Family Court Commitment Hearing Order
MJ-PL-     MJ-PL-                          ICPC Report on Child’s Placement Status
00001739   00001739   L.R.   5/16/17       from D.C. to Virginia
MJ-PL-     MJ-PL-                          DC DYRS Unusual Incident Report at
00001740   00001744   L.R.   5/22/17       Harbor Point
MJ-PL-     MJ-PL-                          Harbor Point Notification Letter re: CPS
00001745   00001745   L.R.   6/14/17       Incident investigation
MJ-PL-     MJ-PL-                          DC DYRS Unusual Incident Report at
00001746   00001751   L.R.   6/23/17       Harbor Point
MJ-PL-     MJ-PL-                          Harbor Point Updated Individualized Service
00001752   00001774   L.R.   6/23/17       Plan
MJ-PL-     MJ-PL-                          DC DYRS Unusual Incident Report at
00001775   00001780   L.R.   5/27/17       Harbor Point
MJ-PL-     MJ-PL-                          Harbor Point Letter re: Discharge Against
00001781   00001781   L.R.   4/10/18       Medical Advice
MJ-PL-     MJ-PL-
00001782   00001795   L.R.   5/5/14        DC Public Schools IEP
MJ-PL-     MJ-PL-                          DC Department of Mental Health Major
00001796   00001800   L.R.   7/9/17        Unusual Incident Report at Harbor Point
MJ-PL-     MJ-PL-
00001801   00001818   L.R.   1/24/17       DC Public Schools IEP
MJ-PL-     MJ-PL-                          DC DYRS Community Placement
00001819   00001822   L.R.   7/18/17       Agreement
MJ-PL-     MJ-PL-                          DC DYRS Memo Re: L.R. Transition Into
00001823   00001826   L.R.   7/17/17       Community
MJ-PL-     MJ-PL-                          Harbor Point Behavioral Health Center
00001827   00001833   L.R.   7/18/17       Discharge Information and Release
MJ-PL-     MJ-PL-
00001834   00001839   L.R.   5/17/17       Harbor Point Intake Assessment
MJ-PL-     MJ-PL-
00001840   00001843   L.R.   7/18/17       DC DYRS Home Assessment and Eval
MJ-PL-     MJ-PL-
00001844   00001848   L.R.   Undated       DC DYRS Case Transfer
MJ-PL-     MJ-PL-
00001849   00001849   L.R.   8/10/17       DC DYRS Flexible Funding Request Form
MJ-PL-     MJ-PL-
00001850   00001855   L.R.   7/18/17       Harbor Point Discharge Summary


                                       2
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 71 of 131




MJ-PL-     MJ-PL-                           HSCSN Residential placement Review
00001856   00001857   L.R.   3/20/15        Committee Disposition Letter
MJ-PL-     MJ-PL-
00001858   00001862   L.R.   8/31/17        DC DYRS Case Transfer
MJ-PL-     MJ-PL-
00001864   00001867   L.R.   9/11/17        DC DYRS-YSC Classification Assessment
MJ-PL-     MJ-PL-
00001868   00001869   L.R.   9/20/17        DC DYRS-YSC Release Authorization
MJ-PL-     MJ-PL-                           DC DYRS Community Placement
00001870   00001873   L.R.   7/17/17        Agreement
MJ-PL-     MJ-PL-                           DC DYRS GPS Unit Electronic Monitoring
00001874   00001876   L.R.   10/23/17       Agreement
MJ-PL-     MJ-PL-
00001877   00001877   L.R.   10/18/17       Youth For Tomorrow Report Card
MJ-PL-     MJ-PL-
00001878   00001878   L.R.   9/21/17        DC DYRS GPS Monitoring Referral Form
MJ-PL-     MJ-PL-
00001879   00001879   L.R.   4/30/15        DC DYRS Parental Consent Form
MJ-PL-     MJ-PL-                           DC DYRS Memo RE: Residential Placement
00001880   00001881   L.R.   10/26/17       in Foster Care
MJ-PL-     MJ-PL-
00001882   00001885   L.R.   11/2/17        DC DYRS YSC Classification Assignment
MJ-PL-     MJ-PL-
00001887   00001889   L.R.   11/8/17        DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-                           DC DYRS GPS Basic Guideline Agreement
00001890   00001892   L.R.   11/15/17       Contract
MJ-PL-     MJ-PL-
00001893   00001910   L.R.   11/14/17       DC DYRS YSC Release Authorization
MJ-PL-     MJ-PL-
00001893   00001910   L.R.   11/14/17       DC DYRS Face Sheet
MJ-PL-     MJ-PL-
00001893   00001910   L.R.   11/14/17       DC DYRS GPS Monitoring Referral Form
MJ-PL-     MJ-PL-
00001893   00001910   L.R.   1/17/17        DC Superior Court Commitment Order
MJ-PL-     MJ-PL-
00001893   00001910   L.R.   11/14/17       DC DYRS Email Re: Release
MJ-PL-     MJ-PL-                           DC DYRS Community Placement
00001893   00001910   L.R.   11/14/17       Agreement
MJ-PL-     MJ-PL-
00001911   00001911   L.R.   11/15/17       DC DYRS GPS Monitoring Referral Form
MJ-PL-     MJ-PL-                           DC DYRS New Beginning Youth Dev.
00001912   00001916   L.R.   12/26/17       Center Intake Review
MJ-PL-     MJ-PL-
00001917   00001917   L.R.   Undated        DC DYRS-DSA Release Form
MJ-PL-     MJ-PL-                           DC Public schools Youth Services Center
00001918   00001920   L.R.   4/3/15         Student Transcript / Report Card


                                        3
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 72 of 131




MJ-PL-     MJ-PL-                           DC DYRS HAS Refusal of Medical
00001921   00001921   L.R.   12/27/17       Treatment Form
MJ-PL-     MJ-PL-                           New Beginnings Youth Development Center
00001922   00001922   L.R.   12/29/17       Referral Acceptance Letter
MJ-PL-     MJ-PL-
00001923   00001934   L.R.   12/23/16       DC DYRS Intake Assessment Form
MJ-PL-     MJ-PL-
00001935   00001946   L.R.   12/30/16       DC DYRS Intake Assessment Form
MJ-PL-     MJ-PL-                           DC DYRS New Beginning Intake Personal
00001947   00001947   L.R.   12/26/17       Property List
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001948   00001948   L.R.   1/24/18        Treatment Form
MJ-PL-     MJ-PL-
00001949   00001951   L.R.   1/25/18        DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-                           DC DYRS New Beginning Intake Interview /
00001952   00001956   L.R.   2/13/18        Property List
MJ-PL-     MJ-PL-
00001957   00001957   L.R.   2/13/18        DC DYRS DSA Release Form
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001958   00001958   L.R.   2/17/18        Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS Case Management Monthly
00001959   00001962   L.R.   4/2015         Checklist
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001963   00001963   L.R.   2/20/18        Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS New Beginning Treatment
00001964   00001967   L.R.   1/2018         Manager Monthly Summary
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001968   00001968   L.R.   2/22/18        Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001969   00001969   L.R.   2/27/18        Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001970   00001970   L.R.   3/6/18         Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001971   00001971   L.R.   3/6/18         Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS New Beginning Treatment
00001972   00001976   L.R.   2/2018         Manager Monthly Summary
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001977   00001977   L.R.   3/17/18        Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001978   00001978   L.R.   3/23/18        Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001979   00001979   L.R.   3/24/18        Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001980   00001980   L.R.   3/28/18        Treatment Form
MJ-PL-     MJ-PL-                           Fairfax Juvenile Detention Center
00001981   00001983   L.R.   6/19/15        Educational Transfer Summary


                                        4
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 73 of 131




MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001984   00001984   L.R.   3/31/18        Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001985   00001985   L.R.   4/9/18         Treatment Form
MJ-PL-     MJ-PL-                           DC DYRS HSA Refusal of Medical
00001986   00001986   L.R.   4/8/18         Treatment Form
MJ-PL-     MJ-PL-
00001987   00002000   L.R.   4/28/15        DC Public Schools IEP
MJ-PL-     MJ-PL-
00002001   00002008   L.R.   7/10/15        Devereux Master Treatment Plan
MJ-PL-     MJ-PL-
00002009   00002009   L.R.   8/30/14        DC DYRS YSC Release Authorization
MJ-PL-     MJ-PL-                           DC DYRS Case Management Monthly
00002010   00002013   L.R.   7/2015         Checklist
MJ-PL-     MJ-PL-                           DC DYRS Case Management Monthly
00002014   00002017   L.R.   7/2015         Checklist
MJ-PL-     MJ-PL-                           DC DYRS Case Management Monthly
00002018   00002021   L.R.   8/2015         Checklist
MJ-PL-     MJ-PL-
00002022   00002022   L.R.   9/10/15        Devereux School Student Interim Report
MJ-PL-     MJ-PL-
00002023   00002024   L.R.   9/17/15        DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-
00002025   00002026   L.R.   9/17/15        DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-                           DC DYRS Case Management Monthly
00002027   00002030   L.R.   9/2015         Checklist
MJ-PL-     MJ-PL-
00002031   00002042   L.R.   6/26/15        Devereux Progress Review
MJ-PL-     MJ-PL-                           DC DYRS Case Management Monthly
00002043   00002046   L.R.   10/2015        Checklist
MJ-PL-     MJ-PL-
00002047   00002048   L.R.   12/11/15       DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-
00002049   00002050   L.R.   3/10/16        DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-                           DC Superior Court Order for Detention /
00002051   00002056   L.R.   3/25/14        Mental Health Alert / Drug Test Referral
MJ-PL-     MJ-PL-                           Devereux Letter to HSCSN Recommending
00002057   00002058   L.R.   2/25/16        Discharge / Step-Down
MJ-PL-     MJ-PL-                           ICPC Report on Child’s Placement Status
00002059   00002060   L.R.   4/11/16        from D.C. to Florida
MJ-PL-     MJ-PL-                           ICPC Report on Child’s Placement Status
00002061   00002198   L.R.   4/4/16         from D.C. to Maryland
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   4/9/15         DC Superior Court Ordered Commitment
MJ-PL-     MJ-PL-                           PCC Stride Letter Re: Accepting L.R.’s
00002061   00002198   L.R.   3/28/16        Foster Care Placement


                                        5
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 74 of 131




MJ-PL-     MJ-PL-                           DC DYRS Memo Re: L.R. Foster Care
00002061   00002198   L.R.   3/30/16        Placement at PCC
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   3/14/16        DC DYRS Social Summary
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   2/12/15        DC DYRS Youth Assessment
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   5/19/14        DC Superior Court Social Study Report
MJ-PL-     MJ-PL-                           Devereux Letter to HSCSN Recommending
00002061   00002198   L.R.   2/25/16        Discharge / Step-Down
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   6/26/15        Devereux Psych Eval
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   3/11/16        Devereux Psych Eval
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   3/14/16        DC DYRS Social Summary
MJ-PL-     MJ-PL-                           DC Superior Court Psych Eval / Education
00002061   00002198   L.R.   10/30/13       Testing
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   3/6/15         DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   2/2/15         PIW 21-Day psych Eval Report
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   9/29/14        DC Superior Court Psych Eval
MJ-PL-     MJ-PL-                           DC Superior Court Psych Eval / Education
00002061   00002198   L.R.   10/30/13       Testing
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   4/28/15        DC Public Schools IEP
MJ-PL-     MJ-PL-                           PCC Stride Therapeutic Foster Care
00002061   00002198   L.R.   9/18/13        Application
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   12/5/13        PCC Stride Initial Foster Home Study
MJ-PL-     MJ-PL-
00002061   00002198   L.R.   8/21/15        PCC Stride Recertification Home Study
MJ-PL-     MJ-PL-
00002199   00002200   L.R.   4/8/16         DC DYRS ICPC Report from DC to Florida
MJ-PL-     MJ-PL-                           DC DYRS Community Placement
00002201   00002204   L.R.   4/11/16        Agreement
MJ-PL-     MJ-PL-
00002205   00002208   L.R.   3/29/16        Memo Re: Notification of Youth Release
MJ-PL-     MJ-PL-
00002209   00002209   L.R.   4/29/16        DC YouthLink Authorization to Transport
MJ-PL-     MJ-PL-
00002210   00002225   L.R.   4/29/16        Maximus Individualized Service Plan
MJ-PL-     MJ-PL-                           ICPC Report on Placement Status From D.C.
00002226   00002227   L.R.   4/4/16         to Maryland


                                        6
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 75 of 131




MJ-PL-     MJ-PL-                           ICPC Report on Placement Status From D.C.
00002228   00002228   L.R.   4/18/16        to Florida
MJ-PL-     MJ-PL-
00002229   00002236   L.R.   9/29/14        DC Superior Court Psych Eval
MJ-PL-     MJ-PL-                           ICPC Report on Placement Status From D.C.
00002237   00002237   L.R.   4/18/16        to Maryland
MJ-PL-     MJ-PL-
00002238   00002239   L.R.   6/7/16         DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-
00002240   00002242   L.R.   5/24/16        DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-
00002243   00002245   L.R.   5/24/16        DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-
00002246   00002247   L.R.   6/7/16         DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-                           DC DYRS GPS Basic Guideline Agreement
00002248   00002250   L.R.   6/27/16        Contract
MJ-PL-     MJ-PL-
00002251   00002252   L.R.   7/7/16         DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-                           DC DYRS CSA Team Decision Making
00002253   00002253   L.R.   7/7/16         Meeting Sign-In Sheet
MJ-PL-     MJ-PL-
00002254   00002256   L.R.   7/18/16        DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-
00002257   00002274   L.R.   10/30/13       DC Superior Court Psych Eval
MJ-PL-     MJ-PL-
00002275   00002277   L.R.   3/14/16        DC DYRS Social Summary
MJ-PL-     MJ-PL-                           DC DYRS Community Placement
00002278   00002281   L.R.   8/19/16        Agreement
MJ-PL-     MJ-PL-
00002282   00002284   L.R.   10/5/16        DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-                           Prince George County Public Schools Report
00002285   00002285   L.R.   9/2/16         Card
MJ-PL-     MJ-PL-                           DC DYRS GPS Basic Guideline Agreement
00002286   00002288   L.R.   11/1/16        Contract
MJ-PL-     MJ-PL-                           DC Public School Documents (Attendance
00002289   00002297   L.R.   12/18/14       Summary, Discipline Report)
MJ-PL-     MJ-PL-
00002298   00002300   L.R.   11/7/16        DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-                           Prince George County Public Schools Notice
00002301   00002301   L.R.   11/14/16       of Student Suspension
MJ-PL-     MJ-PL-                           Prince George County Public Schools Notice
00002302   00002302   L.R.   11/22/16       of Student Suspension
MJ-PL-     MJ-PL-                           Prince George County Public Schools
00002303   00002304   L.R.   11/8/16        Student Report Card
MJ-PL-     MJ-PL-                           Prince George County Public Schools
00002305   00002305   L.R.   11/4/16        Student Report Card


                                        7
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 76 of 131




MJ-PL-     MJ-PL-
00002306   00002308   L.R.   12/30/16       DC DYRS YSC Psych Initial Consult Note
MJ-PL-     MJ-PL-
00002309   00002311   L.R.   11/23/16       DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-
00002312   00002315   L.R.   12/27/16       Community Connections Treatment Plan
MJ-PL-     MJ-PL-
00002316   00002318   L.R.   11/27/16       PCC Stride Discharge Plan
MJ-PL-     MJ-PL-
00002319   00002319   L.R.   12/20/16       DC Superior Court Mental Health Alert
MJ-PL-     MJ-PL-                           DC Superior Court Social Study Report /
00002320   00002335   L.R.   5/19/14        Disposition Report
MJ-PL-     MJ-PL-                           Youth For Tomorrow Letter Re: Acceptance
00002337   00002337   L.R.   1/6/17         Into RTCP
MJ-PL-     MJ-PL-
00002338   00002363   L.R.   5/18/16        Maryland State Dept of Ed IEP
MJ-PL-     MJ-PL-                           Prince George County Public Schools
00002364   00002370   L.R.   1/3/17         Behavioral Intervention Plan
MJ-PL-     MJ-PL-
00002371   00002379   L.R.   1/11/17        Gwynn Park High Report Card
MJ-PL-     MJ-PL-
00002380   00002381   L.R.   1/25/17        DC DYRS YSC Release Authorization
MJ-PL-     MJ-PL-
00002382   00002384   L.R.   2/7/17         DC DYRS CAFAS Treatment Plan
MJ-PL-     MJ-PL-
00002385   00002387   L.R.   2/9/17         DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-
00002388   00002389   L.R.   2/21/17        DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-                           Youth For Tomorrow Serious Incident
00002390   00002395   L.R.   2/19/17        Report
MJ-PL-     MJ-PL-                           DC DYRS Notice of Intent to Recommend
00002396   00002396   L.R.   1/15/15        Commitment
MJ-PL-     MJ-PL-                           Youth For Tomorrow Serious Incident
00002397   00002400   L.R.   2/26/17        Report
MJ-PL-     MJ-PL-                           Youth For Tomorrow Serious Incident
00002401   00002404   L.R.   2/18/17        Report
MJ-PL-     MJ-PL-                           Youth For Tomorrow Serious Incident
00039114   00039118   L.R.   2/25/17        Report
MJ-PL-     MJ-PL-                           DC DYRS Community Placement
00002405   00002410   L.R.   1/29/17        Agreement
MJ-PL-     MJ-PL-                           Youth For Tomorrow Serious Incident
00002411   00002416   L.R.   2/8/17         Report
MJ-PL-     MJ-PL-
00002417   00002418   L.R.   3/8/17         DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-
00002419   00002419   L.R.   2/23/17        DC DYRS CSA Commitment Notice


                                        8
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 77 of 131




MJ-PL-     MJ-PL-                              Youth For Tomorrow Serious Incident
00002420   00002423   L.R.   3/10/17           Report
MJ-PL-     MJ-PL-
00002424   00002426   L.R.   3/6/17            DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-
00002427   00002431   L.R.   2/2/15            PIW 21-Day psych Eval Report
MJ-PL-     MJ-PL-                              Youth For Tomorrow Serious Incident
00002432   00002437   L.R.   3/6/17            Report
MJ-PL-     MJ-PL-
00002438   00002439   L.R.   3/15/17           DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-                              Youth For Tomorrow Serious Incident
00002440   00002443   L.R.   3/15/17           Report
                                               Youth For Tomorrow Letter Re:
MJ-PL-     MJ-PL-                              Recommending Discharge to Psychiatric
00002444   00002444   L.R.   3/17/17           Facility
MJ-PL-     MJ-PL-
00002445   00002447   L.R.   3/20/17           Youth For Tomorrow Discharge Summary
MJ-PL-     MJ-PL-                              Youth For Tomorrow Serious Incident
00002448   00002451   L.R.   3/21/17           Report
MJ-PL-     MJ-PL-
00002452   00002453   L.R.   3/21/17           DC DYRS Unusual Incident Report
MJ-PL-     MJ-PL-
00002454   00002458   L.R.   5/22/17           DC DYRS YSC Classification Assessment
MJ-PL-     MJ-PL-                              Children's Behavioral Solutions Capstone
00002459   00002459   L.R.   3/22/17           Referral Acceptance Letter
MJ-PL-     MJ-PL-
00002460   00002465   L.R.   3/21/17           DC DYRS Social Summary
MJ-PL-     MJ-PL-                              DC DYRS Summary of All Unusual Incident
00002466   00002611   L.R.   4/11/18           Reports
MJ-PL-     MJ-PL-
00002612   00002630   L.R.   2013-2015         DC DYRS Imported Case Notes
MJ-PL-     MJ-PL-
00002631   00002672   L.R.   10/16-11/16       DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00015130   00015185   L.R.   11/16             DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00015186   00015234   L.R.   11/16-12/16       DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00015235   00015273   L.R.   12/16- 2/17       DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002673   00002708   L.R.   2/17-4/17         DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002709   00002746   L.R.   6/17-8/17         DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002747   00002782   L.R.   8/17-10/17        DC DYRS Client Case Note Records



                                           9
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 78 of 131




MJ-PL-     MJ-PL-
00002783   00002817   L.R.   10/17-11/17        DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002818   00002855   L.R.   11/2017            DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002856   00002882   L.R.   2/15-3/15          DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002883   00002917   L.R.   12/17-2/18         DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002918   00002943   L.R.   2/2018             DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002944   00002967   L.R.   2/18-3/18          DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002968   00002974   L.R.   3/2018             DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00002975   00003005   L.R.   7/15-4/16          DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00015274   00015313   L.R.   4/16-6/16          DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00003006   00003037   L.R.   6/16-7/16          DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00003038   00003080   L.R.   7/16-9/16          DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00003081   00003122   L.R.   9/16-10/16         DC DYRS Client Case Note Records
MJ-PL-     MJ-PL-
00015314   00015331   L.R.   8/15/17            Harbor Point Discharge Summary
MJ-PL-     MJ-PL-
00015314   00015331   L.R.   5/17/17            Harbor Point Psych Admission Eval
MJ-PL-     MJ-PL-
00003123   00003132   L.R.   3/8/19             Hillcrest Consent Authorizations
MJ-PL-     MJ-PL-                               DC Superior Court Order for 21-Day
00015332   00015520   L.R.   1/12/15            Inpatient Eval at PIW
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   12/17/14           HSCSN PRTF Referral Forms
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   3/2/15             PRTF Referral Form
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   2/2/15             PIW 21-Day Psych Eval D.C. Superior Court
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   9/29/14            DC Superior Court Psych Eval
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   10/30/13           DC Superior Court Confidential Psych Eval
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   5/19/14            DC Superior Court Social Study Report
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   11/6/14            DC Superior Court Disposition Report


                                           10
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 79 of 131




MJ-PL-     MJ-PL-
00015332   00015520   L.R.   6/26/15           Devereux Progress Review
MJ-PL-     MJ-PL-            1/11/2016-        Devereux Monthly Nursing Summary /
00015332   00015520   L.R.   2/11/2016         Treatment Plan of Care
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   2/25/15           Devereux Letter Recommending Dismissal
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   3/11/16           Devereux Psych Eval
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   7/21/17           Harbor Point Individualized Service Plan
MJ-PL-     MJ-PL-
00015332   00015520   L.R.   2014              Harbor Point Medical Records / Call Logs
MJ-PL-     MJ-PL-
00003133   00003139   L.R.   4/5/19            DC DBH High Fidelity Wraparound Referral
MJ-PL-     MJ-PL-
00003140   00003158   L.R.   10/30/18          DC DYRS Amended IEP
MJ-PL-     MJ-PL-
00003159   00003189   L.R.   2/12/15           PIW 21-Day psych Eval Report
MJ-PL-     MJ-PL-
00003190   00003192   L.R.   3/20/17           Youth For Tomorrow Discharge Summary
MJ-PL-     MJ-PL-
00015521   00015521   L.R.   6/13/18           DC DYRS Institution Access Approval Form
MJ-PL-     MJ-PL-
00015522   00015522   L.R.   6/20/18           DC DYRS Institution Access Approval Form
MJ-PL-     MJ-PL-
00015523   00015523   L.R.   8/23/18           DC DYRS Institution Access Approval Form
MJ-PL-     MJ-PL-                              DC DYRS Institution Property Access
00015524   00015524   L.R.   8/23/18           Approval Form
MJ-PL-     MJ-PL-                              DC DYRS Institution Property Access
00015525   00015525   L.R.   6/18/18           Approval Form
MJ-PL-     MJ-PL-                              Children's National / Star Med Invoice /
00015527   00015532   L.R.   5/30/18           Consent for DRDC Records Request
MJ-PL-     MJ-PL-
00003193   00003246   L.R.   2014              PIW Coding Summary Report
MJ-PL-     MJ-PL-
00003193   00003246   L.R.   10/1/14           PIW Discharge Summary / Documents
MJ-PL-     MJ-PL-
00003193   00003246   L.R.   9/26/14           PIW Admission Assessment
MJ-PL-     MJ-PL-                              PIW Medical History and Admission
00003193   00003246   L.R.   9/25/14           Physical Exam
MJ-PL-     MJ-PL-
00003193   00003246   L.R.   9/25/14           PIW PPD Testing Results
MJ-PL-     MJ-PL-
00003193   00003246   L.R.   9/30/14           PIW Psych Assessment - Youth
MJ-PL-     MJ-PL-                              PIW Multidisciplinary Admission
00003193   00003246   L.R.   9/25/14           Assessment


                                          11
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 80 of 131




MJ-PL-     MJ-PL-
00003193   00003246   L.R.   10/1/14        PIW Nursing Discharge Summary
MJ-PL-     MJ-PL-
00003193   00003246   L.R.   9/25/14        PIW Admission Orders
MJ-PL-     MJ-PL-
00003193   00003246   L.R.   9/25/14        PIW Physician Order Sheets
MJ-PL-     MJ-PL-
00003193   00003246   L.R.   9/28/14        PIW Immunization Release
MJ-PL-     MJ-PL-                           PIW Multidisciplinary Admission
00003193   00003246   L.R.   9/25/14        Assessment
MJ-PL-     MJ-PL-                           PIW Physical Hold / Seclusion / Leathers /
00003193   00003246   L.R.   10/1/14        Chemical Restraint
MJ-PL-     MJ-PL-                           PIW Multidisciplinary Admission
00003247   00003300   L.R.   9/25/14        Assessment
MJ-PL-     MJ-PL-                           DC Department of Health Immunization
00003247   00003300   L.R.   9/26/14        Report
MJ-PL-     MJ-PL-
00003247   00003300   L.R.   9/27/14        PIW Admission Weight Records
MJ-PL-     MJ-PL-
00003247   00003300   L.R.   9/26/14        PIW Master Treatment Plan
MJ-PL-     MJ-PL-
00003247   00003300   L.R.   9/25/14        PIW Nursing Care Plan
MJ-PL-     MJ-PL-
00003247   00003300   L.R.   10/1/14        Multidisciplinary Daily Progress Note
MJ-PL-     MJ-PL-                           PIW Physical Hold / Seclusion / Leathers /
00003247   00003300   L.R.   10/1/14        Chemical Restraint
MJ-PL-     MJ-PL-
00003247   00003300   L.R.   10/1/14        PIW Observation Check Sheet
MJ-PL-     MJ-PL-
00003247   00003300   L.R.   2014           PIW Medication Administration Record
MJ-PL-     MJ-PL-
00003301   00003350   L.R.   3/30/17        PIW Patient Demographic
MJ-PL-     MJ-PL-
00003301   00003350   L.R.   4/27/17        PIW Discharge Summary
MJ-PL-     MJ-PL-
00003301   00003350   L.R.   3/30/21        PIW Psych Admission Assessment
MJ-PL-     MJ-PL-
00003301   00003350   L.R.   3/31/17        PIW Psych Assessment - Youth
MJ-PL-     MJ-PL-
00003301   00003350   L.R.   3/25/17        PIW Psych Assessment - Youth
MJ-PL-     MJ-PL-
00003301   00003350   L.R.   4/27/17        PIW Active Therapy Assessment
MJ-PL-     MJ-PL-
00003301   00003350   L.R.   3/31/17        PIW Nursing Assessment
MJ-PL-     MJ-PL-
00003301   00003350   L.R.   3/25/17        PIW Admission Orders


                                       12
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 81 of 131




MJ-PL-     MJ-PL-
00003351   00003400   L.R.   3/25/17        PIW Physician Order Sheets
MJ-PL-     MJ-PL-
00003351   00003400   L.R.   8/24/17        PIW Parent Report
MJ-PL-     MJ-PL-
00003351   00003400   L.R.   3/29/17        PIW Consultation Report
MJ-PL-     MJ-PL-
00003351   00003400   L.R.   4/14/17        PIW Master Treatment Plan
MJ-PL-     MJ-PL-
00003351   00003400   L.R.   Apr-17         PIW SBAR Handoff Tools
MJ-PL-     MJ-PL-
00003351   00003400   L.R.   1/12/15        PIW Progress Notes
MJ-PL-     MJ-PL-
00003401   00003450   L.R.   1/26/15        PIW Discharge Summary / Order
MJ-PL-     MJ-PL-
00003401   00003450   L.R.   1/12/15        PIW Psych Admission Assessment
MJ-PL-     MJ-PL-
00003401   00003450   L.R.   1/12/15        PIW Psych Assessments
MJ-PL-     MJ-PL-
00003401   00003450   L.R.   1/26/15        PIW Discharge Summary
MJ-PL-     MJ-PL-
00003401   00003450   L.R.   1/12/15        PIW Physician Orders
MJ-PL-     MJ-PL-                           PIW Multidisciplinary Admission
00003401   00003450   L.R.   1/12/15        Assessment
MJ-PL-     MJ-PL-                           PIW Multidisciplinary Admission
00003451   00003501   L.R.   1/12/15        Assessment
MJ-PL-     MJ-PL-
00003451   00003501   L.R.   1/12/15        PIW Master Treatment Plan
MJ-PL-     MJ-PL-                           PIW Multidisciplinary Admission
00003451   00003501   L.R.   1/12/15        Assessment
MJ-PL-     MJ-PL-
00003451   00003501   L.R.   1/12/15        PIW Progress Notes
MJ-PL-     MJ-PL-
00003502   00003552   L.R.   1/12/15        PIW Progress Notes
MJ-PL-     MJ-PL-                           PIW Physical Hold / Seclusion / Leathers /
00003502   00003552   L.R.   1/12/15        Chemical Restraint
MJ-PL-     MJ-PL-
00003502   00003552   L.R.   1/12/15        PIW Progress Notes
MJ-PL-     MJ-PL-                           PIW Physical Hold / Seclusion / Leathers /
00003502   00003552   L.R.   1/22/15        Chemical Restraint
MJ-PL-     MJ-PL-
00003502   00003552   L.R.   1/12/15        PIW Progress Notes
MJ-PL-     MJ-PL-
00003553   00003597   L.R.   1/12/15        PIW Treatment Notes
MJ-PL-     MJ-PL-                           PIW Treatment Notes / Restraint and
00003598   00003647   L.R.   4/2017         Seclusion Records


                                       13
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 82 of 131




MJ-PL-     MJ-PL-
00003648   00003697   L.R.   4/2017         PIW Treatment Notes
MJ-PL-     MJ-PL-
00003698   00003769   L.R.   4/2017         PIW Treatment Notes / Plans
MJ-PL-     MJ-PL-
00003770   00003819   L.R.   4/2017         PIW Treatment Notes / Plans
MJ-PL-     MJ-PL-
00003820   00003870   L.R.   4/2017         PIW Treatment Notes
MJ-PL-     MJ-PL-                           PIW Treatment Notes / Restraint and
00003871   00003950   L.R.   4/2017         Seclusion Record / Medication Records
MJ-PL-     MJ-PL-
00007160   00007173   L.R.   2/13/20        Community Connections Treatment Plan
MJ-PL-     MJ-PL-                           Email From DRDC Re: WRAP Application
00007174   00007174   L.R.   4/11/19        and Supports
MJ-PL-     MJ-PL-
00007178   00007178   L.R.   3/8/19         Hillcrest Consent for Treatment
MJ-PL-     MJ-PL-
00007179   00007187   L.R.   3/8/19         Hillcrest Welcome Letter / Authorizations
MJ-PL-     MJ-PL-
00007366   00007367   L.R.   3/31/18        DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007368   00007369   L.R.   1/17/18        DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007370   00007370   L.R.   5/3/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007371   00007371   L.R.   5/3/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007372   00007372   L.R.   5/3/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007373   00007373   L.R.   5/2/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007374   00007374   L.R.   5/2/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007375   00007375   L.R.   5/2/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007376   00007376   L.R.   5/1/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007377   00007377   L.R.   5/1/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007378   00007378   L.R.   4/30/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007379   00007379   L.R.   4/30/17        Reading
MJ-PL-     MJ-PL-
00007380   00007380   L.R.   1/9/18         DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00007381   00007381   L.R.   4/30/17        Reading


                                       14
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 83 of 131




MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007382   00007382   L.R.   4/30/17         Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007383   00007383   L.R.   4/30/17         Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007384   00007384   L.R.   4/29/17         Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007385   00007385   L.R.   4/29/17         Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007386   00007386   L.R.   4/29/17         Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007387   00007387   L.R.   4/26/17         Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007388   00007388   L.R.   4/28/17         Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007389   00007389   L.R.   4/28/17         Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007390   00007390   L.R.   4/27/17         Reading
MJ-PL-     MJ-PL-
00007391   00007392   L.R.   1/8/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Chronic Care
00007393   00007396   L.R.   3/23/16         Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Chronic Care
00007397   00007402   L.R.   3/22/18         Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Chronic Care
00007403   00007408   L.R.   1/22/18         Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Chronic Care
00007409   00007412   L.R.   1/22/17         Visit
MJ-PL-     MJ-PL-
00007413   00007414   L.R.   2/21/18         DCDYRS New Beginnings Dental
MJ-PL-     MJ-PL-
00007415   00007416   L.R.   1/30/16         DCDYRS New Beginnings Dental
MJ-PL-     MJ-PL-
00007417   00007418   L.R.   12/27/17        DCDYRS New Beginnings Dental
MJ-PL-     MJ-PL-
00007419   00007420   L.R.   11/9/17         DCDYRS New Beginnings Dental
MJ-PL-     MJ-PL-
00007421   00007422   L.R.   9/14/17         DCDYRS New Beginnings Dental
MJ-PL-     MJ-PL-
00007423   00007424   L.R.   1/7/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007425   00007426   L.R.   5/16/17         DCDYRS New Beginnings Dental
MJ-PL-     MJ-PL-
00007427   00007428   L.R.   5/5/17          DCDYRS New Beginnings Dental
MJ-PL-     MJ-PL-
00007429   00007430   L.R.   1/6/17          DCDYRS New Beginnings Dental


                                        15
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 84 of 131




MJ-PL-     MJ-PL-
00007431   00007431   L.R.   12/29/16        DCDYRS New Beginnings Dental
MJ-PL-     MJ-PL-
00007432   00007432   L.R.   12/29/16        DCDYRS New Beginnings Dental
MJ-PL-     MJ-PL-
00007433   00007433   L.R.   3/10/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007434   00007434   L.R.   3/9/18          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007435   00007435   L.R.   3/5/18          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007436   00007436   L.R.   3/3/18          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007437   00007438   L.R.   3/3/18          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007439   00007440   L.R.   1/7/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007441   00007441   L.R.   2/24/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007442   00007442   L.R.   2/23/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007443   00007443   L.R.   2/22/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007444   00007444   L.R.   2/17/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007445   00007445   L.R.   2/13/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007446   00007446   L.R.   2/8/18          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007447   00007447   L.R.   2/2/18          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007448   00007448   L.R.   2/1/18          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007449   00007449   L.R.   1/30/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007450   00007450   L.R.   1/29/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007451   00007452   L.R.   1/7/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007453   00007453   L.R.   1/23/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007454   00007454   L.R.   1/20/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007455   00007455   L.R.   1/20/18         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007456   00007456   L.R.   1/12/18         DCDYRS New Beginnings General Note


                                        16
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 85 of 131




MJ-PL-     MJ-PL-
00007457   00007458   L.R.   1/8/18          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007459   00007460   L.R.   1/6/18          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007461   00007461   L.R.   12/21/17        DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007462   00007462   L.R.   12/19/17        DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007463   00007463   L.R.   12/21/17        DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007464   00007464   L.R.   11/15/17        DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007465   00007466   L.R.   1/7/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007467   00007467   L.R.   11/7/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007468   00007468   L.R.   9/13/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007469   00007469   L.R.   9/13/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007470   00007470   L.R.   9/11/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007471   00007471   L.R.   9/9/17          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007472   00007472   L.R.   5/15/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007473   00007473   L.R.   5/13/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007474   00007474   L.R.   5/13/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007475   00007475   L.R.   5/10/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007476   00007476   L.R.   5/9/17          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007477   00007478   L.R.   1/5/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007479   00007479   L.R.   5/9/17          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007480   00007480   L.R.   5/5/17          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007481   00007481   L.R.   5/5/17          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007482   00007482   L.R.   5/4/17          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007483   00007483   L.R.   5/3/17          DCDYRS New Beginnings General Note


                                        17
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 86 of 131




MJ-PL-     MJ-PL-
00007484   00007484   L.R.   4/29/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007485   00007485   L.R.   4/28/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007486   00007486   L.R.   2/22/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007487   00007487   L.R.   1/24/17         DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007488   00007488   L.R.   1/4/17          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007489   00007490   L.R.   1/5/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007491   00007491   L.R.   1/4/17          DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007492   00007492   L.R.   12/29/16        DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007493   00007493   L.R.   12/29/16        DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007494   00007494   L.R.   12/28/16        DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007495   00007495   L.R.   12/26/16        DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-
00007496   00007496   L.R.   12/25/16        DCDYRS New Beginnings General Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007497   00007497   L.R.   3/25/18         Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007498   00007498   L.R.   3/12/18         Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007499   00007499   L.R.   3/5/18          Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007500   00007500   L.R.   3/4/18          Note
MJ-PL-     MJ-PL-
00007501   00007502   L.R.   1/2/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007503   00007503   L.R.   3/6/18          Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007504   00007505   L.R.   2/12/18         Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007506   00007506   L.R.   2/5/18          Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007507   00007507   L.R.   3/6/18          Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007508   00007508   L.R.   1/30/18         Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007509   00007509   L.R.   1/29/18         Note


                                        18
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 87 of 131




MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007510   00007510   L.R.   1/29/18         Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007511   00007512   L.R.   1/18/18         Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Group Progress
00007513   00007513   L.R.   1/29/18         Note
MJ-PL-     MJ-PL-
00007514   00007515   L.R.   1/4/17          SZ Pulmonary Medicine Clinic Prescription
MJ-PL-     MJ-PL-
00007516   00007517   L.R.   3/30/18         DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007518   00007519   L.R.   12/19/17        DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007520   00007521   L.R.   1/4/17          CNMC Sheikh Zayed Respiratory Test
MJ-PL-     MJ-PL-
00007522   00007523   L.R.   1/4/17          SZ Pulmonary Clinic Visit Summary
MJ-PL-     MJ-PL-
00007524   00007528   L.R.   2/19/17         Novant Health UVA HAMC Care Plan
MJ-PL-     MJ-PL-
00007529   00007530   L.R.   12/23/16        Youth For Tomorrow Physical Exam Report
MJ-PL-     MJ-PL-
00007531   00007532   L.R.   3/9/17          Youth For Tomorrow Doctor Visit Form
MJ-PL-     MJ-PL-
00007533   00007536   L.R.   3/21/17         Youth For Tomorrow Medical Discharge
MJ-PL-     MJ-PL-
00007537   00007537   L.R.   2/21/17         Youth For Tomorrow Fax Transmittal Form
MJ-PL-     MJ-PL-
00007538   00007538   L.R.   2/14/17         Youth For Tomorrow Doctor Visit Form
MJ-PL-     MJ-PL-
00007539   00007539   L.R.   2/21/17         Unity Healthcare Visit Summary
MJ-PL-     MJ-PL-
00007540   00007541   L.R.   2/14/17         Unity Health Care Patient Referral
MJ-PL-     MJ-PL-
00007542   00007543   L.R.   9/14/17         DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            Youth For Tomorrow Resident Medical
00007544   00007544   L.R.   2/19/17         Complaint Form
MJ-PL-     MJ-PL-                            Youth For Tomorrow Progress Note / Doctor
00007545   00007546   L.R.   2/9/17          Visit Form
MJ-PL-     MJ-PL-                            Youth For Tomorrow Progress Note / Doctor
00007547   00007548   L.R.   2/1/17          Visit Form
                                             DCDYRS New Beginnings Youth For
MJ-PL-     MJ-PL-                            Tomorrow Medication Management
00007549   00007549   L.R.   3/27/17         Summary
MJ-PL-     MJ-PL-                            Youth For Tomorrow Discharge Summary
00007550   00007553   L.R.   3/22/17         Report



                                        19
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 88 of 131




MJ-PL-     MJ-PL-
00007554   00007554   L.R.   3/22/17         Youth For Tomorrow Termination Form
MJ-PL-     MJ-PL-
00007555   00007555   L.R.   3/30/17         Children’s National Prescription
MJ-PL-     MJ-PL-
00007556   00007557   L.R.   3/30/17         Children’s National Prescription
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007558   00007559   L.R.   1/12/17         Risk Behavior Referral
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007560   00007561   L.R.   1/22/17         Risk Behavior Referral
MJ-PL-     MJ-PL-
00007562   00007563   L.R.   9/13/17         DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007564   00007565   L.R.   1/24/17         Risk Behavior Referral
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007566   00007567   L.R.   9/16/17         Risk Behavior Referral
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007568   00007569   L.R.   11/13/17        Risk Behavior Referral
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007570   00007571   L.R.   12/21/17        Risk Behavior Referral
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007572   00007573   L.R.   1/28/18         Risk Behavior Referral
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007574   00007575   L.R.   1/30/18         Risk Behavior Referral
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007576   00007577   L.R.   2/3/18          Risk Behavior Referral
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007578   00007579   L.R.   3/16/18         Risk Behavior Referral
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007580   00007581   L.R.   3/22/18         Risk Behavior Referral
MJ-PL-     MJ-PL-
00007582   00007582   L.R.   1/4/17          Children’s National Prescription
MJ-PL-     MJ-PL-
00007583   00007584   L.R.   9/12/17         DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007585   00007585   L.R.   3/22/18         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007586   00007586   L.R.   3/16/18         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007587   00007588   L.R.   2/3/18          Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007589   00007589   L.R.   2/1/18          Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007590   00007590   L.R.   1/30/18         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007591   00007591   L.R.   1/24/18         Assessment Report


                                        20
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 89 of 131




MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007592   00007592   L.R.   1/23/18         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007593   00007593   L.R.   1/17/18         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007594   00007594   L.R.   1/1/18          Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007595   00007595   L.R.   12/21/17        Assessment Report
MJ-PL-     MJ-PL-
00007596   00007597   L.R.   1/15/17         DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007598   00007598   L.R.   12/17/17        Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007599   00007599   L.R.   11/12/17        Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007600   00007601   L.R.   11/12/17        Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007602   00007603   L.R.   11/11/17        Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007604   00007605   L.R.   9/20/17         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007606   00007606   L.R.   9/14/17         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007607   00007607   L.R.   9/11/17         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007608   00007608   L.R.   1/25/17         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007609   00007609   L.R.   1/24/17         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007610   00007610   L.R.   1/23/17         Assessment Report
MJ-PL-     MJ-PL-
00007611   00007611   L.R.   1/11/17         DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007612   00007612   L.R.   1/22/17         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007613   00007613   L.R.   1/12/17         Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Incident
00007614   00007614   L.R.   1/1/17          Assessment Report
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Repeated High
00007615   00007616   L.R.   12/26/16        Risk Behavior Referral
MJ-PL-     MJ-PL-
00007617   00007617   L.R.   2/22/18         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007618   00007618   L.R.   2/18/18         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007619   00007619   L.R.   2/15/18         DCDYRS New Beginnings Medical Alert


                                        21
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 90 of 131




MJ-PL-     MJ-PL-
00007620   00007620   L.R.   2/1/18          DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007621   00007621   L.R.   1/31/18         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007622   00007622   L.R.   1/6/17          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007623   00007623   L.R.   1/25/18         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007624   00007624   L.R.   1/17/18         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007625   00007625   L.R.   1/5/18          DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007626   00007626   L.R.   1/5/18          DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007627   00007627   L.R.   12/31/17        DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007628   00007628   L.R.   12/31/17        DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007629   00007629   L.R.   12/15/17        DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007630   00007630   L.R.   12/1/17         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-            4/26/15-
00007631   00007632   L.R.   5/4/15          DC DYRS HAS Provider Orders
MJ-PL-     MJ-PL-
00007633   00007633   L.R.   9/10/17         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007634   00007635   L.R.   12/24/16        DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007636   00007636   L.R.   9/10/17         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007637   00007637   L.R.   9/10/17         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007638   00007638   L.R.   5/9/17          DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007639   00007639   L.R.   3/24/17         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007640   00007640   L.R.   3/24/17         DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007641   00007641   L.R.   12/23/16        DCDYRS New Beginnings Medical Alert
MJ-PL-     MJ-PL-
00007642   00007649   L.R.   2/20/18         DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007650   00007650   L.R.   2/17/18         DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007651   00007658   L.R.   1/26/18         DCDYRS New Beginnings Medical Intake


                                        22
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 91 of 131




MJ-PL-     MJ-PL-
00007659   00007659   L.R.   1/26/18         DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007660   00007661   L.R.   12/24/16        DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-
00007662   00007667   L.R.   12/26/17        DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007668   00007668   L.R.   12/14/17        DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007669   00007669   L.R.   11/1/17         DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007670   00007670   L.R.   9/12/17         DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007671   00007678   L.R.   4/27/17         DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007679   00007679   L.R.   4/28/17         DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007680   00007691   L.R.   3/26/17         DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007692   00007692   L.R.   3/22/17         DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-
00007693   00007700   L.R.   12/23/16        DCDYRS New Beginnings Medical Intake
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007701   00007701   L.R.   2/1/18          Consultation
MJ-PL-     MJ-PL-
00007702   00007703   L.R.   12/23/16        DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007704   00007704   L.R.   11/12/17        Consultation
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007705   00007705   L.R.   11/7/17         Consultation
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007706   00007706   L.R.   4/27/17         Consultation
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007707   00007707   L.R.   1/24/17         Consultation
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007708   00007708   L.R.   1/3/17          Consultation
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007709   00007709   L.R.   12/29/16        Consultation
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007710   00007710   L.R.   12/26/16        Consultation
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007711   00007712   L.R.   2/15/18         Intake
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007713   00007718   L.R.   2/16/18         Intake
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007719   00007722   L.R.   12/27/17        Intake


                                        23
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 92 of 131




MJ-PL-     MJ-PL-
00007723   00007724   L.R.   3/14/18         DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007725   00007725   L.R.   4/5/18          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007726   00007729   L.R.   12/18/17        Intake
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007730   00007733   L.R.   11/3/17         Intake
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007734   00007737   L.R.   9/30/17         Intake
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007738   00007741   L.R.   5/1/17          Intake
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007742   00007745   L.R.   3/31/17         Intake
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Mental Health
00007746   00007749   L.R.   1/3/17          Intake
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Animal Assisted
00007750   00007750   L.R.   3/8/18          Therapy Referral
MJ-PL-     MJ-PL-
00007751   00007752   L.R.   4/4/16          DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007753   00007754   L.R.   3/24/18         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007755   00007756   L.R.   3/15/18         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007757   00007757   L.R.   3/29/18         Reading
MJ-PL-     MJ-PL-
00007758   00007758   L.R.   3/15/18         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007759   00007759   L.R.   3/9/18          DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007760   00007761   L.R.   3/9/18          DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007762   00007763   L.R.   3/4/18          DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007764   00007764   L.R.   2/3/18          DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007765   00007765   L.R.   1/30/18         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007766   00007767   L.R.   1/29/18         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007768   00007769   L.R.   1/29/18         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007770   00007771   L.R.   1/29/18         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007772   00007773   L.R.   1/8/18          DCDYRS New Beginnings MH SOAP Note


                                        24
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 93 of 131




MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007774   00007774   L.R.   2/24/18         Reading
MJ-PL-     MJ-PL-
00007775   00007776   L.R.   1/8/18          DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007777   00007778   L.R.   12/21/17        DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007779   00007780   L.R.   12/18/17        DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007781   00007782   L.R.   11/15/17        DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007783   00007784   L.R.   11/12/17        DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007785   00007786   L.R.   11/11/17        DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007787   00007787   L.R.   11/7/17         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007788   00007788   L.R.   9/22/17         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007789   00007789   L.R.   5/8/17          DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007790   00007790   L.R.   3/24/17         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007791   00007791   L.R.   2/24/18         Reading
MJ-PL-     MJ-PL-
00007792   00007793   L.R.   1/20/17         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007794   00007794   L.R.   1/13/17         DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007795   00007795   L.R.   1/3/17          DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007796   00007796   L.R.   1/1/17          DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007797   00007797   L.R.   12/29/16        DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-
00007798   00007798   L.R.   12/29/16        DCDYRS New Beginnings MH SOAP Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings MH Treatment
00007799   00007799   L.R.   2/15/18         Plan
MJ-PL-     MJ-PL-
00007800   00007800   L.R.   3/14/18         DCDYRS New Beginnings Nutrition Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Nutrition Follow
00007801   00007801   L.R.   2/22/18         Up Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Nutrition Follow
00007802   00007802   L.R.   2/22/18         Up Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007803   00007803   L.R.   2/23/18         Reading


                                        25
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 94 of 131




MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Nutrition Initial
00007804   00007805   L.R.   1/31/18          Visit
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Nutrition Follow
00007806   00007806   L.R.   5/9/17           Up Visit
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Nutrition Follow
00007807   00007807   L.R.   3/24/17          Up Visit
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Nutrition Initial
00007808   00007810   L.R.   3/24/17          Visit
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Nutrition Initial
00007811   00007812   L.R.   1/11/17          Visit
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Nutrition Initial
00007813   00007815   L.R.   1/11/17          Visit
MJ-PL-     MJ-PL-
00007816   00007816   L.R.   10/1/14          DC DYRS HSA TB Testing Form
MJ-PL-     MJ-PL-
00007817   00007817   L.R.   2014-2015        DC DYRS HSA Admissions Work Up
MJ-PL-     MJ-PL-            5/2015-
00007818   00007818   L.R.   6/2015           DC DYRS HSA Problem List
MJ-PL-     MJ-PL-
00007819   00007819   L.R.   5/4/15           Chronic Disease Follow-Up
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Blood Glucose
00007820   00007820   L.R.   2/22/16          Reading
MJ-PL-     MJ-PL-
00007821   00007821   L.R.   2/27/15          Chronic Disease Follow-Up
MJ-PL-     MJ-PL-
00007822   00007823   L.R.   06/2015          DC DYRS YSC Medication Chart
MJ-PL-     MJ-PL-
00007824   00007825   L.R.   06/2015          DC DYRS YSC Medication Chart
MJ-PL-     MJ-PL-
00007826   00007827   L.R.   05/2015          DC DYRS YSC Medication Chart
MJ-PL-     MJ-PL-
00007828   00007829   L.R.   05/2015          DC DYRS YSC Medication Chart
MJ-PL-     MJ-PL-
00007830   00007831   L.R.   05/2015          DC DYRS YSC Medication Chart
MJ-PL-     MJ-PL-
00007832   00007832   L.R.   6/22/15          DC DYRS YSC LabCorp Test Results
MJ-PL-     MJ-PL-
00007833   00007833   L.R.   10/3/14          DC DYRS YSC LabCorp Test Results
MJ-PL-     MJ-PL-
00007834   00007834   L.R.   10/3/14          DC DYRS YSC LabCorp Test Results
MJ-PL-     MJ-PL-                             DC DYRS YSC Mobile Medical Imaging
00007835   00007835   L.R.   4/17/15          Patient Report
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Blood Glucose
00007836   00007836   L.R.   2/21/16          Reading
MJ-PL-     MJ-PL-                             DC DYRS YSC Mobile Medical Imaging
00007837   00007837   L.R.   11/18/14         Patient Report


                                         26
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 95 of 131




MJ-PL-     MJ-PL-
00007838   00007838   L.R.   10/1/14          DC DYRS HSA Vision Test
MJ-PL-     MJ-PL-                             DC DYRS HSA Audioscope Screening
00007839   00007839   L.R.   10/1/14          Results
MJ-PL-     MJ-PL-
00007840   00007841   L.R.   2015             Dental Health Record
MJ-PL-     MJ-PL-
00007842   00007842   L.R.   11/18/14         Optometric Exam
MJ-PL-     MJ-PL-
00007843   00007844   L.R.   6/24/15          DC DYRS HSA Provider Orders
MJ-PL-     MJ-PL-
00007845   00007846   L.R.   6/2015           DC DYRS HSA Provider Orders
MJ-PL-     MJ-PL-
00007847   00007848   L.R.   5/2015           DC DYRS HSA Provider Orders
MJ-PL-     MJ-PL-
00007849   00007850   L.R.   4/2015           DC DYRS HSA Provider Orders
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Blood Glucose
00007851   00007851   L.R.   12/24/17         Reading
MJ-PL-     MJ-PL-
00007852   00007853   L.R.   3/15-4/15        DC DYRS HSA Provider Orders
MJ-PL-     MJ-PL-
00007854   00007855   L.R.   3/2015           DC DYRS HSA Provider Orders
MJ-PL-     MJ-PL-
00007856   00007857   L.R.   2/2015           DC DYRS HSA Provider Orders
MJ-PL-     MJ-PL-
00007858   00007859   L.R.   1/15-2/15        DC DYRS HSA Provider Orders
MJ-PL-     MJ-PL-
00007860   00007860   L.R.   1/27/15          DC DYRS HSA Provider Orders
MJ-PL-     MJ-PL-                             DC DYRS Medical Admission 7-Day Follow
00007861   00007862   L.R.   6/25/15          Up
MJ-PL-     MJ-PL-
00007863   00007863   L.R.   6/2015           DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-
00007864   00007865   L.R.   5/15-6/15        DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-
00007866   00007867   L.R.   5/8/15           DC DYRS HSA Incident Assessment Report
MJ-PL-     MJ-PL-
00007868   00007869   L.R.   5/5/15           DC DYRS HSA Incident Assessment Report
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Blood Glucose
00007870   00007870   L.R.   9/13/17          Reading
MJ-PL-     MJ-PL-
00007871   00007872   L.R.   5/4/15           DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-
00007873   00007874   L.R.   4/2015           DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-
00007875   00007876   L.R.   4/20/15          DC DYRS HSA Incident Assessment Report


                                         27
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 96 of 131




MJ-PL-     MJ-PL-
00007877   00007878   L.R.   4/17/15          DC DYRS HSA Incident Assessment Report
MJ-PL-     MJ-PL-                             DC DYRS Medical Admission 7-Day Follow
00007879   00007880   L.R.   2/1/15           Up
MJ-PL-     MJ-PL-
00007881   00007882   L.R.   1/15-2/15        DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-
00007883   00007884   L.R.   2/2015           DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-
00007885   00007886   L.R.   2/5/15           DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-
00007887   00007888   L.R.   2/15-3/15        DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-
00007889   00007890   L.R.   4/2015           DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Blood Glucose
00007891   00007891   L.R.   9/12/17          Reading
MJ-PL-     MJ-PL-
00007892   00007892   L.R.   1/27/15          DC DYRS HSA Medical Record
MJ-PL-     MJ-PL-
00007893   00007900   L.R.   6/18/15          DC DYRS Intake History and Physical Exam
MJ-PL-     MJ-PL-
00007901   00007910   L.R.   1/26/15          DC DYRS Intake History and Physical Exam
MJ-PL-     MJ-PL-
00007911   00007914   L.R.   10/19/14         MAYSI-2 Screening Report
MJ-PL-     MJ-PL-                             DC DYRS Behavioral Health Program Initial
00007915   00007918   L.R.   6/19/15          Screening Form / Treatment Plan
MJ-PL-     MJ-PL-
00007919   00007919   L.R.   6/18/15          Medical Record / Consultation
MJ-PL-     MJ-PL-
00007920   00007923   L.R.   6/18/15          MAYSI-2 Screening Report
MJ-PL-     MJ-PL-
00007924   00007924   L.R.   5/15/15          Medical Record / Consultation
MJ-PL-     MJ-PL-                             Behavioral Health Services
00007925   00007925   L.R.   5/18/15          Running/Progress Notes
MJ-PL-     MJ-PL-
00007926   00007926   L.R.   5/13/15          Mental Health Psychoeducational Group
MJ-PL-     MJ-PL-
00007927   00007928   L.R.   2/28/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                             DCDYRS New Beginnings Blood Glucose
00007929   00007929   L.R.   9/12/17          Reading
MJ-PL-     MJ-PL-
00007930   00007930   L.R.   5/3/15           Behavioral Health Services Progress Notes
MJ-PL-     MJ-PL-
00007931   00007931   L.R.   4/2/15           Mental Health Psychoeducational Group
MJ-PL-     MJ-PL-
00007932   00007932   L.R.   4/6/15           Behavioral Health Services Progress Notes


                                         28
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 97 of 131




MJ-PL-     MJ-PL-
00007933   00007933   L.R.   3/24/15         Behavioral Health Services Progress Notes
MJ-PL-     MJ-PL-
00007934   00007934   L.R.   3/19/15         Mental Health Psychoeducational Group
MJ-PL-     MJ-PL-
00007935   00007935   L.R.   3/11/15         Mental Health Psychoeducational Group
MJ-PL-     MJ-PL-
00007936   00007936   L.R.   3/7/15          Behavioral Health Services Progress Notes
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Overnighter
00007937   00007944   L.R.   12/14/17        Medical Screening
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Overnighter
00007945   00007952   L.R.   12/14/17        Medical Screening
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Overnighter
00007953   00007960   L.R.   12/14/17        Medical Screening
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007961   00007961   L.R.   9/11/17         Reading
MJ-PL-     MJ-PL-
00007962   00007963   L.R.   4/3/18          DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007964   00007965   L.R.   3/27/18         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007966   00007967   L.R.   3/20/18         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007968   00007969   L.R.   3/13/18         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007970   00007970   L.R.   3/6/18          DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007971   00007971   L.R.   2/27/18         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007972   00007973   L.R.   2/20/18         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007974   00007975   L.R.   2/13/18         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007976   00007977   L.R.   2/8/18          DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007978   00007979   L.R.   2/1/18          DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00007980   00007980   L.R.   9/11/17         Reading
MJ-PL-     MJ-PL-
00007981   00007982   L.R.   1/25/18         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007983   00007984   L.R.   1/18/18         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007985   00007986   L.R.   1/16/18         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007987   00007988   L.R.   1/9/18          DCDYRS New Beginnings Psych Follow Up


                                        29
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 98 of 131




MJ-PL-     MJ-PL-
00007989   00007990   L.R.   9/19/17         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007991   00007992   L.R.   9/14/17         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007993   00007993   L.R.   9/12/17         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007994   00007995   L.R.   1/19/17         DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-
00007996   00007997   L.R.   1/7/17          DCDYRS New Beginnings Psych Follow Up
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Psych Initial
00007998   00008001   L.R.   1/2/18          Consult
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008002   00008002   L.R.   9/10/17         Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Psych Initial
00008003   00008004   L.R.   5/4/17          Consult
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Psych Initial
00008005   00008008   L.R.   12/30/16        Consult
MJ-PL-     MJ-PL-
00008009   00008009   L.R.   9/12/17         DCDYRS New Beginnings TB Test Results
MJ-PL-     MJ-PL-
00008010   00008010   L.R.   12/25/16        DCDYRS New Beginnings TB Test Results
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Vision &
00008011   00008011   L.R.   2/12/18         Hearing Screening
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Vision &
00008012   00008012   L.R.   2/2/18          Hearing Screening
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Vision &
00008013   00008013   L.R.   9/10/17         Hearing Screening
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Vision &
00008014   00008014   L.R.   1/19/17         Hearing Screening
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Vision &
00008015   00008015   L.R.   1/4/17          Hearing Screening
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Vision &
00008016   00008016   L.R.   12/23/16        Hearing Screening
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008017   00008017   L.R.   9/10/17         Reading
MJ-PL-     MJ-PL-
00008018   00008018   L.R.   2/3/18          DCDYRS New Beginnings Vital Signs
MJ-PL-     MJ-PL-
00008019   00008019   L.R.   5/13/17         DCDYRS New Beginnings Vital Signs
MJ-PL-     MJ-PL-
00008020   00008020   L.R.   4/28/17         DCDYRS New Beginnings Vital Signs
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings SA Education
00008021   00008021   L.R.   1/23/18         Group Note
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008022   00008022   L.R.   5/16/17         Reading


                                        30
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 99 of 131




MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008023   00008023   L.R.   5/16/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008024   00008024   L.R.   5/15/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008025   00008025   L.R.   5/15/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008026   00008026   L.R.   5/15/17        Reading
MJ-PL-     MJ-PL-
00008027   00008028   L.R.   2/25/18        DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008029   00008029   L.R.   5/15/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008030   00008030   L.R.   5/14/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008031   00008031   L.R.   5/14/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008032   00008032   L.R.   5/14/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008033   00008033   L.R.   5/14/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008034   00008034   L.R.   5/13/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008035   00008035   L.R.   5/13/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008036   00008036   L.R.   5/13/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008037   00008037   L.R.   5/13/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008038   00008038   L.R.   5/13/17        Reading
MJ-PL-     MJ-PL-
00008039   00008039   L.R.   2/25/18        DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008040   00008040   L.R.   5/13/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008041   00008041   L.R.   5/12/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008042   00008042   L.R.   5/12/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008043   00008043   L.R.   5/12/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008044   00008044   L.R.   5/12/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008045   00008045   L.R.   5/12/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008046   00008046   L.R.   5/11/17        Reading


                                       31
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 100 of 131




MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008047   00008047   L.R.   5/11/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008048   00008048   L.R.   5/11/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008049   00008049   L.R.   5/10/17        Reading
MJ-PL-     MJ-PL-
00008050   00008051   L.R.   2/21/18        DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008052   00008052   L.R.   5/10/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008053   00008053   L.R.   5/10/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008054   00008054   L.R.   5/10/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008055   00008055   L.R.   5/10/17        Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008056   00008056   L.R.   5/9/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008057   00008057   L.R.   5/9/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008058   00008058   L.R.   5/9/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008059   00008059   L.R.   5/9/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008060   00008060   L.R.   5/9/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008061   00008061   L.R.   5/9/17         Reading
MJ-PL-     MJ-PL-
00008062   00008063   L.R.   2/4/18         DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008064   00008064   L.R.   5/8/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008065   00008065   L.R.   5/8/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008066   00008066   L.R.   5/8/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008067   00008067   L.R.   5/7/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008068   00008068   L.R.   5/7/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008069   00008069   L.R.   5/7/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008070   00008070   L.R.   5/6/17         Reading
MJ-PL-     MJ-PL-                           DCDYRS New Beginnings Blood Glucose
00008071   00008071   L.R.   5/6/17         Reading


                                       32
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 101 of 131




MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008072   00008072   L.R.   5/6/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008073   00008073   L.R.   5/6/17          Reading
MJ-PL-     MJ-PL-
00008074   00008075   L.R.   2/1/18          DCDYRS New Beginnings Acute Care Visit
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008076   00008076   L.R.   5/5/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008077   00008077   L.R.   5/5/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008078   00008078   L.R.   5/5/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008079   00008079   L.R.   5/5/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008080   00008080   L.R.   5/5/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008081   00008081   L.R.   5/4/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008082   00008082   L.R.   5/4/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008083   00008083   L.R.   5/4/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008084   00008084   L.R.   5/4/17          Reading
MJ-PL-     MJ-PL-                            DCDYRS New Beginnings Blood Glucose
00008085   00008085   L.R.   5/3/17          Reading
                                             Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            4/7/17-         Connections, Plan of Care Participants &
00008094   00008099   L.R.   10/3/17         Authorization
                                             Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            10/9/16-        Connections, Plan of Care Participants &
00008100   00008109   L.R.   4/6/17          Authorization
                                             Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            4/12/16-        Connections, Plan of Care Participants &
00008110   00008141   L.R.   10/8/16         Authorization
                                             Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            4/8/15-         Connections, Plan of Care Participants &
00008142   00008151   L.R.   10/5/15         Authorization
                                             Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            10/9/14-        Connections, Plan of Care Participants &
00008152   00008193   L.R.   4/7/15          Authorization
                                             Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            4/11/14-        Connections, Plan of Care Participants &
00008194   00008255   L.R.   10/8/14         Authorization




                                        33
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 102 of 131




                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            10/12/13-        Connections, Plan of Care Participants &
00008256   00008303   L.R.   4/10/14          Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            4/14/13-         Connections, Plan of Care Participants &
00008304   00008353   L.R.   10/11/13         Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            10/15/12-        Connections, Plan of Care Participants &
00008354   00008381   L.R.   4/13/13          Authorization
                                              Community Connections, Inc. Child and
MJ-PL-     MJ-PL-                             Youth Assessment, Diagnostic Review Form,
00008382   00008393   L.R.   10/9/09          Crisis Plan
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            1/10/12-         Connections, Plan of Care Participants &
00008394   00008441   L.R.   7/8/12           Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            7/13/11-         Connections, Plan of Care Participants &
00008442   00008527   L.R.   1/9/12           Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            4/13/11-         Connections, Plan of Care Participants &
00008528   00008555   L.R.   7/12/11          Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            1/12/11-         Connections, Plan of Care Participants &
00008556   00008581   L.R.   4/12/11          Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            10/13/10-        Connections, Plan of Care Participants &
00008582   00008603   L.R.   1/11/11          Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            7/14/10-         Connections, Plan of Care Participants &
00008604   00008621   L.R.   10/12/10         Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            4/13/10-         Connections, Plan of Care Participants &
00008622   00008639   L.R.   7/12/10          Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-                             Connections, Plan of Care Participants &
00008640   00008679   L.R.   1/8/10-4/8/10    Authorization
                                              Treatment Plan, Progress Notes, Community
MJ-PL-     MJ-PL-            10/9/09-         Connections, Plan of Care Participants &
00008680   00008713   L.R.   1/7/10           Authorization
MJ-PL-     MJ-PL-
00008714   00008714   L.R.   9/6/16           Community Connections Prescriptions
                                              Community Connections, Inc. Child and
MJ-PL-     MJ-PL-                             Youth Assessment, Diagnostic Review Form,
00008715   00008726   L.R.   1/18/11          Crisis Plan
MJ-PL-     MJ-PL-
00008727   00008727   L.R.   7/7/16           Community Connections Prescriptions


                                         34
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 103 of 131




MJ-PL-     MJ-PL-
00008728   00008728   L.R.   5/9/16          Community Connections Prescription
MJ-PL-     MJ-PL-
00008729   00008729   L.R.   4/27/16         Community Connections Prescription
                                             Community Connections, Inc. Child and
MJ-PL-     MJ-PL-                            Youth Assessment, Diagnostic Review Form,
00008730   00008739   L.R.   1/24/12         Crisis Plan
                                             Community Connections, Inc. Child and
MJ-PL-     MJ-PL-                            Youth Assessment, Diagnostic Review Form,
00008740   00008749   L.R.   2/5/13          Crisis Plan
                                             Community Connections, Inc. Child and
MJ-PL-     MJ-PL-                            Youth Assessment, Diagnostic Review Form,
00008750   00008759   L.R.   3/7/14          Crisis Plan
MJ-PL-     MJ-PL-                            Community Connections, Inc.
00008760   00008763   L.R.   1/13/16         Transfer/Discharge/Death Summary
                                             Community Connections, Inc. Child and
MJ-PL-     MJ-PL-                            Youth Assessment, Diagnostic Review Form,
00008764   00008773   L.R.   4/12/16         Crisis Plan
                                             Community Connections, Inc. Child and
MJ-PL-     MJ-PL-                            Youth Assessment, Diagnostic Review Form,
00008774   00008781   L.R.   9/29/17         Crisis Plan
MJ-PL-     MJ-PL-            2/4/20-         Community Connections Treatment Plan and
00039124   00039124   L.R.   2/12/20         Care Coordination
                                             Community Connections, Inc. Records
                                             (Assessments, Crisis Prevention &
                                             Management Plan, Treatment Plan, Care
MJ-PL-     MJ-PL-            10/9/16-        Coordination, Client Narratives, Progress
00028145   00028252   L.R.   8/2/20          Notes
MJ-PL-     MJ-PL-            4/23/19-        MBI Health Services Records (informational
00028253   00028332   L.R.   2/3/20          Notes, CFT, Discharge plan, Assessments)
MJ-PL-     MJ-PL-                            DC DBH iCAMS Records (Demographics,
00028253   00028332   L.R.   10/7/19         Assessment, Clinical Summary)
MJ-PL-     MJ-PL-                            Email Between DRDC and DYRS Re:
00011602   00011604   L.R.   10/2018         Laurin's Release to Hope House
MJ-PL-     MJ-PL-                            Email Between DRDC and DYRS Re:
00011605   00011606   L.R.   10/2018         Laurin's Release to Hope House
MJ-PL-     MJ-PL-                            Email From DRDC To DYRS Re: Laurin's
00034037   00034037   L.R.   10/18/18        Release from New Beginnings
MJ-PL-     MJ-PL-                            DC Superior Court Stay Away / No Contact
00011662   00011662   L.R.   7/15/19         Order
MJ-PL-     MJ-PL-
00011663   00011665   L.R.   4/8/19          DC Superior Court Civil Protection Order
MJ-PL-     MJ-PL-                            Brittany Mobley Notice of Appearance in
00011666   00011666   L.R.   10/16/19        DC Superior Court
MJ-PL-     MJ-PL-                            DRDC Authorization to Disclose Protected
00011667   00011670   L.R.   4/18/18         Health Information


                                        35
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 104 of 131




MJ-PL-     MJ-PL-
00011671   00011688   L.R.   10/30/13           DC Superior Court Confidential Psych Eval
MJ-PL-     MJ-PL-
00011689   00011696   L.R.   9/29/14            DC Superior Court Psych Eval
MJ-PL-     MJ-PL-
00011697   00011702   L.R.   3/21/17            DC DYRS Social Summary
MJ-PL-     MJ-PL-
00011703   00011705   L.R.   3/14/16            DC DYRS Social Summary
MJ-PL-     MJ-PL-
00011708   00011725   L.R.   8/15/17            Harbor Point Discharge Summary
MJ-PL-     MJ-PL-
00011708   00011725   L.R.   5/16/17            Harbor Point Psych Admission Eval
MJ-PL-     MJ-PL-                               DRDC Authorization to Disclose Protected
00011738   00011739   L.R.   6/15/18            Health Information
MJ-PL-     MJ-PL-                               DRDC Authorization to Disclose Protected
00011740   00011742   L.R.   5/8/18             Health Information
MJ-PL-     MJ-PL-                               DRDC Authorization to Disclose Protected
00011743   00011746   L.R.   4/9/18             Health Information
MJ-PL-     MJ-PL-                               DRDC Authorization to Disclose Protected
00011747   00011748   L.R.   4/18/18            Health Information
MJ-PL-     MJ-PL-                               DRDC Authorization to Disclose Protected
00011749   00011750   L.R.   4/18/18            Health Information
MJ-PL-     MJ-PL-
00008784   00008792   L.R.   3/8/19             Hillcrest Welcome Letter / Authorizations
MJ-PL-     MJ-PL-                               DRDC Authorization to Disclose Protected
00008794   00008796   L.R.   11/28/18           Health Information
MJ-PL-     MJ-PL-
00008801   00008809   L.R.   4/12/16            Community Connections Intake Assessment
MJ-PL-     MJ-PL-                               Community Connections Transfer /
00008821   00008824   L.R.   1/13/16            Discharge / Death Summary
MJ-PL-     MJ-PL-
00008866   00008876   L.R.   10/9/09            Community Connections Intake Assessment
MJ-PL-     MJ-PL-            04/07/2017-        Community Connections Child MHRS Tx
00008877   00008881   L.R.   10/03/2017         Plan - 180 Day
MJ-PL-     MJ-PL-            10/9/2016-         Community Connections Child MHRS Tx
00008882   00008891   L.R.   4/6/2017           Plan - 180 Day
MJ-PL-     MJ-PL-            04/12/2016-        Community Connections Child MHRS Tx
00008892   00008922   L.R.   10/08/2016         Plan - 180 Day
MJ-PL-     MJ-PL-            04/08/2015-        Community Connections Child MHRS Tx
00008923   00008931   L.R.   10/05/2015         Plan - 180 Day
MJ-PL-     MJ-PL-            10/9/2014-         Community Connections Child MHRS Tx
00008932   00008973   L.R.   4/7/2015           Plan - 180 Day
MJ-PL-     MJ-PL-            4/11/2014-         Community Connections Child MHRS Tx
00008974   00009034   L.R.   10/8/2014          Plan - 180 Day
MJ-PL-     MJ-PL-            10/12/2013-        Community Connections Child MHRS Tx
00009035   00009081   L.R.   4/10/2014          Plan - 180 Day


                                           36
    Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 105 of 131




 MJ-PL-      MJ-PL-              4/14/2013-         Community Connections Child MHRS Tx
 00009082    00009130     L.R.   10/11/2013         Plan - 180 Day
 MJ-PL-      MJ-PL-              10/15/2012-        Community Connections Child MHRS Tx
 00009131    00009158     L.R.   4/13/2013          Plan - 180 Day
 MJ-PL-      MJ-PL-              1/10/2012-         Community Connections Child MHRS Tx
 00009159    00009206     L.R.   07/08/2012         Plan - 180 Day
 MJ-PL-      MJ-PL-              7/13/2011-         Community Connections Child MHRS Tx
 00009207    00009291     L.R.   1/9/2012           Plan - 180 Day
 MJ-PL-      MJ-PL-              4/13/2011-         Community Connections Child MHRS Tx
 00009292    00009319     L.R.   7/12/2011          Plan
 MJ-PL-      MJ-PL-              1/12/2011-         Community Connections Child MHRS Tx
 00009320    00009345     L.R.   4/12/2011          Plan
 MJ-PL-      MJ-PL-              10/13/2010-        Community Connections Child MHRS Tx
 00009346    00009366     L.R.   1/11/2011          Plan
 MJ-PL-      MJ-PL-              7/14/2010-         Community Connections Child MHRS Tx
 00009367    00009384     L.R.   10/12/2010         Plan
 MJ-PL-      MJ-PL-              4/13/2010-         Community Connections Child MHRS Tx
 00009385    00009401     L.R.   7/12/2010          Plan
 MJ-PL-      MJ-PL-              1/8/2010-          Community Connections Child MHRS Tx
 00009402    00009441     L.R.   4/8/2010           Plan
 MJ-PL-      MJ-PL-              10/9/2009-         Community Connections Child MHRS Tx
 00009442    00009475     L.R.   1/7/2010           Plan
 MJ-PL-      MJ-PL-
 00009476    00009479     L.R.   4/16-9/16          Community Connections Prescriptions
 MJ-PL-      MJ-PL-
 00009480    00009481     L.R.   3/31/18            DCDYRS New Beginnings Acute Care Visit
 MJ-PL-      MJ-PL-
 00009482    00009483     L.R.   3/30/18            DCDYRS New Beginnings Acute Care Visit
 MJ-PL-      MJ-PL-
 00009484    00009485     L.R.   3/14/18            DCDYRS New Beginnings Acute Care Visit
 MJ-PL-      MJ-PL-
 00009486    00009486     L.R.   2/28/18            DCDYRS New Beginnings Acute Care Visit


E.H.

Declaration of Marcia Proctor

 Beginning   Ending       Case   Date               Document
 Bates No.   Bates No.
 MJ-PL-      MJ-PL-
 00016420    00016420     E.H.   12/18/17           Monument Academy Letter from Principal
 MJ-PL-      MJ-PL-
 00016421    00016440     E.H.   3/19/19            DC Public Schools IEP Meeting & Details
 MJ-PL-      MJ-PL-
 00016441    00016442     E.H.   10/24/18           DC Public Schools Letter of Invitation


                                               37
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 106 of 131




MJ-PL-     MJ-PL-                            PAS Comprehensive Psychological
00016444   00016456   E.H.   3/13/18         Evaluation
MJ-PL-     MJ-PL-
00016457   00016458   E.H.   9/10/19         DC Superior Court Order for Custody
MJ-PL-     MJ-PL-                            DC Superior Court Confidential
00016459   00016484   E.H.   11/28/18        Psychoeducational Evaluation
                                             DC Superior Court Findings of Fact,
MJ-PL-     MJ-PL-                            Conclusions of Law, and Permanent
00016485   00016488   E.H.   1/31/18         Custody Default Judgment
MJ-PL-     MJ-PL-                            Grafton Integrated Health Network
00016489   00016493   E.H.   8/20/16         Psychiatric Diagnostic Evaluation
MJ-PL-     MJ-PL-            8/1/16-         Grafton Integrated Health Network
00016494   00016597   E.H.   8/31/17         Medication & Treatment Records
                                             Juvenile Behavior Program Referral, DC
MJ-PL-     MJ-PL-                            Superior Court Referral & Screening
00016600   00016633   E.H.   12/13/18        Summary, and Program Case Information
MJ-PL-     MJ-PL-
00016634   00016645   E.H.   5/28/19         Susan K. Theut Psychiatric Evaluation
MJ-PL-     MJ-PL-                            Maryland Department of Juvenile Services
00016650   00016651   E.H.   9/25/18         Complaint Letter
MJ-PL-     MJ-PL-
00016652   00016652   E.H.   9/20/18         Monument Academy Letter
MJ-PL-     MJ-PL-
00016653   00016653   E.H.   9/26/18         Monument Academy Letter from Head
MJ-PL-     MJ-PL-
00016654   00016663   E.H.   4/10/18         Monument Academy IEP
MJ-PL-     MJ-PL-
00016664   00016673   E.H.   6/12/18         Monument Academy IEP Amendment
MJ-PL-     MJ-PL-
00016674   00016676   E.H.   Undated         Monument Academy IEP Draft
MJ-PL-     MJ-PL-
00016677   00016682   E.H.   11/9/17         Monument Academy FBA
MJ-PL-     MJ-PL-
00016714   00016716   E.H.   7/24/19         HSCSN Approval Letter
MJ-PL-     MJ-PL-                            Monument Academy Disability Worksheet:
00016717   00016718   E.H.   12/16/15        Emotional Disturbance
MJ-PL-     MJ-PL-                            Monument Academy Final Eligibility
00016719   00016725   E.H.   12/18/15        Determination Report
MJ-PL-     MJ-PL-
00016726   00016734   E.H.   1/18/16         Monument Academy IEP
MJ-PL-     MJ-PL-
00016735   00016745   E.H.   1/5/17          Monument Academy IEP
MJ-PL-     MJ-PL-            1/14/16-
00016746   00016747   E.H.   1/13/17         Grafton IEP Annual Goal Progress Report
MJ-PL-     MJ-PL-            1/5/17-
00016748   00016751   E.H.   1/4/18          Grafton IEP Annual Goal Progress Report


                                        38
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 107 of 131




MJ-PL-     MJ-PL-            9/7/16-          Grafton Serious Incident Notification
00016752   00016835   E.H.   8/5/2017         Forms
MJ-PL-     MJ-PL-                             Grafton Letter re: 9 Week Progress Report
00016836   00016838   E.H.   9/11/17          & Report Card
MJ-PL-     MJ-PL-                             Monument Academy Prior Written Notice -
00016839   00016839   E.H.   8/24/16          Notice of Change in Placement
MJ-PL-     MJ-PL-
00016840   00016844   E.H.   8/20/16          Grafton Psychiatric Diagnostic Evaluation
MJ-PL-     MJ-PL-
00016845   00016850   E.H.   2016-2018        Grafton Report Card
MJ-PL-     MJ-PL-                             Grafton Established Patient Psychiatric
00016851   00016856   E.H.   9/20/16          E/M
MJ-PL-     MJ-PL-            12/29/16-
00016857   00016859   E.H.   7/6/17           Summary of Serious Incidents
MJ-PL-     MJ-PL-
00016860   00016866   E.H.   9/3/16           Grafton Interpretive Assessment Summary
MJ-PL-     MJ-PL-
00016867   00016876   E.H.   11/9/17          Monument Academy Amended IEP
MJ-PL-     MJ-PL-
00016877   00016886   E.H.   1/6/17           Monument Academy IEP
MJ-PL-     MJ-PL-                             Monument Academy Evaluation Summary
00016906   00016909   E.H.   12/15/15         Report
MJ-PL-     MJ-PL-                             Monument Academy Analysis of Existing
00016917   00016919   E.H.   9/18/15          Data
                                              Monument Academy Referral to Determine
MJ-PL-     MJ-PL-                             Eligibility for Special Education and
00016927   00016929   E.H.   8/30/15          Related Services
MJ-PL-     MJ-PL-                             Monument Academy Confidential
00016930   00016945   E.H.   12/14/15         Psychological Evaluation
MJ-PL-     MJ-PL-
00016956   00016964   E.H.   11/18/16         Monument Academy Amended IEP
MJ-PL-     MJ-PL-
00016971   00016980   E.H.   10/19/17         Monument Academy Amended IEP
MJ-PL-     MJ-PL-
00017000   00017009   E.H.   9/15/17          Monument Academy Amended IEP
MJ-PL-     MJ-PL-            1/5/17-
00017010   00017011   E.H.   1/4/18           Grafton IEP Annual Goal Progress Report
MJ-PL-     MJ-PL-                             Monument Academy IEP Amendment
00017025   00017025   E.H.   9/14/17          Proposed Services Change Form
MJ-PL-     MJ-PL-                             Monument Academy Standard IEP
00017026   00017026   E.H.   10/19/17         Amendment Form
MJ-PL-     MJ-PL-                             Monument Academy Eligibility Category
00017027   00017028   E.H.   10/19/17         Worksheet
MJ-PL-     MJ-PL-                             Monument Academy Student Attendance
00017029   00017030   E.H.   4/30/18          Worksheet



                                         39
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 108 of 131




MJ-PL-     MJ-PL-            8/7/17-
00017031   00017032   E.H.   6/15/18         Major Referrals Report
MJ-PL-     MJ-PL-            8/7/17-
00017033   00017034   E.H.   6/15/18         Major Referrals Report
MJ-PL-     MJ-PL-                            Monument Academy Student Progress
00017044   00017044   E.H.   4/30/18         Report
MJ-PL-     MJ-PL-                            Monument Academy Progress Report Term
00017045   00017046   E.H.   4/30/18         1
MJ-PL-     MJ-PL-                            Monument Academy Progress Report Term
00017047   00017048   E.H.   4/30/18         3
MJ-PL-     MJ-PL-                            Monument Academy Progress Report Term
00017049   00017050   E.H.   4/30/18         2
MJ-PL-     MJ-PL-                            Psychiatric Institute of Washington
00017051   00017056   E.H.   9/25/15         Medication Reconciliation
                                             Psychiatric Institute of Washington
                                             Medical Records (Discharge Summary,
MJ-PL-     MJ-PL-                            Psych Assessment, History, Exams, Labs,
00017057   00017109   E.H.   1/24/18         etc.)
MJ-PL-     MJ-PL-                            Youth Services Center Grade 8 Report
00017126   00017130   E.H.   3/7/19          Card
MJ-PL-     MJ-PL-
00027050   00027053   E.H.   6/24/19         DC DRYS CAFAS
MJ-PL-     MJ-PL-
00027054   00027054   E.H.   3/22/19         DC DRYS CAFAS
MJ-PL-     MJ-PL-
00027055   00027055   E.H.   Undated         DC DRYS CAFAS
MJ-PL-     MJ-PL-
00027056   00027058   E.H.   3/22/19         DC DBH iCAMS CBI Continued Stay
MJ-PL-     MJ-PL-                            Latin American Youth Center Psych
00027059   00027060   E.H.   4/24/19         Progress Note
MJ-PL-     MJ-PL-                            Latin American Youth Center Psych
00027061   00027062   E.H.   12/10/18        Progress Note
MJ-PL-     MJ-PL-                            Latin American Youth Center Psych Intake
00027063   00027065   E.H.   11/19/18        Note
MJ-PL-     MJ-PL-
00027066   00027070   E.H.   10/22/18        CBI II and III Crisis Information template
MJ-PL-     MJ-PL-
00027071   00027073   E.H.   Undated         Monument Academy FBA
MJ-PL-     MJ-PL-
00027071   00027073   E.H.   3/22/19         DC DBH iCAMS Tx Plan Review
MJ-PL-     MJ-PL-                            Latin American Youth Center Psych
00027080   00027081   E.H.   3/6/19          Progress Note
MJ-PL-     MJ-PL-                            First Home Care Corp. Diagnostic
00027082   00027089   E.H.   3/6/15          Assessment Report




                                        40
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 109 of 131




                                             Tennessee Department of Children's
MJ-PL-     MJ-PL-                            Services EPSDT Screening Report -
00027348   00027392   E.H.   10/23/19        Natchez Trace Academy
MJ-PL-     MJ-PL-                            Natchez Trace Youth Academy Medical
00027348   00027392   E.H.   10/19-11/19     Records
                                             Tennessee Department of Children's
MJ-PL-     MJ-PL-                            Services EPSDT Screening Report -
00027348   00027392   E.H.   10/23/19        Natchez Trace Academy
MJ-PL-     MJ-PL-                            Natchez Trace Youth Academy Medical
00027348   00027392   E.H.   10/19-11/19     Records
MJ-PL-     MJ-PL-                            Child and Adolescent Functional
00027822   00027825   E.H.   6/24/19         Assessment Scale
MJ-PL-     MJ-PL-
00027826   00027826   E.H.   3/22/19         EH CAFAS
MJ-PL-     MJ-PL-
00027827   00027827   E.H.   Undated         CAFAS
MJ-PL-     MJ-PL-                            DC Department of Behavioral Health CBI
00027828   00027830   E.H.   3/22/19         Continued Stay
MJ-PL-     MJ-PL-                            DC Department of Behavioral Health
00027831   00027833   E.H.   3/22/19         TxPlan Review & Tx Plus
MJ-PL-     MJ-PL-
00027834   00027839   E.H.   12/16/15        Monument Academy FBA
MJ-PL-     MJ-PL-                            Latin American Youth Center Psychiatry
00027840   00027841   E.H.   4/24/19         Progress Note
MJ-PL-     MJ-PL-                            Latin American Youth Center Psychiatry
00027842   00027843   E.H.   12/10/18        Progress Note
MJ-PL-     MJ-PL-                            Latin American Youth Center Psychiatry
00027844   00027846   E.H.   11/19/18        Intake Note
MJ-PL-     MJ-PL-                             Latin American Youth Center Psychiatry
00027847   00027848   E.H.   3/6/19          Progress Note
MJ-PL-     MJ-PL-
00027849   00027853   E.H.   10/22/18        CBI II and III Crisis Information Template
MJ-PL-     MJ-PL-                            First Home Care Corporation Diagnostic
00027854   00027861   E.H.   3/6/15          Assessment Report
MJ-PL-     MJ-PL-                            MBI Health Services Records (Collateral,
00027864   00027903   E.H.   5/22/20         Face to Face, CFT)
MJ-PL-     MJ-PL-                            NTYA Education Passport (compiled
00027904   00027950   E.H.   2/20/20         school records)
MJ-PL-     MJ-PL-                            NTYA Education Passport (compiled
00027951   00027997   E.H.   2/20/20         school records)
                                             Brian G. Brown & Natchez Trace Records
MJ-PL-     MJ-PL-                            (Initial Psych Exam, Diagnostic
00027998   00028068   E.H.   3/4/20          Assessment, Follow Up Notes)
                                             Natchez Trace Youth Academy records
MJ-PL-     MJ-PL-                            (Discharge Summary, Medical Summary,
00028069   00028105   E.H.   3/20/20         Screening Report, Labs, etc.)


                                        41
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 110 of 131




MJ-PL-     MJ-PL-                             Required Questionnaire for All Article VI
00028106   00028106   E.H.   4/20/20          Requests
MJ-PL-     MJ-PL-
00028107   00028126   E.H.   5/15/20          DC Public Schools IEP Annual Review
MJ-PL-     MJ-PL-                             WIN Family Services Welcome Letter to
00028127   00028127   E.H.   4/10/20          Therapeutic Foster Care Program
MJ-PL-     MJ-PL-                             MBI Health Services Records (Collateral,
00028253   00028332   E.H.   5/26/20          Face to Face, CFT)
MJ-PL-     MJ-PL-                             District of Columbia Public Schools IEP
00029795   00029814   E.H.   5/15/20          Annual Review
MJ-PL-     MJ-PL-
00039129   00039130   E.H.   10/7/20          DC Public Schools Transcript
MJ-PL-     MJ-PL-                             Maya Angelou Academy 30 Day meeting
00039131   00039131   E.H.   11/13/20         Behavior Referrals
MJ-PL-     MJ-PL-
00039132   00039133   E.H.   2020-2021        Daily Attendance Report
MJ-PL-     MJ-PL-
00039153   00039153   E.H.   Undated          Maya Angelou Academy Student Schedule
MJ-PL-     MJ-PL-
00039202   00039213   E.H.   8/25/20          Susan K. Theut Psychiatric Evaluation
MJ-PL-     MJ-PL-
00039214   00039233   E.H.   5/15/20          DC Public Schools IEP Annual Review
MJ-PL-     MJ-PL-
00039234   00039234   E.H.   11/4/20          Scholar Weekly PR Report
MJ-PL-     MJ-PL-                             Compiled Records (Fact Sheet, Court
00044610   00044731   E.H.   2018-2019        Records, Psych Eval, IEP)
                                              Compiled Records (Montgomery Sheriff,
                                              Superior Court, Interstate Compact for
                                              Juveniles, Youth Services Center, Dept. of
MJ-PL-     MJ-PL-            June-July        Youth Rehabilitation Services, Children's
00044732   00044855   E.H.   2019             National)
                                              Compiled Records (Youth Services Center,
MJ-PL-     MJ-PL-                             Superior Court, Department of Youth
00044856   00045043   E.H.   2018-2019        Rehabilitation Services)
                                              Compiled Records (Superior Court, DC
                                              Public Schools, Natchez Trace, Dept. of
MJ-PL-     MJ-PL-                             Youth Rehab Services, Youth Services
00045044   00045175   E.H.   2018-2019        Center, IEP)
MJ-PL-     MJ-PL-            12/24/18-
00045176   00045295   E.H.   2/3/21           FAMCare Case Notes
                                              Compiled Records (DC Superior Court
MJ-PL-     MJ-PL-            7/21/20-         Records, DYRS, CAFAS Treatment Plan,
00045176   00045295   E.H.   10/7/20          Youth Services Center, New Beginnings)
                                              Compiled Records (DYRS, DC Superior
MJ-PL-     MJ-PL-                             Court, Metropolitan Police, CAFAS,
00045296   00045463   E.H.   2020-2021        Natchez Trace, WIN Family Services)


                                         42
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 111 of 131




                                               Monument Academy IEP Progress Report,
                                               Service Tracker, Prior Written Notice, IEP,
                                               Final Eligibility Determination, Evaluation
MJ-PL-     MJ-PL-            8/30/15-          Summary Report, Analysis of Existing
00047138   00047198   E.H.   6/22/2016         Data
MJ-PL-     MJ-PL-                              Monument Academy Prior Written Notice,
00047199   00047222   E.H.   1/6/17            IEP, Amended IEP
                                               Monument Academy Prior Written Notice,
MJ-PL-     MJ-PL-            9/14/17-          Amended IEP, IEP Team Meeting Notes,
00047223   00047315   E.H.   6/15/2018         IEP Progress Report, Psych Eval, FBA,
                                               DC Public Schools Cardozo EC Service
                                               Tracker, IEP Progress Report, IEP, Final
                                               Eligibility Determination Report,
MJ-PL-     MJ-PL-            3/13/2018-        Evaluation Summary Report, Prior Written
00047316   00047434   E.H.   3/19/19           Notice, Comprehensive Psych Eval
                                               DC Public Schools Youth Services Center
MJ-PL-     MJ-PL-            8/1/19-           IEP, Service Tracker, IEP Progress Report,
00047435   00047475   E.H.   5/15/2020         Prior Written Notice,
MJ-PL-     MJ-PL-                              DC Public Schools Youth Services Center
00047476   00047477   E.H.   12/14/18          Service Tracker
MJ-PL-     MJ-PL-                              University Legal Services Fax & Superior
00031477   00031485   E.H.   1/31/18           Court Findings of Fact, Custody Judgment
MJ-PL-     MJ-PL-
00031499   00031501   E.H.   11/3/16           Grafton Established Patient Medical E/M
MJ-PL-     MJ-PL-            8/29/16-
00031502   00031513   E.H.   6/6/17            Grafton Medical Chart Notes
MJ-PL-     MJ-PL-            8/20/16-
00031514   00031571   E.H.   8/10/17           Grafton Nursing Notes
MJ-PL-     MJ-PL-            8/1/16-
00031572   00031670   E.H.   8/31/17           Grafton Treatment & Medication Records
MJ-PL-     MJ-PL-            12/29/16-
00031671   00031672   E.H.   8/5/17            Serious Incidents Written List
MJ-PL-     MJ-PL-            10/1/16-
00031673   00031676   E.H.   7/6/17            Aggression Written List
MJ-PL-     MJ-PL-
00031677   00031679   E.H.   8/5/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-            7/10/17-          Grafton Serious Incident Notification
00031680   00031685   E.H.   7/22/2017         Forms
MJ-PL-     MJ-PL-
00031686   00031687   E.H.   7/8/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031688   00031689   E.H.   7/6/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031690   00031691   E.H.   7/5/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031692   00031693   E.H.   6/30/17           Grafton Serious Incident Notification Form


                                          43
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 112 of 131




MJ-PL-     MJ-PL-
00031694   00031695   E.H.   6/28/17           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031696   00031696   E.H.   6/26/17           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031697   00031698   E.H.   6/12/17           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031699   00031700   E.H.   6/12/17           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031701   00031702   E.H.   6/5/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031703   00031704   E.H.   6/5/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031705   00031707   E.H.   6/5/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-            4/27/2017,
00031708   00031710   E.H.   5/18/17           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031711   00031711   E.H.   5/18/17           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031712   00031713   E.H.   4/23/17           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031714   00031715   E.H.   4/8/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031716   00031716   E.H.   3/24/17           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031717   00031718   E.H.   3/8/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031719   00031720   E.H.   3/2/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031721   00031722   E.H.   2/10/17           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031723   00031724   E.H.   2/7/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031725   00031726   E.H.   1/7/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031727   00031727   E.H.   1/4/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031728   00031729   E.H.   1/4/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031730   00031731   E.H.   1/3/17            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031732   00031733   E.H.   12/31/16          Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031734   00031735   E.H.   12/31/16          Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031736   00031737   E.H.   12/29/16          Grafton Serious Incident Notification Form


                                          44
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 113 of 131




MJ-PL-     MJ-PL-
00031740   00031741   E.H.   12/27/16          Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-                              Grafton Documentation of Emergency
00031742   00031745   E.H.   12/20/16          Safety Intervention
MJ-PL-     MJ-PL-
00031746   00031747   E.H.   12/20/16          Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031748   00031749   E.H.   12/10/16          Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-            12/1/2016,
00031750   00031753   E.H.   11/7/16           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031754   00031755   E.H.   11/5/16           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031756   00031757   E.H.   10/7/16           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031758   00031759   E.H.   10/1/16           Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031760   00031761   E.H.   9/7/16            Grafton Serious Incident Notification Form
MJ-PL-     MJ-PL-
00031783   00031791   E.H.   8/30/16           Grafton Treatment Plan
MJ-PL-     MJ-PL-
00031792   00031801   E.H.   9/20/16           Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031802   00031812   E.H.   10/18/16          Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031813   00031816   E.H.   11/7/16           Grafton Treatment Plan
MJ-PL-     MJ-PL-
00031817   00031826   E.H.   11/15/16          Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031827   00031837   E.H.   12/13/16          Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031849   00031859   E.H.   1/10/17           Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031860   00031869   E.H.   2/7/17            Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031870   00031879   E.H.   3/7/17            Grafton Treatment Plan
MJ-PL-     MJ-PL-
00031880   00031890   E.H.   4/4/17            Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031891   00031901   E.H.   5/1/17            Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031902   00031913   E.H.   5/22/17           Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031914   00031924   E.H.   6/19/17           Grafton 30-Day Treatment Plan Review
MJ-PL-     MJ-PL-
00031925   00031935   E.H.   7/17/17           Grafton 30-Day Treatment Plan Review


                                          45
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 114 of 131




MJ-PL-     MJ-PL-
00031936   00031936   E.H.   8/16/16           Grafton Discharge Activity Plan
MJ-PL-     MJ-PL-            8/26/16-          Grafton Established Patient Psychiatric
00031940   00032153   E.H.   8/7/17            E/M
                                               Psychiatric Institute of Washington
MJ-PL-     MJ-PL-                              Records (Discharge Summary,
00032154   00032336   E.H.   2015              Demographics, Assessments, History, etc.)
                                               Monument Academy IEP Progress Report,
                                               Service Tracker, Prior Written Notice, IEP,
                                               Final Eligibility Determination, Evaluation
MJ-PL-     MJ-PL-            12/14/15-         Summary Report, Analysis of Existing
00064599   00064659   E.H.   6/22/2016         Data, Psych Eval
MJ-PL-     MJ-PL-            1/14/16-          Monument Academy Prior Written Notice,
00064660   00064683   E.H.   1/6/2017          IEP, Amended IEP
                                               Monument Academy Prior Written Notice,
                                               Amended IEP, IEP Team Meeting Notes,
                                               IEP, IEP Progress Report, Psych Eval,
MJ-PL-     MJ-PL-            1/15/17-          FBA, Grafton Progress Report & Report
00064684   00064776   E.H.   6/15/2018         Card
                                               DC Public Schools Cardozo EC Service
                                               Tracker, IEP Progress Report, IEP, Final
                                               Eligibility Determination Report,
MJ-PL-     MJ-PL-            3/13/2018-        Evaluation Summary Report, Prior Written
00064777   00064895   E.H.   3/19/19           Notice, FBA, Comprehensive Psych Eval
                                               DC Public Schools Youth Services Center
MJ-PL-     MJ-PL-            8/1/19-           IEP, Service Tracker, IEP Progress Report,
00064896   00064936   E.H.   5/15/2020         Prior Written Notice
MJ-PL-     MJ-PL-            10/1/20-          DC Public Schools Youth Services Center
00064937   00064938   E.H.   10/7/20           Service Tracker
MJ-PL-     MJ-PL-
00064939   00064944   E.H.   8/6/20            HSCSN Asthma Assessment
MJ-PL-     MJ-PL-
00064945   00064950   E.H.   1/28/21           Asthma Initial Assessment
MJ-PL-     MJ-PL-            5/23/19-
00064951   00064954   E.H.   11/23/19          Problem Sheet
MJ-PL-     MJ-PL-            10/4/19-
00064955   00064957   E.H.   4/4/20            Problem Sheet
MJ-PL-     MJ-PL-            11/1/16-
00064958   00064959   E.H.   5/1/17            Problem Sheet
MJ-PL-     MJ-PL-            4/29/20-
00064960   00064961   E.H.   7/28/20           Problem Sheet
MJ-PL-     MJ-PL-            5/22/17-
00064962   00064963   E.H.   11/22/17          Problem Sheet
MJ-PL-     MJ-PL-            2/3/21-
00064964   00064967   E.H.   8/1/21            Problem Sheet



                                          46
    Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 115 of 131




 MJ-PL-      MJ-PL-
 00064968    00064969    E.H.    1/28/21          CRAFFT Assessment
 MJ-PL-      MJ-PL-
 00064970    00064977    E.H.    6/1/21           HSCSN General Reassessment
 MJ-PL-      MJ-PL-
 00064978    00064980    E.H.    8/6/20           HSCSN Risk Stratification Screening
 MJ-PL-      MJ-PL-
 00064981    00064987    E.H.    6/25/19          HSCSN Inpatient Assessment
 MJ-PL-      MJ-PL-
 00064988    00064998    E.H.    6/16/21          HSCSN Transition Readiness Assessment
 MJ-PL-      MJ-PL-                               HSCSN General Care Management Initial
 00064999    00065010    E.H.    10/28/16         Assessment


K.R.

Declaration of K.R.

 Beginning   Ending      Case Date               Document
 Bates No.   Bates No.
 MJ-PL-      MJ-PL-                              Paul Public Charter School Confidential
 00017440    00017455    K.R.   8/13/19          Triennial Evaluation
 MJ-PL-      MJ-PL-                              Children’s National Medical Center Clinical
 00017456    00017473    K.R.   5/23/17          Discharge Summary
                                                 DC Department of Behavioral Health
 MJ-PL-      MJ-PL-                              Consumer Info, CBI Referral/Request, and
 00017474    00017478    K.R.   4/30/19          DBH Determination
 MJ-PL-      MJ-PL-                              DC Department of Behavioral Health TxPlan
 00017479    00017482    K.R.   5/2/19           Review and Tx Plus
 MJ-PL-      MJ-PL-                              Children’s National Medical Center
 00017483    00017488    K.R.   12/11/18         Utilization Review Form
                                                 Children’s National Medical Center
 MJ-PL-      MJ-PL-                              Emergency Department Patient Discharge
 00017489    00017493    K.R.   4/24/19          Summary
                                                 Children’s National Medical Center
 MJ-PL-      MJ-PL-                              Emergency Department Patient Discharge
 00017494    00017500    K.R.   4/30/19          Summary
                                                 Children’s National Medical Center
 MJ-PL-      MJ-PL-                              Emergency Department Patient Discharge
 00017501    00017506    K.R.   4/30/19          Summary
                                                 Children’s National Medical Center
 MJ-PL-      MJ-PL-                              Emergency Department Patient Discharge
 00017507    00017512    K.R.   4/2/19           Summary
                                                 Children’s National Medical Center
 MJ-PL-      MJ-PL-                              Emergency Department Patient Discharge
 00017513    00017519    K.R.   4/23/19          Summary


                                            47
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 116 of 131




MJ-PL-     MJ-PL-                            Latin American Youth Center Psychotherapy
00017520   00017522   K.R.   1/30/19         Intake Note
MJ-PL-     MJ-PL-
00017523   00017532   K.R.   2/11/19         Paul PCS Amended IEP
MJ-PL-     MJ-PL-                            Latin American Youth Center Psychiatry
00017533   00017535   K.R.   2/25/19         Intake Note
                                             Psychiatric Institute of Washington
MJ-PL-     MJ-PL-                            Recommendation for Residential Facility
00017536   00017537   K.R.   5/10/19         Placement
MJ-PL-     MJ-PL-                            Latin American Youth Center Psychotherapy
00017538   00017538   K.R.   4/11/19         Treatment Plan
MJ-PL-     MJ-PL-                            Dallas Independent School District Full and
00017539   00017563   K.R.   5/5/14          Individual Evaluation Report
                                             Psychiatric Institute of Washington
                                             Psychiatric Admission Assessment,
MJ-PL-     MJ-PL-            4/30/19-        Encounters, Psychosocial Assessment, &
00017564   00017581   K.R.   5/13/19         Daily Progress Notes
MJ-PL-     MJ-PL-                            DC Department on Disability Services
00028128   00028144   K.R.   4/15/20         Individual Support Plan Amendment
MJ-PL-     MJ-PL-                            DC Department on Disability Services
00029815   00029831   K.R.   5/26/20         Individual Support Plan Amendment
MJ-PL-     MJ-PL-
00029832   00029832   K.R.   Undated         Medication Side Effects
MJ-PL-     MJ-PL-                            Psychiatric Institute of Washington
00029833   00029854   K.R.   8/25/19         Confidential Psychological Evaluation
MJ-PL-     MJ-PL-                            Dallas Independent School District Full and
00029855   00029878   K.R.   5/5/14          Individual Evaluation Report
MJ-PL-     MJ-PL-                            DC Department on Disability Services Intake
00029879   00029890   K.R.   1/23/20         Completion Checklist
                                             DC Department on Disability Services
MJ-PL-     MJ-PL-                            Medical Evaluation Form & Universal
00029891   00029896   K.R.   11/14/19        Health Certificate
MJ-PL-     MJ-PL-
00029897   00029912   K.R.   8/13/19         Paul PCS Confidential Triennial Evaluation
MJ-PL-     MJ-PL-                            DDA Front Door Tool: Person-Centered
00029913   00029920   K.R.   12/18/19        Planning for Supports & Services
MJ-PL-     MJ-PL-                            DC Department on Disability Level of Care
00029921   00029921   K.R.   3/4/20          Attestation
MJ-PL-     MJ-PL-
00029923   00029925   K.R.   6/3/20-6/4/20 KBEC Group, Inc. Individual Program Plan
MJ-PL-     MJ-PL-
00029926   00029926   K.R.   5/30/20         KBEC Group, Inc. Positive Personal Profile
MJ-PL-     MJ-PL-
00029927   00029927   K.R.   5/12/20         Paul PCS Official Transcript
MJ-PL-     MJ-PL-
00029928   00029928   K.R.   5/12/20         Paul PCS Cumulative School Attendance


                                        48
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 117 of 131




MJ-PL-     MJ-PL-            1/27/20-           Paul PCS IEP Progress Report - Annual
00029929   00029932   K.R.   4/3/20             Goals
MJ-PL-     MJ-PL-
00029933   00029954   K.R.   11/5/19            Paul PCS IEP Annual Review
MJ-PL-     MJ-PL-                               Paul PCS Placement Meeting Agenda,
00029955   00029957   K.R.   5/5/20             Attendance, and Notes
MJ-PL-     MJ-PL-                               Psychiatric Institute of Washington Letter of
00029958   00029958   K.R.   2/7/20             Recommendation
MJ-PL-     MJ-PL-
00029959   00029975   K.R.   8/13/19            Paul PCS Confidential Triennial Evaluation
MJ-PL-     MJ-PL-                               Paul PCS Prior Written Notice - Intent to
00029976   00029977   K.R.   5/29/20            Discuss Change in Placement
MJ-PL-     MJ-PL-            2019-2020          Paul International High School Quick
00029978   00029978   K.R.   School year        Lookup Attendance Sheet
MJ-PL-     MJ-PL-
00029979   00029979   K.R.   5/12/20            Paul PCS Cumulative School Attendance
                                                Psychiatric Institute of Washington Patient
MJ-PL-     MJ-PL-            3/18/20-           File (Demographics, Discharge Plan,
00030351   00030634   K.R.   4/17/20            Medications, Labs, Assessments etc.)
                                                Psychiatric Institute of Washington Patient
MJ-PL-     MJ-PL-            3/18/20-           File (Demographics, Discharge Plan,
00030635   00030960   K.R.   4/17/20            Medications, Labs, Assessments etc.)
                                                Latin American Youth Center File
MJ-PL-     MJ-PL-                               (Demographics, Evaluations,
00030961   00031089   K.R.   6/30/20            Goals/Objectives, etc.)
                                                Latin American Youth Center File
MJ-PL-     MJ-PL-                               (Demographics, Evaluations,
00031090   00031199   K.R.   6/30/20            Goals/Objectives, etc.)
                                                Latin American Youth Center File
MJ-PL-     MJ-PL-                               (Demographics, Evaluations,
00031200   00031284   K.R.   6/30/20            Goals/Objectives, etc.)
                                                Latin American Youth Center File
MJ-PL-     MJ-PL-                               (Demographics, Evaluations,
00031285   00031429   K.R.   6/30/20            Goals/Objectives, etc.)
                                                Psychiatric Institute of Washington Patient
MJ-PL-     MJ-PL-            3/18/20-           File (Demographics, Discharge Plan,
00039154   00039201   K.R.   4/17/20            Medications, Labs, Assessments etc.)
MJ-PL-     MJ-PL-                               DC Department on Disability Services Letter
00035807   00035809   K.R.   11/22/19           re: Application of DDA Eligibility
                                                DC Department on Disability Services
MJ-PL-     MJ-PL-                               Intellectual Disabilities Services Request
00035810   00035811   K.R.   11/7/19            Application
                                                John B. Hood Middle School Determination
MJ-PL-     MJ-PL-                               of Disability and ARD/IEP Supplement
00035812   00035813   K.R.   1/30/17            Graduation



                                           49
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 118 of 131




MJ-PL-      MJ-PL-                              DC Department on Disability Services
00035832    00035835    K.R.   11/14/19         Medical Evaluation Form
                                                Paul PCS Eligibility Determination Meeting
MJ-PL-      MJ-PL-                              Agenda, Analysis of Existing Data, and
00035887    00035909    K.R.   8/14/19          Triennial Evaluation
MJ-PL-      MJ-PL-                              DC Department of Behavioral Health TxPlan
00035968    00035971    K.R.   5/2/19           Review and Tx Plus
MJ-PL-      MJ-PL-             8/20/04-         La Clinica del Pueblo Patient Vaccine
00036022    00036024    K.R.   4/27/10          Administration Record
MJ-PL-      MJ-PL-                              District of Columbia Universal Health
00036025    00036026    K.R.   3/26/19          Certificate
MJ-PL-      MJ-PL-
00036027    00036042    K.R.   8/20/19          Email from DBH re: KR Placement
MJ-PL-      MJ-PL-
00036043    00036054    K.R.   9/3/19           Email chain regarding KR enrollment
MJ-PL-      MJ-PL-
00036055    00036062    K.R.   8/14/19          Email chain regarding psych eval

T.W.

Beginning   Ending      Case   Date             Document
Bates No.   Bates No.
MJ-PL-      MJ-PL-
00043143    00043143    T.W.   3/31/14          Stanton ES Math & Read Scale
MJ-PL-      MJ-PL-
00043144    00043144    T.W.   2010-2019        School Listing K-9
MJ-PL-      MJ-PL-
00043145    00043145    T.W.   Undated          Attendance Listing
MJ-PL-      MJ-PL-
00043146    00043146    T.W.   Undated          Attendance Listing
MJ-PL-      MJ-PL-
00043147    00043147    T.W.   Undated          Johnson Middle School Attendance Listing
MJ-PL-      MJ-PL-                              Ron Brown College Preparatory High School
00043148    00043148    T.W.   Undated          Attendance Listing
MJ-PL-      MJ-PL-                              Ron Brown College Preparatory High School
00043149    00043149    T.W.   Undated          Attendance Listing
MJ-PL-      MJ-PL-                              Ron Brown College Preparatory High School
00043150    00043150    T.W.   8/31/20          Grade 10 Enrollment
MJ-PL-      MJ-PL-             9/7/20-          Ron Brown College Preparatory High School
00043151    00043151    T.W.   3/5/21           Grade 10 Snapshot
MJ-PL-      MJ-PL-                              Johnson Middle School Science Student
00043152    00043152    T.W.   2018-2019        Report
MJ-PL-      MJ-PL-
00043153    00043153    T.W.   2014-2019        Johnson Middle School ELA & Math Scores
MJ-PL-      MJ-PL-
00043154    00043154    T.W.   2011-2020        School Start and End Dates


                                           50
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 119 of 131




MJ-PL-     MJ-PL-                            DC Public Schools Nalle ES Letter of
00043155   00043156   T.W.   11/5/12         Invitation
                                             DC Public Schools Nalle ES
MJ-PL-     MJ-PL-                            Acknowledgment of Referral to Special
00043157   00043157   T.W.   11/5/12         Education Letter
MJ-PL-     MJ-PL-                            DC Public Schools Nalle ES Analysis of
00043158   00043160   T.W.   11/14/12        Existing Data
MJ-PL-     MJ-PL-                            DC Public Schools Nalle ES Prior Written
00043161   00043162   T.W.   11/14/12        Notice-Evaluation
MJ-PL-     MJ-PL-                            DC Public Schools Nalle ES Prior Written
00043163   00043164   T.W.   11/14/12        Notice-Evaluation
MJ-PL-     MJ-PL-                            DC Public Schools Nalle ES Prior Written
00043165   00043166   T.W.   11/14/12        Notice-Evaluation
MJ-PL-     MJ-PL-                            Law Offices of Aaron E. Price, Sr. Request
00043167   00043169   T.W.   10/12/12        and Consent for Evaluation
                                             DC Public Schools Nalle ES
                                             Parent/Guardian Letter of Invitation, Notice
MJ-PL-     MJ-PL-                            of Procedural Safeguards, IEP Meeting
00043170   00043173   T.W.   11/14/12        Notes, Eligibility Meeting
MJ-PL-     MJ-PL-                            Ron Brown College Preparatory High School
00043174   00043174   T.W.   Undated         SPED Info
                                             Hillcrest Children’s Center Records 5/21/14-
MJ-PL-     MJ-PL-                            2/27/16 (Tx Plus, Vitals/Symptoms Check,
00045594   00045685   T.W.   5/26/21         Encounter Notes)
MJ-PL-     MJ-PL-
00049838   00049839   T.W.   5/18/20         Hillcrest Mental Status Exam
MJ-PL-     MJ-PL-
00049840   00049843   T.W.   5/18/20         Hillcrest Patient History
MJ-PL-     MJ-PL-
00049844   00049853   T.W.   11/23/20        Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049854   00049863   T.W.   11/23/20        Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049864   00049873   T.W.   10/19/20        Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049874   00049883   T.W.   10/19/20        Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049884   00049893   T.W.   9/11/20         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049894   00049903   T.W.   9/11/20         Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049904   00049913   T.W.   8/12/20         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049914   00049923   T.W.   8/12/20         Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049924   00049933   T.W.   7/17/20         Hillcrest Child Psychiatric Note


                                        51
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 120 of 131




MJ-PL-     MJ-PL-
00049934   00049943   T.W.   7/17/20          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049944   00049953   T.W.   6/17/20          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049954   00049963   T.W.   6/17/20          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049964   00049967   T.W.   5/15/20          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050112   00050117   T.W.   5/15/2020        Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050118   00050127   T.W.   5/15/20          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050128   00050137   T.W.   4/4/20           Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050138   00050147   T.W.   4/4/20           Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050148   00050157   T.W.   3/27/20          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050158   00050167   T.W.   2/28/20          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050168   00050177   T.W.   2/28/20          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050178   00050187   T.W.   1/31/20          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050188   00050197   T.W.   1/3/20           Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050198   00050207   T.W.   1/3/20           Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050208   00050217   T.W.   12/6/19          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050218   00050227   T.W.   12/6/19          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050228   00050237   T.W.   9/13/19          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050238   00050247   T.W.   8/16/19          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050248   00050255   T.W.   8/16/19          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050414   00050415   T.W.   8/16/2019        Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050416   00050425   T.W.   7/19/19          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050426   00050435   T.W.   7/19/19          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050436   00050445   T.W.   5/31/19          Hillcrest Child Psychiatric Note


                                         52
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 121 of 131




MJ-PL-     MJ-PL-
00050446   00050455   T.W.   5/3/19           Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050456   00050463   T.W.   5/3/19           Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050464   00050473   T.W.   4/5/19           Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050474   00050481   T.W.   4/5/19           Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050482   00050491   T.W.   2/22/19          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050492   00050499   T.W.   1/23/19          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050500   00050507   T.W.   12/28/18         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050508   00050515   T.W.   12/28/18         Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050516   00050523   T.W.   11/30/18         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050524   00050531   T.W.   11/30/18         Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00050532   00050539   T.W.   11/2/18          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050540   00050547   T.W.   9/7/18           Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050548   00050555   T.W.   7/12/18          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050556   00050563   T.W.   6/14/18          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050564   00050571   T.W.   5/17/18          Hillcrest Child Psychiatric Note
                                              Hillcrest Children’s Center Records 3/21/14-
MJ-PL-     MJ-PL-                             6/17/20 (Psych Notes, Nurse/Encounter
00050572   00050752   T.W.   12/9/2020        Notes)
MJ-PL-     MJ-PL-
00050753   00050760   T.W.   2/9/18           Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050761   00050766   T.W.   1/5/18           Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050767   00050772   T.W.   12/8/17          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050773   00050778   T.W.   9/1/17           Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050779   00050784   T.W.   7/21/17          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050785   00050790   T.W.   6/23/17          Hillcrest Child Psychiatric Note



                                         53
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 122 of 131




MJ-PL-     MJ-PL-
00050791   00050796   T.W.   5/26/17         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050797   00050802   T.W.   3/17/17         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050803   00050808   T.W.   2/17/17         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050809   00050816   T.W.   1/19/17         Hillcrest Labs/Clinical Monitoring
MJ-PL-     MJ-PL-
00050817   00050822   T.W.   10/7/16         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050823   00050828   T.W.   9/9/16          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050829   00050834   T.W.   7/15/16         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050835   00050840   T.W.   6/17/16         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050841   00050846   T.W.   5/20/16         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050847   00050850   T.W.   3/25/16         Hillcrest Psychosocial Summary
MJ-PL-     MJ-PL-
00050851   00050856   T.W.   4/22/16         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050857   00050858   T.W.   3/25/16         Hillcrest Labs/Clinical Monitoring
MJ-PL-     MJ-PL-
00050859   00050864   T.W.   3/25/16         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050865   00050870   T.W.   3/25/16         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050871   00050876   T.W.   2/26/16         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050877   00050882   T.W.   1/29/16         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050883   00050888   T.W.   10/30/15        Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050889   00050892   T.W.   10/2/15         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050893   00050896   T.W.   9/4/15          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050897   00050900   T.W.   7/7/15          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050901   00050904   T.W.   4/9/15          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050905   00050908   T.W.   10/28/14        Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00050909   00050912   T.W.   9/30/14         Hillcrest Child Psychiatric Note


                                        54
       Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 123 of 131




 MJ-PL-       MJ-PL-
 00050913     00050914    T.W.   3/21/14         Hillcrest Child Psychiatric Note
 MJ-PL-       MJ-PL-
 00050915     00050932    T.W.   6/17/20         Hillcrest Treatment Plan
                                                 DC Public Schools Nalle ES Analysis of
                                                 Existing Data, Prior Written Notice Eval,
 MJ-PL-       MJ-PL-                             Acknowledgment of Referral to Special
 00052486     00052495    T.W.   11/14/12        Education


D.S.

 Beginning    Ending      Case Date              Document
 Bates No.    Bates No.
 MJ-PL-       MJ-PL-
 00049555     00049556    D.S.   7/25/18         Hillcrest Mental Status Exam
 MJ-PL-       MJ-PL-
 00049557     00049560    D.S.   7/25/18         Hillcrest Patient History
 MJ-PL-       MJ-PL-
 00049561     00049564    D.S.   10/23/20        Hillcrest Child Psychiatric Note
 MJ-PL-       MJ-PL-
 00049565     00049566    D.S.   5/1/20          Hillcrest Child Psychiatric Note
 MJ-PL-       MJ-PL-
 00049567     00049568    D.S.   5/1/20          Hillcrest Nursing Encounter Note
 MJ-PL-       MJ-PL-
 00049569     00049570    D.S.   4/3/20          Hillcrest Child Psychiatric Note
 MJ-PL-       MJ-PL-
 00049571     00049572    D.S.   4/3/20          Hillcrest Nursing Encounter Note
 MJ-PL-       MJ-PL-
 00049573     00049574    D.S.   1/31/20         Hillcrest Child Psychiatric Note
 MJ-PL-       MJ-PL-
 00049575     00049576    D.S.   1/31/20         Hillcrest Nursing Encounter Note
 MJ-PL-       MJ-PL-
 00049577     00049582    D.S.   1/2/20          Hillcrest Child Psychiatric Note
 MJ-PL-       MJ-PL-
 00049583     00049584    D.S.   10/18/19        Hillcrest Nursing Encounter Note
 MJ-PL-       MJ-PL-
 00049585     00049586    D.S.   9/20/19         Hillcrest Child Psychiatric Note
 MJ-PL-       MJ-PL-
 00049587     00049588    D.S.   9/4/19          Hillcrest Child Psychiatric Note
 MJ-PL-       MJ-PL-
 00049589     00049590    D.S.   8/23/19         Hillcrest Child Psychiatric Note
 MJ-PL-       MJ-PL-
 00049591     00049592    D.S.   8/23/19         Hillcrest Nursing Encounter Note
 MJ-PL-       MJ-PL-
 00049593     00049594    D.S.   5/31/19         Hillcrest Child Psychiatric Note


                                            55
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 124 of 131




MJ-PL-     MJ-PL-
00049595   00049596   D.S.   5/31/19         Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049597   00049598   D.S.   5/3/19          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049599   00049600   D.S.   4/5/19          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049601   00049602   D.S.   4/5/19          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049603   00049604   D.S.   2/8/19          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049605   00049606   D.S.   1/4/19          Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049607   00049608   D.S.   1/4/19          Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049609   00049612   D.S.   12/7/18         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049613   00049614   D.S.   11/8/18         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049615   00049616   D.S.   11/8/18         Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049617   00049618   D.S.   10/10/18        Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049619   00049620   D.S.   10/10/18        Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049621   00049622   D.S.   9/12/18         Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049623   00049624   D.S.   9/12/18         Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00049625   00049628   D.S.   10/23/20        Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049629   00049632   D.S.   4/2/20          Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049633   00049636   D.S.   8/23/19         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049637   00049640   D.S.   2/1/19          Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049641   00049642   D.S.   7/25/18         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049643   00049646   D.S.   5/30/17         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049647   00049650   D.S.   12/7/16         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049651   00049654   D.S.   11/30/16        Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049655   00049660   D.S.   11/29/16        Hillcrest Treatment Plan


                                        56
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 125 of 131




MJ-PL-     MJ-PL-
00049661   00049666   D.S.   10/7/16         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049667   00049672   D.S.   5/19/16         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049673   00049678   D.S.   11/18/15        Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049679   00049684   D.S.   9/23/15         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049685   00049690   D.S.   5/21/15         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049691   00049694   D.S.   2/10/15         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049695   00049698   D.S.   11/18/14        Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049699   00049700   D.S.   5/20/14         Hillcrest Treatment Plan
MJ-PL-     MJ-PL-
00049399   00049554   D.S.   10/18/19        Hillcrest Child Psychiatric Note
MJ-PL-     MJ-PL-
00049399   00049554   D.S.   10/23/20        Hillcrest Nursing Encounter Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   7/16/18         DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   7/16/18         DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   7/11/18         DC DBH iCAMS Cancel/No Show Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   6/19/18         DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   6/19/18         DC DBH iCAMS Tx Plan Review
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   6/4/18          DC DBH iCAMS Cancel/No Show Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   5/9/18          DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   4/9/18          DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   3/22/18         DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   3/7/18          DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   1/8/18          DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   12/11/17        DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   12/11/17        DC DBH iCAMS Tx Plan Review


                                        57
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 126 of 131




MJ-PL-     MJ-PL-
00059605   00059818   D.S.   12/11/17        DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   12/6/17         DC DBH iCAMS Cancel/No Show Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   11/2/17         DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   10/16/17        DC DBH iCAMS Cancel/No Show Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   10/4/17         DC DBH iCAMS Cancel/No Show Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   9/6/17          DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   8/24/17         DC DBH iCAMS Cancel/No Show Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   8/7/17          DC DBH iCAMS Cancel/No Show Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   7/10/17         DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-                            DC DBH iCAMS Med Check / Mental
00059605   00059818   D.S.   5/31/17         Status Exam
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   5/22/17         DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   5/22/17         DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   5/22/17         DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   3/31/17         DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   3/6/17          DC DBH iCAMS Cancel/No Show Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   2/17/17         DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   2/8/17          DC DBH iCAMS Contact Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   2/6/17          DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   1/9/17          DC DBH iCAMS Med Check / Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   12/9/16         DC DBH iCAMS Med Check / Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   12/1/16         DC DBH iCAMS Cancel/No Show Note
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   11/2/16         DC DBH iCAMS Med Check / Tx Plan
MJ-PL-     MJ-PL-
00059605   00059818   D.S.   11/2/16         DC DBH iCAMS Tx Plan - Goals


                                        58
   Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 127 of 131




MJ-PL-      MJ-PL-
00059605    00059818    D.S.   10/25/16        DC DBH iCAMS Contact Note
MJ-PL-      MJ-PL-
00059605    00059818    D.S.   5/18/16         DC DBH iCAMS Med Check / Tx Plan
MJ-PL-      MJ-PL-
00059605    00059818    D.S.   5/31/16         DC DBH iCAMS Med Check / Tx Plan
MJ-PL-      MJ-PL-                             DC DBH iCAMS Med Check / Mental
00059605    00059818    D.S.   4/14/16         Status Exam/ Tx Plan
MJ-PL-      MJ-PL-                             DC DBH iCAMS Med Check / Mental
00059605    00059818    D.S.   3/4/16          Status Exam
MJ-PL-      MJ-PL-                             DC DBH iCAMS Med Check / Mental
00059605    00059818    D.S.   1/28/16         Status Exam / Plan
MJ-PL-      MJ-PL-                             DC Public Schools Final Eligibility
00052448    00052485    D.S.   8/8/13          Determination Report
MJ-PL-      MJ-PL-                             DC Public Schools Prior Written Notice -
00052448    00052485    D.S.   8/8/13          Identification
MJ-PL-      MJ-PL-                             DC Public Schools Evaluation Summary
00052448    00052485    D.S.   8/8/13          Report
MJ-PL-      MJ-PL-                             DC Public Schools Disability Worksheet:
00052448    00052485    D.S.   8/8/13          Developmental Delay
MJ-PL-      MJ-PL-                             DC Public Schools / Early Stages
00052448    00052485    D.S.   7/7/13          Confidential Psych Assessment
MJ-PL-      MJ-PL-                             DC Public Schools / Early Stages
00052448    00052485    D.S.   5/23/13         Educational Assessment Report
MJ-PL-      MJ-PL-                             DC Public Schools Consent for Evaluation
00052448    00052485    D.S.   5/23/13         Forms
MJ-PL-      MJ-PL-
00052448    00052485    D.S.   5/20/13         DC Public Schools Analysis of Existing Data
MJ-PL-      MJ-PL-                             DC Public Schools Prior Written Notice -
00052448    00052485    D.S.   5/20/13         Evaluation
MJ-PL-      MJ-PL-                             DC Public Schools Acknowledgement of
00052448    00052485    D.S.   5/9/13          Referral to Special Education Letter


M.W.

Beginning   Ending      Case   Date            Document
Bates No.   Bates No.
MJ-PL-      MJ-PL-           2/6/18-           DBH iCAMS, GAIN Short Screener
00007160    00007173    M.W. 2/7/18            (GAIN_SS) Full Report
MJ-PL-      MJ-PL-
00007160    00007173    M.W. 7/31/18           AEGIS Laboratory Report
MJ-PL-      MJ-PL-
00027226    00027315    M.W. 8/7/19            DBH iCAMS Diagnostic Assess
MJ-PL-      MJ-PL-
00027226    00027315    M.W. 2/7/18            DBH iCAMS Diagnostic Assess


                                          59
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 128 of 131




MJ-PL-     MJ-PL-
00027226   00027315   M.W. 8/12/19          DBH Tx Plan
MJ-PL-     MJ-PL-          2/6/18-          GAIN Short Screener (GAIN_SS) Full
00027226   00027315   M.W. 2/7/18           Report
MJ-PL-     MJ-PL-                           DC Dept. of Behavioral Health Consumer
00028436   00028440   M.W. 4/20/20          Info, Act/Referral Request
MJ-PL-     MJ-PL-                           Government of DC Dept. of Behavioral
00028441   00028482   M.W. 2020             Health Referral Form
MJ-PL-     MJ-PL-
00028441   00028482   M.W. 10/28/19         DYRS Youth Status Report
MJ-PL-     MJ-PL-
00028441   00028482   M.W. 4/20/18          Psychiatric Evaluation
MJ-PL-     MJ-PL-                           Child Guidance Clinic Psycho-Educational
00028441   00028482   M.W. 6/7/18           Evaluation
MJ-PL-     MJ-PL-
00028483   00028491   M.W. 3/28/20          Locus Score Sheet
                                            DC Public Schools Accotink Academy
                                            Service Tracker, IEP Progress Report, Final
                                            Eligibility Determination Report, Evaluation
                                            Summary Report, Prior Written Notice,
MJ-PL-     MJ-PL-                           Disability Worksheet, IEP Meeting
00028492   00028565   M.W. 2015             Agenda/Notes
                                            DC Public Schools Accotink Academy
                                            Records (Service Tracker, Prior Written
                                            Notice, Amended IEP, Observation Forms,
MJ-PL-     MJ-PL-                           Analysis of Existing Data, Meeting Notes,
00028566   00028747   M.W. 2014-2015        Final Eligibility Determination Report)
                                            DC Public Schools Accotink Academy
                                            Records (Service Tracker, Prior Written
MJ-PL-     MJ-PL-                           Notice, Amended IEP, Observation Forms,
00028748   00028869   M.W. 2013-2014        Analysis of Existing Data, Meeting Notes)
                                            DC Public Schools Accotink Academy
                                            Records (Service Tracker, Prior Written
MJ-PL-     MJ-PL-                           Notice, IEP, Observation Forms, Analysis of
00028870   00028980   M.W. 2013             Existing Data, Meeting Notes)
                                            DC Public Schools Accotink Academy
MJ-PL-     MJ-PL-                           Records (Service Tracker, Suspension forms,
00028981   00029097   M.W. 2012             Meeting Notes, Attendance Records)
                                            DC Public Schools Accotink Academy
                                            Records (Service Tracker, Extended School
                                            Year Report, Prior Written Notice, IEP, Final
MJ-PL-     MJ-PL-                           Eligibility Determination Report, Analysis of
00029098   00029161   M.W. 2011-2012        Existing Data)
MJ-PL-     MJ-PL-                           DC Public Schools Accotink Academy
00029162   00029265   M.W. 2010-2011        Records (Service Tracker, Meeting Notes,



                                       60
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 129 of 131




                                            Prior Written Notice, IEP, OT Assessment &
                                            Report)
                                            DC Public Schools Accotink Academy
                                            Records (Consent for Initial Evaluation,
                                            Prior Written Notice, Analysis of Existing
MJ-PL-     MJ-PL-                           Data, ESY Justification, Performance &
00029266   00029314   M.W. 2010             Annual Goals, IEP)
                                            DC Public Schools Accotink Academy
                                            Records (Meeting Notes, Score Report, IEP,
                                            Service Tracker, Special Education Related
MJ-PL-     MJ-PL-                           Services, Speech Language Evaluation,
00029315   00029387   M.W. 2008-2009        Psych Eval)
                                            Psychiatric Institute of Washington Records
                                            (Demographics, Discharge Summary,
                                            Admission Assessment, History, Physical,
MJ-PL-     MJ-PL-          9/22/12-         Neuro Exam, Psychosocial Assessment,
00029389   00029536   M.W. 6/22/15          Medication)
                                            PSI Services III, Inc. Records (History,
MJ-PL-     MJ-PL-                           Demographics, Assessments, GAIN Short
00029537   00029568   M.W. 2/3/20           Screener, Labs)
MJ-PL-     MJ-PL-
00029569   00029582   M.W. 12/19/16         Youth Villages Psychosocial Assessment
MJ-PL-     MJ-PL-                           Paul PCS Prior Written Notice - Intent to
00029976   00029977   M.W. 5/29/20          Discuss Change in Placement
MJ-PL-     MJ-PL-
00029982   00030002   M.W. 6/2/20           Umbrella Therapeutic Services Records
                                            DBH Records 6/25/16-10/16/17(Contact
MJ-PL-     MJ-PL-                           Notes, Consumer Info, CBI Continued Stay,
00031430   00031443   M.W. 5/28/20          CBI Referral Request)
                                            DBH Records 10/25/16-10/16/17(Contact
MJ-PL-     MJ-PL-                           Notes, Consumer Info, CBI Continued Stay,
00031444   00031457   M.W. 5/28/20          CBI Referral Request)
                                            Community Connections, Inc. Records
                                            (Adult Assessment, Diagnostic
                                            Assessment/Review Form, Crisis Prevention
                                            & Management, Treatment Plan, LOCUS
                                            Assessment, Network Resource
MJ-PL-     MJ-PL-          4/2020-          Development, Med Review, Notes,
00047478   00047485   M.W. 6/2021           Medications)




                                       61
       Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 130 of 131




D.G.

 Beginning Ending         Case   Date            Document
 Bates No. Bates No.
                                                 Community Connections Intake Assessment
 MJ-PL-       MJ-PL-                             (Assessment, Diagnostic Review Form,
 00052706     00052983    D.G.   11/17/17        Crisis Management Plan)
 MJ-PL-       MJ-PL-                             Community Connections Diagnostic
 00052706     00052983    D.G.   1/31/18         Review Form
 MJ-PL-       MJ-PL-
 00052706     00052983    D.G.   5/25/20         Community Connections Treatment Plan
 MJ-PL-       MJ-PL-
 00052706     00052983    D.G.   11/26/19        Community Connections Treatment Plan
 MJ-PL-       MJ-PL-
 00052706     00052983    D.G.   5/30/19         Community Connections Treatment Plan
 MJ-PL-       MJ-PL-
 00052706     00052983    D.G.   12/1/18         Community Connections Treatment Plan
 MJ-PL-       MJ-PL-
 00052706     00052983    D.G.   6/4/18          Community Connections Treatment Plan
 MJ-PL-       MJ-PL-
 00052706     00052983    D.G.   12/6/17         Community Connections Treatment Plan
 MJ-PL-       MJ-PL-                             Community Connections Interim Service
 00052706     00052983    D.G.   10/25/17        Log


J.S.

 Beginning    Ending      Case   Date            Document
 Bates No.    Bates No.
 MJ-PL-       MJ-PL-
 00059382     00059387    J.S.   10/15/20        2018 HSCSN Asthma Assessment
 MJ-PL-       MJ-PL-             11/3/2019-
 00059388     00059391    J.S.   11/2/2020       HSCSN Treatment Plan Review
 MJ-PL-       MJ-PL-             12/31/2018-
 00059392     00059394    J.S.   6/30/2019       HSCSN Treatment Plan Review
 MJ-PL-       MJ-PL-
 00059395     00059395    J.S.   Undated         HSCSN Treatment Plan Review
 MJ-PL-       MJ-PL-                             HSCSN General Care Management Initial
 00059396     00059407    J.S.   6/1/15          Assessment
 MJ-PL-       MJ-PL-                             HSCSN General Care Management
 00059408     00059411    J.S.   7/14/17         Reassessment
 MJ-PL-       MJ-PL-
 00059412     00059412    J.S.   5/28/19         2018 HSCSN Inpatient Assessment
 MJ-PL-       MJ-PL-
 00059413     00059415    J.S.   11/27/17        HSCSN Post ER Outpatient Assessment



                                            62
  Case 1:18-cv-01901-EGS Document 74-12 Filed 07/19/21 Page 131 of 131




MJ-PL-     MJ-PL-            5/15/2015-
00059416   00059601   J.S.   3/9/2021          HSCSN Comprehensive Medical Record
MJ-PL-     MJ-PL-
00059602   00059604   J.S.   10/15/20          2018 HSCSN Risk Stratification Screening
MJ-PL-     MJ-PL-                              Umbrella Therapeutic Services Update
00061410   00061416   J.S.   3/12/21           Assessment
MJ-PL-     MJ-PL-
00061417   00061423   J.S.   4/2/19            Umbrella Therapeutic Services Psych Eval
MJ-PL-     MJ-PL-                              Umbrella Therapeutic Services Med
00061424   00061425   J.S.   7/2/19            Progress Note
MJ-PL-     MJ-PL-                              Umbrella Therapeutic Services Med
00061426   00061427   J.S.   8/20/19           Progress Note
MJ-PL-     MJ-PL-                              Umbrella Therapeutic Services Med
00061428   00061429   J.S.   1/28/20           Progress Note




                                          63
